                  Case 19-12484-MFW               Doc 67       Filed 12/11/19        Page 1 of 140




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                              Chapter 11

    JUNO USA, LP, et al., 1                             Case No. 19-12484 (MFW)

                     Debtors.                           (Jointly Administered)


               DISCLOSURE STATEMENT FOR THE DEBTORS’ JOINT PLAN OF
             REORGANIZATION AND LIQUIDATION UNDER CHAPTER 11 OF THE
                               BANKRUPTCY CODE

    CHIPMAN BROWN CICERO & COLE, LLP
    William E. Chipman, Jr. (No. 3818)
    Mark L. Desgrosseilliers (No. 4083)
    Mark D. Olivere (No. 4291)
    Hercules Plaza
    1313 North Market Street, Suite 5400
    Wilmington, Delaware 19801
    Telephone:     (302) 295-0191
    Facsimile:     (302) 295-0199
    Email:         chipman@chipmanbrown.com
                   desgross@chipmanbrown.com
                   olivere@chipmanbrown.com

    Proposed Counsel to the Debtors and
    Debtors-In-Possession

     THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE
     PLAN. ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A
     DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY
     COURT. THE DISCLOSURE STATEMENT IS BEING SUBMITTED FOR
     APPROVAL BY THE BANKRUPTCY COURT, BUT SUCH APPROVAL HAS NOT
     BEEN GRANTED TO DATE. THIS DISCLOSURE STATEMENT MAY BE
     REVISED TO REFLECT EVENTS THAT OCCUR AFTER THE DATE HEREOF
     BUT PRIOR TO BANKRUPTCY COURT APPROVAL.




1
      The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number,
      are: Juno USA, LP (5772); Sabo One LLC (2759); Juno Oregon LLC (4462); Vulcan Cars LLC (4733); GT Forge,
      Inc. (1093); and Omaha LLC (8656). The mailing address for the Debtors listed above is 74 West Long Lake
      Road, Suite 205, Bloomfield Hills, Michigan 48304.
     Case 19-12484-MFW   Doc 67   Filed 12/11/19   Page 2 of 140




THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS 5:00 P.M.
(EST) ON [●], 2020, UNLESS EXTENDED BY THE DEBTORS. THE VOTING
 RECORD DATE FOR DETERMINING WHICH HOLDERS OF CLAIMS OR
           INTERESTS MAY VOTE ON THE PLAN IS [●], 2020.
                    Case 19-12484-MFW                               Doc 67              Filed 12/11/19                   Page 3 of 140
                                                                TABLE OF CONTENTS

                                                                                                                                                                  Page



ARTICLE I. EXECUTIVE SUMMARY .................................................................................................................... 3
            A.          Plan Overview ................................................................................................................................. 4
            B.          Plan Sponsorship ............................................................................................................................. 6
            C.          Solicitation Procedures ................................................................................................................... 6
            D.          Plan Confirmation ........................................................................................................................... 7
            E.          Consummation of the Plan .............................................................................................................. 8
            F.          Risk Factors .................................................................................................................................... 8
ARTICLE II. INTRODUCTION................................................................................................................................. 9
ARTICLE III. OVERVIEW OF CHAPTER 11 ........................................................................................................ 10
ARTICLE IV. DEBTORS’ OPERATIONS AND FINANCIAL DATA .................................................................. 10
            A.          Prepetition Operational Background and Structure....................................................................... 10
            B.          Regulatory Impact on the Debtors’ Business ................................................................................ 11
            C.          Prepetition Financial Performance, Capital Structure and Debt Obligations ................................ 12
            D.          Prepetition Restructuring Efforts .................................................................................................. 13
            E.          Plan Sponsorship ........................................................................................................................... 14
            F.          Reorganization of GT Forge and Future Operations ..................................................................... 14
ARTICLE V. SIGNIFICANT EVENTS DURING THE CHAPTER 11 CASES ..................................................... 15
            A.          Commencement of Chapter 11 Cases and First Day Motions ...................................................... 15
            B.          Plan Sponsorship Bidding and Bid Deadline ................................................................................ 17
            C.          Second Day Motions ..................................................................................................................... 17
            D.          Appointment of Creditors’ Committee ......................................................................................... 18
ARTICLE VI. SUMMARY OF THE PLAN ............................................................................................................ 18
            A.          Treatment of Administrative Claims ............................................................................................. 19
            B.          Classification and Treatment of Classified Claims and Interests .................................................. 21
            C.          Special Provision Governing Unimpaired Claims ........................................................................ 23
            D.          Voting Classes; Presumed Acceptance by Non-Voting Classes ................................................... 23
            E.          Controversy Concerning Impairment ............................................................................................ 24
            F.          Confirmation Under Section 1129(a)(10) and Section 1129(b) of the Bankruptcy Code ............. 24
            G.          Subordinated Claims ..................................................................................................................... 24
            H.          Elimination of Vacant Classes ...................................................................................................... 24
ARTICLE VII. MEANS FOR IMPLEMENTATION OF THE PLAN .................................................................... 24
            A.          Substantive Consolidation............................................................................................................. 24
            B.          Waiver of Gett Claims .................................................................................................................. 25
            C.          Continued Corporate Existence of the Reorganized Debtor ......................................................... 25
            D.          Corporate Action and Dissolution of the Liquidating Debtors ..................................................... 26
            E.          Plan Sponsor Contribution ............................................................................................................ 26
            F.          Establishment of Settlement Trust and Vesting of Settlement Trust Assets ................................. 27
            G.          Purpose of the Settlement Trust .................................................................................................... 27
            H.          Settlement Trustee......................................................................................................................... 28
            I.          U.S. Federal Income Tax Treatment of Disputed Ownership Funds ............................................ 30
            J.          Retained Causes of Action of the Debtors .................................................................................... 31
            K.          Payment of Plan Expenses ............................................................................................................ 31
            L.          Dissolution of Official Committees .............................................................................................. 31
            M.          Final Decree .................................................................................................................................. 32
ARTICLE VIII. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ........................ 32
            A.          Assumption of Executory Contracts and Unexpired Leases ......................................................... 32



                                                                                    i
                     Case 19-12484-MFW                              Doc 67               Filed 12/11/19                   Page 4 of 140
                                                                 TABLE OF CONTENTS
                                                                     (Continued)
                                                                                                                                                                    Page


            B.          Cure of Defaults; Assignment of Executory Contracts and Unexpired Leases ............................. 33
            C.          Claims on Account of the Rejection of Executory Contracts or Unexpired Leases ...................... 34
            D.          Extension of Time to Assume or Reject........................................................................................ 34
            E.          Modifications, Amendments, Supplements, Restatements, or Other Agreements ........................ 34
            F.          Reservation of Rights .................................................................................................................... 35
            G.          Nonoccurrence of Effective Date .................................................................................................. 35
ARTICLE IX. PROVISIONS GOVERNING DISTRIBUTIONS ............................................................................ 35
            A.          Timing and Calculation of Amounts to Be Distributed................................................................. 35
            B.          Delivery of Distributions .............................................................................................................. 35
            C.          Manner of Payment ....................................................................................................................... 37
            D.          No Postpetition or Default Interest on Claims .............................................................................. 37
            E.          Setoffs and Recoupments .............................................................................................................. 37
            F.          Rights and Powers of Distribution Agent ..................................................................................... 37
            G.          Payment of Fees and Expenses ..................................................................................................... 37
            H.          Compliance with Tax Requirements ............................................................................................. 38
ARTICLE X. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED AND DISPUTED
             CLAIMS ....................................................................................................................................... 39
            A.          Allowance of Claims and Interests ............................................................................................... 39
            B.          Claims Administration Responsibilities ........................................................................................ 39
            C.          Prosecution of Objections to Claims and Interests ........................................................................ 39
            D.          Estimation of Claims and Interests ............................................................................................... 39
            E.          Deadline to File Objections to Claims .......................................................................................... 40
            F.          Adjustment to Claims Without Objection ..................................................................................... 40
            G.          Disallowance of Certain Claims.................................................................................................... 40
            H.          No Distributions Pending Allowance............................................................................................ 40
            I.          Distributions After Allowance ...................................................................................................... 41
            J.          No Interest..................................................................................................................................... 41
ARTICLE XI. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE .......................................................... 41
ARTICLE XII. RELEASE, DISCHARGE, INJUNCTION AND RELATED PROVISIONS ................................. 41
            A.          General .......................................................................................................................................... 41
            B.          Release of Claims and Causes of Action ...................................................................................... 42
            C.          Waiver of Statutory Limitations on Releases ................................................................................ 45
            D.          Discharge of GT Forge ................................................................................................................. 45
            E.          Exculpation ................................................................................................................................... 45
            F.          Preservation of Causes of Action .................................................................................................. 46
            G.          Injunction ...................................................................................................................................... 47
            H.          Binding Nature of the Plan............................................................................................................ 48
            I.          Protection Against Discriminatory Treatment .............................................................................. 48
            J.          Integral Part of Plan ...................................................................................................................... 48
            K.          Preservation of Privilege and Defenses ......................................................................................... 48
ARTICLE XIII. RETENTION OF JURISDICTION ................................................................................................ 49
ARTICLE XIV. MODIFICATION, REVOCATION, OR WITHDRAWAL OF PLAN.......................................... 51
            A.          Modification of Plan ..................................................................................................................... 51
            B.          Effect of Confirmation on Modifications ...................................................................................... 51
            C.          Revocation of Plan ........................................................................................................................ 51
ARTICLE XV. MISCELLANEOUS PROVISIONS ................................................................................................ 51
            A.          Immediate Binding Effect ............................................................................................................. 51
            B.          Additional Documents .................................................................................................................. 52


                                                                                    ii
                    Case 19-12484-MFW                              Doc 67               Filed 12/11/19                   Page 5 of 140
                                                                TABLE OF CONTENTS
                                                                    (Continued)
                                                                                                                                                                   Page


           C.          Substantial Consummation ........................................................................................................... 52
           D.          Payment of Statutory Fees; Post-Effective Date Fees and Expenses ............................................ 52
           E.          Conflicts ........................................................................................................................................ 52
           F.          Successors and Assigns ................................................................................................................. 53
           G.          Reservation of Rights .................................................................................................................... 53
           H.          Further Assurances........................................................................................................................ 53
           I.          Severability ................................................................................................................................... 53
           J.          Service of Documents ................................................................................................................... 53
           K.          Governing Law ............................................................................................................................. 54
           L.          Tax Reporting and Compliance .................................................................................................... 54
           M.          Schedules ...................................................................................................................................... 54
           N.          No Strict Construction .................................................................................................................. 55
           O.          Entire Agreement .......................................................................................................................... 55
           P.          Closing of Chapter 11 Cases ......................................................................................................... 55
           Q.          2002 Notice Parties ....................................................................................................................... 55
           R.          Section 1125(e) Good Faith Compliance ...................................................................................... 55
ARTICLE XVI. VOTING PROCEDURES .............................................................................................................. 55
           A.          Voting Procedures ......................................................................................................................... 55
           B.          Ballots Not Counted ...................................................................................................................... 56
ARTICLE XVII. CONFIRMATION ........................................................................................................................ 57
           A.          The Confirmation Hearing ............................................................................................................ 57
           B.          Confirmation ................................................................................................................................. 57
           C.          Consummation .............................................................................................................................. 61
ARTICLE XVIII. CERTAIN FACTORS AFFECTING THE DEBTORS ............................................................... 62
           A.          Risk Factors Relating to the Chapter 11 Cases ............................................................................. 62
           B.          Additional Factors to Be Considered ............................................................................................ 65
           C.          Basis for Substantive Consolidation ............................................................................................. 66
ARTICLE XIX. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ................................ 66
           A.          U.S. Federal Income Tax Consequences to the Debtors ............................................................... 68
           B.          U.S. Federal Income Tax Consequences to Creditors ................................................................... 68
ARTICLE XX. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN ................ 72
           A.          Liquidation Under Chapter 7 ........................................................................................................ 72
           B.          Alternative Plan ............................................................................................................................ 73
ARTICLE XXI. CONCLUSION AND RECOMMENDATION .............................................................................. 73


 EXHIBIT A                     Plan
 EXHIBIT B                     Disclosure Statement Order (without exhibits)
 EXHIBIT C                     Liquidation Analysis




                                                                                  iii
             Case 19-12484-MFW         Doc 67     Filed 12/11/19     Page 6 of 140



        Nothing contained in this Disclosure Statement shall constitute an offer, acceptance,
or a legally binding obligation of the Debtors, any of the Debtors’ affiliates or any other
person. This Disclosure Statement is subject to approval by the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) and other customary
conditions. Absent approval by the Bankruptcy Court, this Disclosure Statement is not a
solicitation of acceptances or rejections of the Debtors’ Joint Plan of Reorganization and
Liquidation Under Chapter 11 of the Bankruptcy Code (the “Plan”), as the same may be
amended or modified from time to time in accordance with the terms thereof, a copy of which
is attached to this Disclosure Statement as Exhibit A. Acceptances or rejections with respect
to the Plan may not be solicited until this Disclosure Statement has been approved by the
Bankruptcy Court. Such a solicitation will only be made in compliance with applicable
provisions of securities and/or bankruptcy laws. Future developments relating to the matters
described herein may require modifications, additions, or deletions to this Disclosure
Statement.
                                   IMPORTANT NOTICE

        Only documents, including this Disclosure Statement and its related documents that
are approved by the Bankruptcy Court under section 1125(b) of title 11 of the United States
Code (the “Bankruptcy Code”) may be used in connection with soliciting votes on the Plan.
No statements have been authorized by the Bankruptcy Court concerning Juno USA, LP
(“Juno”) and those of its affiliates and subsidiaries that are debtors and debtors in possession
(collectively, the “Debtors”) or the value of their assets, except as explicitly set forth in this
Disclosure Statement.
       Please refer to the Plan (or, where indicated, certain motions filed with the
Bankruptcy Court) for definitions of the capitalized terms that are used but not defined in
this Disclosure Statement.
        The Debtors reserve the right to file amendments to the Plan and Disclosure
Statement from time to time. The Debtors urge you to read this Disclosure Statement
carefully for a discussion of voting instructions; recovery information; classification of
claims; the history of the Debtors and the Chapter 11 Cases; the Debtors’ prepetition
business operations, properties, and historical financial data; and a summary and analysis
of the Plan.
       The Plan and this Disclosure Statement are not required to be prepared in accordance
with the requirements of federal or state securities laws or other applicable non-bankruptcy
law. This Disclosure Statement has been approved by the Bankruptcy Court as containing
“adequate information” and does not constitute endorsement of the Plan by the Bankruptcy
Court.
       This Disclosure Statement contains only a summary of the Plan and certain other
documents. It is not intended to replace a careful and detailed review and analysis of the
Plan and other documents, but only to aid and supplement such review. This Disclosure
Statement is qualified in its entirety by reference to the Plan, the Disclosure Statement
Order, any supplements to the Plan filed with the Bankruptcy Court subsequent to the filing
date of this Disclosure Statement (collectively, the “Plan Supplement”) and the exhibits
            Case 19-12484-MFW          Doc 67       Filed 12/11/19   Page 7 of 140



attached hereto and thereto and the agreements and documents described herein and
therein. If there is a conflict between the Plan and this Disclosure Statement, the provisions
of the Plan will govern. You are encouraged to review the full text of the Plan and the Plan
Supplement and to read carefully the entire Disclosure Statement, including all exhibits
hereto, before deciding how to vote with respect to the Plan.
        Except as otherwise indicated, the statements in this Disclosure Statement are made
as of the date on which this Disclosure Statement was filed, and the delivery of this Disclosure
Statement does not imply that the information contained in this Disclosure Statement is or
will continue to be correct at any time after such date. Any estimates of claims or interests
in this Disclosure Statement may vary from the final amounts of claims or interests allowed
by the Bankruptcy Court.
       You should not construe this Disclosure Statement as providing any legal, business,
financial or tax advice, and you should consult with your own legal, business, financial and
tax advisors regarding the transactions contemplated by the Plan.
       As to contested matters, adversary proceedings and other actions or threatened
actions, this Disclosure Statement is not, and is in no event to be construed as, an admission,
or stipulation of the Debtors. Instead, this Disclosure Statement is, and is for all purposes to
be construed as, solely and exclusively a statement made by the Debtors in settlement
negotiations.

   EACH OF THE DEBTORS URGE HOLDERS OF CLAIMS AND INTERESTS TO
                    VOTE TO ACCEPT THE PLAN.




                                                2
                Case 19-12484-MFW                 Doc 67        Filed 12/11/19         Page 8 of 140



                                                    ARTICLE I.

                                           EXECUTIVE SUMMARY
        Juno USA, LP (“Juno”) and certain of its affiliates and subsidiaries, as debtors and debtors
in possession (each a “Debtor” and, collectively, the “Debtors” or the “Company”) in the above-
captioned chapter 11 cases (the “Chapter 11 Cases”), submit this Disclosure Statement pursuant
to section 1125 of the Bankruptcy Code, in connection with the solicitation of votes on the
Debtors’ Joint Plan of Reorganization and Liquidation Under Chapter 11 of the Bankruptcy Code,
dated December [●], 2019 (the “Plan,” attached hereto as Exhibit A and as the same may be
amended from time to time). 2 As described in this Disclosure Statement (as amended, and
including all exhibits, the “Disclosure Statement”), the Debtors commenced these Chapter 11
Cases following regulatory changes within the highly competitive ride-hailing marketplace that,
compounded with a rising number of litigation claimants, resulted in mounting losses for the
Debtors and an unsustainable financial future.
       The Confirmation Hearing on the Plan is scheduled to commence at [●]:00 a.m. (EST) on
[●], 2020 before the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). A copy of the Plan is attached hereto as Exhibit A.
       Prior to soliciting votes on a proposed plan of reorganization, section 1125 of the
Bankruptcy Code requires debtors to prepare a disclosure statement containing information of a
kind, and in sufficient detail, to enable a hypothetical reasonable investor to make an informed
judgment regarding acceptance or rejection of the plan of reorganization. As such, this Disclosure
Statement is being submitted in accordance with the requirements of section 1125 of the
Bankruptcy Code.
        This executive summary is being provided as an overview of the material items addressed
in the Disclosure Statement and the Plan, which is qualified by reference to the entire Disclosure
Statement and by the actual terms of the Plan (and including all exhibits attached hereto and to the
Plan), and should not be relied upon for a comprehensive discussion of the Disclosure Statement
and/or the Plan. This Disclosure Statement includes, without limitation, information about:

         •    the Debtors’ prepetition operating and financial history;

         •    the events leading up to the commencement of the Chapter 11 Cases;

         •    significant events during the Chapter 11 Cases;

         •    the procedures for selecting the Plan Sponsor;

         •    the solicitation procedures for voting on the Plan;




2
    All capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan. To the
    extent that a definition of a term in the text of this Disclosure Statement and the definition of such term in the Plan
    are inconsistent, the definition included in the Plan shall control and govern.


                                                            3
             Case 19-12484-MFW           Doc 67       Filed 12/11/19   Page 9 of 140



       •   the Confirmation process and the voting procedures that Holders of Claims and
           Interests who are entitled to vote on the Plan must follow for their votes to be counted;

       •   the terms and provisions of the Plan, including certain effects of confirmation of the
           Plan, certain risk factors relating to the Debtors or the Reorganized Debtor, the Plan
           and the manner in which distributions will be made under the Plan; and

       •   the proposed organization, operations and financing of the Reorganized Debtor if the
           Plan is confirmed and becomes effective.

               A. Plan Overview

         The following is a brief overview of the material provisions of the Plan and is qualified in
its entirety by reference to the full text of the Plan.
       The Plan effectuates the reorganization of GT Forge, Inc. (“GT Forge” or the
“Reorganized Debtor”, as applicable) and the liquidations of (i) Juno, (ii) Juno Oregon LLC, (iii)
Omaha LLC, (iv) Sabo One LLC, and (v) Vulcan Cars LLC (collectively, the “Liquidating
Debtors”). As set forth in Article IV.F below, the Plan seeks to preserve the net operating losses
accrued by Debtor GT Forge to facilitate the Reorganized Debtor’s re-entry into the market as a
business-to-business (“B2B”) provider.
        Under the Plan, the Plan Sponsor will provide the Plan Sponsor Contribution for the
purpose of making payments under the Plan, including distributions for Holders of General
Unsecured Claims. With the exception of GT Forge, which will emerge from these Chapter 11
Cases as the Reorganized Debtor and commence new business operations, the assets of the Debtors
will be vested in the Settlement Trust and will be liquidated for the benefit of Holders of General
Unsecured Claims under the supervision of the Settlement Trustee.
         The Plan provides that all Holders of Allowed Administrative Claims and Allowed Other
Priority Claims will be paid in full. Such payments will be funded by the proceeds of the DIP
Facility, which, in turn, will be repaid in full with the proceeds of the Plan Sponsor Contribution.
The Plan proposes to fairly and efficiently restructure the Debtors’ liabilities and distribute the
Debtors’ assets in a manner that will allow these Chapter 11 Cases to conclude promptly.
        The Plan provides for the classification and treatment of Claims against and Interests in the
Debtors. The Plan designates five (5) Classes of Claims and two (2) Classes of Interests. Classes
2 and 3 are Impaired, Voting Classes. Class 2 is Impaired due to the significantly reduced
collateral pool available to secure the guaranty underlying the Secured Guaranty Claims. Class 3
is Impaired due to the proposed recovery amounting to less than the full value of Claims in Class
3. The following table provides a summary of the classification and treatment of Claims and
Interests under the Plan. Amounts below are estimated. Actual Claims and distributions will vary
depending on, among other things, recoveries on Distributable Assets.




                                                  4
          Case 19-12484-MFW            Doc 67        Filed 12/11/19   Page 10 of 140




                                                                                           Estimated
Class Description                               Treatment                                   Recovery
                                                                                           Percentage
                    Except to the extent that a Holder of an Allowed Other Secured
                    Claim agrees to less favorable treatment, in exchange for full
         Other
                    and final satisfaction, settlement, release, and discharge of each
 1      Secured                                                                              100%
                    Other Secured Claim, each Holder of an Allowed Other
        Claims
                    Secured Claim shall receive payment in full in Cash equal to
                    the amount of such Allowed Other Secured Claim.
                    Except to the extent that a Holder of an Allowed Secured
                    Guaranty Claim agrees to less favorable treatment, in exchange
       Secured      for full and final satisfaction, settlement, release, and discharge
 2     Guaranty     of each Secured Guaranty Claim, each Holder of an Allowed               [100%]
        Claims      Secured Guaranty Claim shall receive the reinstatement of its
                    guaranty by the Reorganized Debtor, secured only by the assets
                    of the Reorganized Debtor.
                Except to the extent that a Holder of an Allowed General
                Unsecured Claim agrees to less favorable treatment with the
                Plan Sponsor, in exchange for full and final satisfaction,
       General settlement, release, and discharge of such Holder’s rights with
 3    Unsecured respect to and under such Allowed General Unsecured Claim,                   [TBD]
       Claims   on the Effective Date, each Holder of an Allowed General
                Unsecured Claim shall receive (i) its Pro Rata share of the GUC
                Settlement Amount and (ii) its Pro Rata share of the Settlement
                Trust Amount.
                  On the Effective Date, Holders of Subordinated Claims shall
     Subordinated
 4                receive no distributions on account of such Claims and such                 0%
       Claims
                  Claims shall be extinguished.
                  On the Effective Date, Holders of Intercompany Claims shall
     Intercompany
 5                receive no distributions on account of such Claims and such                 0%
         Claims
                  Claims shall be extinguished.
                    On the Effective Date, if the Proposed Plan Sponsor is the Plan
                    Sponsor, Holders of GT Forge Interests shall have left unaltered
                    the legal, equitable, and contractual rights to which each such
       GT Forge                                                                             100% or
 6                  Holder is entitled on account of such interest. If the Plan
       Interests                                                                              0%
                    Sponsor is a Person other than the Proposed Plan Sponsor, the
                    GT Forge Interests will be canceled, released and extinguished
                    as of the Effective Date, and will be of no further force or effect.
      Liquidating On the Effective Date, Holders of interests in the Liquidating
 7      Debtor    Debtors shall receive no distributions or recoveries on account             0%
       Interests of such interests and such interests shall be extinguished.




                                                 5
            Case 19-12484-MFW           Doc 67       Filed 12/11/19   Page 11 of 140



               B. Plan Sponsorship

        The Plan provides that the Plan Sponsor shall provide new value in the form of the Plan
Sponsor Contribution, in Cash, and that such funds shall be used for the purpose of funding
payments under the Plan. In return, the Plan Sponsor, or its designee, shall receive the equity
interests of the Reorganized Debtor under the Plan. The right to serve as Plan Sponsor will be
“market-tested” through a competitive bidding and auction process. If a Person other than the
Proposed Plan Sponsor (or an affiliate thereof) is approved by the Bankruptcy Court to serve as
Plan Sponsor, the Reorganized Debtor shall issue new common stock to the Plan Sponsor in
accordance with procedures set forth in the Plan Supplement.
               C. Solicitation Procedures

                   1. Voting Procedures

       On [●], 2020, the Bankruptcy Court entered the Disclosure Statement Order [Docket No.
●] which, among other things, (a) approved the dates, procedures and forms applicable to the
process of soliciting votes on and providing notice of the Plan, as well as certain vote tabulation
procedures and (b) established the deadline for filing objections to the Plan and scheduling the
hearing to consider confirmation of the Plan.
        The discussion of the procedures below is a summary of the solicitation and voting
process. Detailed voting instructions will be provided with each ballot and are also set forth in
greater detail in Disclosure Statement Order.

 PLEASE REFER TO THE INSTRUCTIONS ATTACHED TO THE BALLOT THAT
YOU HAVE RECEIVED FOR MORE DETAILED INFORMATION REGARDING THE
VOTING REQUIREMENTS, RULES AND PROCEDURES APPLICABLE TO VOTING
                          YOUR CLAIM.
                         a. The Voting and Claims Agent

        On November 27, 2019, the Debtors filed an Application of the Debtors for Entry of an
Order Appointing Omni Agent Solutions, Inc. (“Omni”) as Administrative Agent for the Debtors
Nunc Pro Tunc to the Petition Date [Docket No. 51]. On December [●], 2019 the Bankruptcy
Court entered an order approving the retention of Omni to, among other things, provide
administrative services in relation to the solicitation, balloting and tabulation and calculation of
votes in Omni’s capacity as the Debtors’ Voting and Claims Agent [Docket No. [●]].
         Specifically, the Voting and Claims Agent will assist the Debtors with: (a) mailing
Confirmation Hearing Notice (as defined in the Disclosure Statement Order); (b) mailing the
Solicitation Package (as defined in the Disclosure Statement Order and as described below); (c)
soliciting votes on the Plan; (d) receiving, tabulating, and reporting on ballots cast for or against
the Plan by Holders of Claims against the Debtors; (e) responding to inquiries from creditors and
stakeholders relating to the Plan, the Disclosure Statement, the Ballots and matters related thereto,
including, without limitation, the procedures and requirements for voting to accept or reject the




                                                 6
            Case 19-12484-MFW          Doc 67       Filed 12/11/19   Page 12 of 140



Plan and objecting to the Plan; and (f) if necessary, contacting creditors regarding the Plan and
their Ballots.
        Holders of Claims and Interests entitled to vote on the Plan are advised to read the
Disclosure Statement Order, which sets forth in greater detail the voting instructions summarized
herein.
                        b. The Voting Deadline

        The Bankruptcy Court has approved [●]:00 p.m. (EST) on [●], 2020 as the Voting
Deadline. The Voting Deadline is the date by which all Ballots must be properly executed,
completed and delivered to the Voting and Claims Agent in order to be counted as votes to accept
or reject the Plan.
                        c. Holders of Claims and Interests Entitled to Vote on the Plan

        Under the provisions of the Bankruptcy Code, only holders of claims against and equity
interests in a Debtor situated in “impaired” Classes are entitled to vote on the Plan (unless the
Class receives no compensation or payment, in which event the Class is conclusively deemed to
have rejected the Plan). A Class is Impaired if legal, equitable or contractual rights attaching to
the Claims or Interests in the Class are modified, other than by curing defaults and reinstating
maturities. Under the Plan, Administrative Claims and Priority Tax Claims are unclassified and
are not entitled to vote. Classes 1 and 6 (if the Proposed Plan Sponsor is the Plan Sponsor) are
Unimpaired and are therefore conclusively presumed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Classes 4, 5, 6 (if the Plan Sponsor is a Person other than the
Proposed Plan Sponsor) and 7 receive nothing under the Plan and are therefore conclusively
presumed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. Classes
2 and 3 are Impaired and entitled to vote to accept or reject the Plan.
       Only those votes cast by Holders of Allowed Claims shall be counted in determining
whether a sufficient number of acceptances have been received to obtain Plan Confirmation. If
no Holder of a Claim or Interest eligible to vote in a particular Class timely votes to accept
or reject the Plan, the Debtors will seek to have the Plan deemed accepted by the Holders of
such Claims or Interests in such Class for purposes of section 1129(b) of the Bankruptcy
Code.
               D. Plan Confirmation

                   1. The Confirmation Hearing

       The Confirmation Hearing will commence at [●]:00 a.m. (EST) on [●], 2020 before the
Honorable Mary F. Walrath, United States Bankruptcy Judge, in the United States Bankruptcy
Court for the District of Delaware, located at 824 Market Street, 5th Floor, Courtroom No. 4,
Wilmington, Delaware 19801. The Confirmation Hearing may be continued from time to time by
the Bankruptcy Court or the Debtors without further notice other than by such adjournment being
announced in open court or by filing a notice indicating such adjournment with the Bankruptcy
Court. Moreover, the Plan may be modified or amended, if necessary, pursuant to section 1127 of



                                                7
            Case 19-12484-MFW          Doc 67        Filed 12/11/19   Page 13 of 140



the Bankruptcy Code, prior to, during or as a result of the Confirmation Hearing, without further
notice to parties-in-interest.
                   2. The Deadline for Objecting to Confirmation of the Plan

        Any objection to confirmation must be made in writing and specify in detail the name and
address of the objector, all grounds for the objection and the amount and description of the Claim
and/or Interest held by the objector. Any such objection must be filed with the Bankruptcy Court
and served in accordance with the Disclosure Statement Order on or before [●], 2020 at 4:00 p.m.
(EST). Objections to confirmation of the Plan are governed by Bankruptcy Rule 9014.
                   3. Effect of Confirmation of the Plan

        Article IX of the Plan contains certain provisions relating to (a) the compromise and
settlement of Claims, (b) the release of the Released Parties by the Debtors and certain Holders of
Claims and Interests, and each of their respective Related Persons, and (c) exculpation of certain
parties. It is important to read such provisions carefully so that you understand the
implications of these provisions with respect to your Claim such that you may cast your vote
accordingly.



 THE PLAN SHALL BIND ALL HOLDERS OF CLAIMS AGAINST AND INTERESTS IN
 THE DEBTORS TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
 NOTWITHSTANDING WHETHER OR NOT SUCH HOLDER (A) WILL RECEIVE OR
 RETAIN ANY PROPERTY OR INTEREST IN PROPERTY UNDER THE PLAN, (B) HAS
 FILED A PROOF OF CLAIM OR INTEREST IN THE CHAPTER 11 CASES OR (C) FAILED
 TO VOTE TO ACCEPT OR REJECT THE PLAN OR VOTED TO REJECT THE PLAN.



               E. Consummation of the Plan

        It will be a condition to confirmation of the Plan that all provisions, terms and conditions
of the Plan are approved in the Confirmation Order unless otherwise satisfied pursuant to the
provisions of Article VIII of the Plan. Following confirmation, the Plan will be consummated on
the Effective Date.
               F. Risk Factors

     PRIOR TO DECIDING WHETHER AND HOW TO VOTE ON THE PLAN, EACH
HOLDER OF A CLAIM OR INTEREST IN THE VOTING CLASSES SHOULD
CONSIDER CAREFULLY ALL OF THE INFORMATION SET FORTH IN OR
INCORPORATED INTO THIS DISCLOSURE STATEMENT, INCLUDING THE
FACTORS DESCRIBED IN ARTICLE XVIII HEREIN.




                                                 8
            Case 19-12484-MFW            Doc 67       Filed 12/11/19    Page 14 of 140



                                           ARTICLE II.

                                        INTRODUCTION

       The Debtors submit this Disclosure Statement under section 1125 of the Bankruptcy Code
to Holders of Claims against and Interests in the Debtors in connection with: (1) the solicitation of
acceptances of the Plan filed by the Debtors with the Bankruptcy Court; and (2) the hearing to
consider confirmation of the Plan (the “Confirmation Hearing”), scheduled to commence on [●],
2020 at [●]:00 a.m. (EST). Unless otherwise indicated or defined herein, all capitalized terms
have the meanings ascribed to them in the Plan.
       Attached as exhibits to this Disclosure Statement are:

   •   The Plan (Exhibit A);

   •   Order of the Bankruptcy Court (the “Disclosure Statement Order”), which, among other
       things, approves this Disclosure Statement and establishes certain procedures with respect
       to the solicitation and tabulation of votes to accept or reject the Plan (without exhibits,
       Exhibit B);

   •   Liquidation Analysis (Exhibit C).
       In addition, unless otherwise noted, a ballot for the acceptance or rejection of the Plan is
enclosed with each copy of this Disclosure Statement that is submitted to the Holders of Claims
and Interests that are entitled to vote to accept or reject the Plan.
        On [●], 2020, after notice and a hearing, the Bankruptcy Court entered the Disclosure
Statement Order, approving this Disclosure Statement as containing adequate information of a
kind, and in sufficient detail, to enable hypothetical, reasonable persons typical of the Debtors’
creditors and equity holders to make an informed judgment regarding the Plan. APPROVAL OF
THIS DISCLOSURE STATEMENT DOES NOT, HOWEVER, CONSTITUTE A
DETERMINATION BY THE BANKRUPTCY COURT AS TO THE FAIRNESS OR
MERITS OF THE PLAN.
        The Disclosure Statement Order sets forth in detail the deadlines, procedures and
instructions for voting to accept or reject the Plan and filing objections to confirmation of the Plan,
the record date for voting purposes and the applicable standards for tabulating votes. In addition,
detailed voting instructions accompany each ballot. Each Holder of a Claim or Interest entitled to
vote on the Plan should read this Disclosure Statement, the Plan, the Plan Supplement, and the
exhibits attached to all of the foregoing documents, and the agreements and documents described
herein therein, the Disclosure Statement Order and the instructions accompanying the ballot in
their entirety before voting on the Plan. These documents contain, among other things, important
information concerning the classification of Claims and Interests for voting purposes and the
tabulation of votes. No solicitation of votes to accept the Plan may be made except under
section 1125 of the Bankruptcy Code.




                                                  9
             Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 15 of 140



                                           ARTICLE III.

                                 OVERVIEW OF CHAPTER 11

        Chapter 11, the principal business reorganization chapter of the Bankruptcy Code, permits
a debtor to reorganize or liquidate its business for the benefit of itself, its creditors, and equity
interest holders. In addition to the rehabilitation or liquidation of a debtor, another goal of chapter
11 is to promote equality of treatment for similarly situated creditors and equity interest holders in
the distribution of a debtor’s assets. The commencement of a chapter 11 case creates an estate
comprised of all of the legal and equitable interests of the debtor as of the date the chapter 11
petition is filed. The Bankruptcy Code provides that the debtor may continue to operate its
business and remain in possession of its property as a “debtor in possession.”
        The consummation of a plan is the principal objective of a chapter 11 case. A plan of
reorganization or a plan of liquidation both set forth the means for satisfying claims against and
equity interests in a debtor. Confirmation of a plan by the bankruptcy court binds the debtor, any
person acquiring property under the plan, any creditor or equity interest holder of a debtor, and
any other person or entity subject to the terms of the Plan. Subject to certain limited exceptions,
the order approving confirmation of a plan of reorganization discharges a debtor from any debt,
equity interest, or other claim that arose prior to the date of confirmation of the plan and substitutes
in place of such debts and other claims the obligations specified in the confirmed plan.
        Certain holders of claims against, and sometimes equity interests in, a debtor are permitted
to vote to accept or reject the plan. Before soliciting acceptances of the proposed plan,
section 1125 of the Bankruptcy Code requires a debtor to prepare a disclosure statement containing
adequate information of a kind, and in sufficient detail, to enable a hypothetical, reasonable
claimant or holder of an equity interest to make an informed judgment regarding the plan. The
Debtors are submitting this Disclosure Statement, under section 1125 of the Bankruptcy Code, to
holders of Claims against the Debtors that are entitled to vote to accept or reject the Plan.
                                           ARTICLE IV.

                    DEBTORS’ OPERATIONS AND FINANCIAL DATA
               A. Prepetition Operational Background and Structure

        Juno was a ride-hailing, mobile application-based service that operated in New York, New
York. Juno launched its mobile application and began offering its for-hire vehicle services in early
2016. Juno’s former parent, Juno, Inc., an unaffiliated, non-Debtor entity, offered drivers
particularly attractive commission structures and economic incentives (including restricted stock
units, or “RSU”s) as compared to its several competitors, with the expectation that such an
approach would result in an overall enhanced driving experience for drivers and, in turn, riders.
       In its first year, Juno’s business grew substantially, and its success attracted GT Gettaxi
Limited (“Gett”), a leading global transportation network company and former competitor in the
New York ride-hailing market through GT Forge (then doing business as “Gett”), to seek to acquire
Juno. To that end, in April 2017, Gett purchased Juno and certain of its Debtor and non-Debtor



                                                  10
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 16 of 140



affiliates from unaffiliated non-Debtor Juno, Inc. GT Forge holds a general partnership interest in
Juno.
       Juno’s employee base remained entirely intact, and with the addition of two of Gett’s
employees, Juno emerged from the acquisition with 34 New York-based employees to handle
marketing, onboarding, finance and general operations. As part of the acquisition, unaffiliated
non-Debtor Juno Inc. bought out all drivers’ RSUs, ceasing that compensation program entirely;
Juno did, however, continue to offer one of the most competitive commission structures in the
marketplace and, as such, continued to onboard drivers, at one point contracting with over 50,000
individuals.
       Vulcan, which is wholly owned by Juno, served as the contract counterparty for the
individual driver contracts prior to Gett’s acquisition of Juno (whereas Juno served as the contract
counterparty for driver contracts entered into thereafter). Vulcan also served as Juno’s physical
“dispatch base” entity, fulfilling a requirement of New York City’s Taxi and Limousine
Commission (“TLC”). Omaha, which is also wholly owned by Juno, served as a “backup base”
to Vulcan, in the unlikely scenario in which Vulcan might be suspended by the TLC.
         Prior to Gett’s acquisition of Juno, Sabo One, which is wholly owned by GT Forge, served
as the “dispatch base” entity for GT Forge. That entity, however, has since been dormant. Prior
to the filing of these Chapter 11 Cases, Juno utilized two customer service centers: Juno Lab Ltd.,
a non-debtor Israeli entity (“Juno Israel”), operated as the primary center, while Juno Oregon,
which is 100% owned by GT Forge, operated a “night shift.” Together, Juno Israel and Juno
Oregon were able to provide 24/7 customer service coverage between the temporally removed
time zones.
        Juno’s research and development was undertaken by Juno Lab LLC, a Belarussian non-
debtor affiliate, with all intellectual property utilized by the Debtors in connection with their
prepetition operations being owned by Gett.
               B. Regulatory Impact on the Debtors’ Business

        Juno’s financial challenges have been significantly amplified by local legislative forces.
New York City’s recent wage legislation, which was approved by the TLC in December 2018 and
implemented in February 2019, instituted a “pay floor” for ride-hail drivers, who—as independent
contractors—are not otherwise governed by minimum-wage legislation. The new rules require
that drivers receive a minimum of $17.22 per hour, regardless of the number of rides performed or
revenue generated during that time. The TLC also imposed a one-year moratorium on new driver
licenses. Additionally, in certain “congestion zone” areas, the TLC imposed an additional $2.75
fee on riders.
        The impact of these rule changes was drastic for the Company. Not only did ridership
decrease as a result of necessary increased pricing—for example, in 2017, Juno facilitated
approximately 47,000 rides per day, whereas immediately prior to filing these Chapter 11 Cases,
rides had decreased to fewer than 25,000 per day—but average hourly driver earnings also
decreased. Whereas certain competitors responded to these challenges by capping the number of
drivers who could access their application at any given time, Juno refused to implement this
approach, given its core driver-centric values. This resulted in increased exposure to the “pay


                                                11
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 17 of 140



floor” rules. Moreover, Juno was forced to stop onboarding drivers altogether under the new rules,
thus halting any hopes for near-term growth. Consequently, Juno—which operated only in New
York—faced an unsustainable financial future in the business-to-consumer (“B2C”) marketplace.
               C. Prepetition Financial Performance,             Capital    Structure and       Debt
                  Obligations
       Juno succeeded in growing revenue during its first two years of operations. By year-end
of 2017, the Company had generated over $218 million in gross revenues; that number increased
in 2018 when gross revenues reached approximately $269 million, representing approximately
23% annual growth. Following the implementation of New York City’s wage legislation in 2019,
Juno’s financial performance suffered. Juno generated only $133 million in revenue through
September 30, 2019, an annualized gross revenue decline of 34%.
        Juno’s operating costs and expenses—including for salaries, rent, vendor payments, and
legal fees—were funded entirely by Gett, which has infused a significant amount of capital into
the Debtors since its 2017 acquisition of Juno. These operating expenses were typically funded
on a monthly basis. As set forth in Article IV.B of the Plan, all Claims by Gett relating to such
prepetition funding shall be deemed waived and released on the Effective Date.
        Consequently, the Company has virtually no secured debt. The Company’s debt
obligations consisted primarily of real property lease obligations, significant legal defense costs in
connection with several expensive causes of action, and trade debt, each as described in further
detail below. In addition, Sberbank Investments (“Sberbank”), as security agent, holds a
perfected, first priority, all-asset lien against GT Forge—which includes an interest in Forge’s
subsidiary holdings, including its partnership interest in Juno—based on a secured guaranty
granted by Forge in connection with Gett’s secured financing facility.
                   1. Real Property Lease Obligations
        Juno maintained two primary nonresidential real property leases for operations: (i) for the
Company’s primary marketing, onboarding and financial operations, office space at the World
Trade Center in New York, New York, under which the Debtors paid approximately $74,000 in
monthly rent; and (ii) for the Company’s US-based customer support team, office space in
Portland, Oregon, under which the Debtors paid approximately $24,000 in monthly rent. On the
Petition Date, the Debtors filed a motion to reject these leases [Docket No. 17]; consistent
therewith, the Debtors vacated these premises as of November 30, 2019. As credit support for
these leases, the Company is obligated on two letters of credit for which it maintains collateral in
the form of money market accounts in the respective amounts of $414,419 and $375,000.
       GT Forge also leases, and in turn sublets, certain office space in Long Island City, New
York, under which the Company pays the landlord $13,163 in monthly rent, but also receives
$10,071 in monthly rent from its sublessee. The Debtors intend to file a motion to reject this lease
and the sublease in the near future. Finally, GT Forge leased a corporate apartment for which the
Debtors filed a motion to reject the lease effective as of the Petition Date [Docket No. 16].




                                                 12
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 18 of 140



                   2. Litigation

        The Company faces four different fronts of litigation: (i) a putative class-action lawsuit
brought by drivers in connection with the terminated RSU program, among other things; (ii) three
patent infringement lawsuits; (iii) multiple personal injury lawsuits brought by riders, the majority
of whom allege to have been passengers in an automobile accident while riding with a Juno driver;
and (iv) multiple unemployment insurance suits brought by drivers, under which the drivers seek
a determination that they are employees, not independent contractors, and are thus allegedly
entitled to certain unemployment benefits. The Company contests the allegations in each of the
aforementioned lawsuits and actions, and has vigorously defended itself against these lawsuits.
                   3. Trade Debt

        As of the Petition Date, the Company estimates that approximately $300,000 was due and
owing to holders of prepetition trade claims. The claimants are primarily vendors who provide
digital marketing, software and web-services.
               D. Prepetition Restructuring Efforts

        Prior to filing these Chapter 11 Cases, the Company explored various alternatives in lieu
of filing for chapter 11. Earlier in 2019, Gett attempted to sell the Juno ride-hailing business
(including the Debtors, non-Debtor affiliates and related assets held by Gett) as a going concern.
Gett hired a leading investment banking firm which solicited interest from approximately fifty
investors. Six parties signed non-disclosure agreements, however, none of the parties performed
in-depth due diligence. Only one offer was received, which would have required Juno to make
payment to the potential purchaser to complete the sale. The offer was not considered viable.
        Ultimately, despite having implemented austere cost cutting measures, the Company and
its advisors determined that there was no viable, long-term path to achieve a going concern sale or
sustain operations as a B2C company and that its stakeholders would be best served by the
liquidation of the Company’s B2C operations and the restructuring GT Forge. On October 24,
2019, the Company retained Mackinac Partners LLC as restructuring advisor to provide certain
advisory services in connection with the Company’s evaluation, development and implementation
of strategic alternatives to address its financial performance and capital structure.
         Upon recognizing that the Company could not continue in its current form, prior to the
filing of these Chapter 11 Cases, the Company informed its employees that it would be shutting
down operations. Under the Wages Motion (as defined below) the Debtors seek to honor all
severance obligations and any “stub” payments that were not processed prior to the filing. With
respect to the non-employee, independent contractor drivers, each driver received final payment
for all rides prior to the Juno application’s shutdown.
        Prior to filing these Chapter 11 Cases, the Debtors also received a debtor-in-possession
financing commitment from Gett, as more fully described in the DIP Motion (as defined below),
and a commitment from the Proposed Plan Sponsor to fund and support the Debtors’ Plan. Given
these parties’ affiliations, prior to the filing of these Chapter 11 Cases, the Debtors conducted a
thorough search and interview process and hired Mr. David Eaton to serve as the independent
director, (the “Independent Director”) and sole director of the Company. The Independent


                                                 13
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 19 of 140



Director is authorized to approve any decisions with respect to the Proposed Plan Sponsor, and has
already approved the proposed DIP financing (subject to Court approval).
               E. Plan Sponsorship

        Prior to filing these Chapter 11 Cases, the Debtors received a commitment from the
Proposed Plan Sponsor to provide new value in the form of the Plan Sponsor Contribution in return
for the equity interests of the Reorganized Debtor.
       The Plan Sponsor Contribution is essential to the success of the Plan due to the limited
assets of the Debtors available to fund payment to creditors. Without the Plan Sponsor
Contribution, the Debtors would be unable to offer any meaningful recovery to creditors.
        As set forth in additional detail in Article V.B below, the right to serve as Plan Sponsor
will be “market-tested” through a competitive bidding and auction process. If the Proposed Plan
Sponsor serves as Plan Sponsor, the Holders of GT Forge Interests shall retain the equity interests
of the Reorganized Debtor. If a Person other than the Proposed Plan Sponsor is approved by the
Bankruptcy Court to serve as Plan Sponsor, the Reorganized Debtor shall issue new common stock
in accordance with procedures set forth in the Plan Supplement.
               F. Reorganization of GT Forge and Future Operations

        The reorganization of GT Forge allows the Company to leverage its existing relationships
and reputation as an innovative player in the ride-hailing market while shifting its focus from B2C
efforts to B2B partnerships and services. Refocusing on the B2B sector will enable increased
collaboration between the Reorganized Debtor and Juno’s former competitors and allow the
Reorganized Debtor to operate largely free from the regulatory burdens imposed on B2C
operations, as discussed below. Moreover, the Plan seeks to preserve the net operating losses
accrued by GT Forge prior to the commencement of these Chapter 11 Cases to facilitate the
Reorganized Debtor’s re-entry into the market as a B2B provider.
        Gett has already demonstrated success in pivoting to B2B operations in the U.S. and
internationally. Through the Reorganized Debtor, Gett will pursue U.S.-based partnerships with
ride-hailing companies targeting the corporate transportation sector. The Reorganized Debtor’s
refocused business model will allow it to expand beyond the Company’s previous geographical
limits, and pursue opportunities across the U.S.
        The Reorganized Debtor will be governed by a board of directors comprising at least one
member, as set forth in the Plan Supplement. The Reorganized Debtor will emerge from these
Chapter 11 Cases with limited assets, and accordingly, as with Juno prior to these Chapter 11
Cases, the operating costs and expenses of the Reorganized Debtor will be funded entirely by Gett.




                                                14
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 20 of 140



                                           ARTICLE V.

               SIGNIFICANT EVENTS DURING THE CHAPTER 11 CASES
               A. Commencement of Chapter 11 Cases and First Day Motions

        On the Petition Date, each of the Debtors filed a voluntary petition for relief under chapter
11 of the Bankruptcy Code in the Bankruptcy Court. The Chapter 11 Cases were assigned to the
Honorable Mary F. Walrath and are being jointly administered for administrative convenience.
         The Debtors sought approval from the Bankruptcy Court of certain motions and
applications (collectively, the “First Day Motions”), which the Debtors filed simultaneously with,
or around the same time as, their voluntary petitions. The Debtors sought this relief to establish
procedures in the Chapter 11 Cases regarding the administration of the Chapter 11 Cases and to
facilitate the Debtors' reorganization efforts. Specifically, the First Day Motions and other critical
motions during the Chapter 11 Cases addressed the following issues, among others:
                   1. Joint Administration

         The Debtors are affiliated entities and, therefore, on the Petition Date, filed the Debtors'
Motion for Order Directing the Joint Administration of the Debtors’ Chapter 11 Cases [Docket
No. 4] (the “Joint Administration Motion”). The Joint Administration Motion sought authority
to utilize a single general docket for these cases and combine notices to creditors of the Debtors'
respective estates and other parties in interest, which would result in significant savings to the
Estates. On November 21, 2019, the Bankruptcy Court entered its order directing joint
administration of these Chapter 11 Cases [Docket No. 22].
                   2. Claims and Noticing Agent

        On the Petition Date, the Debtors filed the Application of the Debtors for Entry of an Order
Appointing Omni Agent Solutions, Inc. as Claims and Noticing Agent [Docket No. 8]. Omni’s
retention was approved by the Bankruptcy Court by order entered on November 21, 2019 [Docket
No. 26]. Omni maintains the claims register in these Chapter 11 Cases and will serve as the
balloting agent to receive and tabulate the ballots on the Plan.
                   3. Cash Management

        On the Petition Date, the Debtors filed the Motion of the Debtors for Entry of Interim and
Final Orders (A) Authorizing the Continued Use of the Debtors’ Cash Management System, (B)
Authorizing Continued Transfers Among Debtors and Non-Debtor Affiliates, and (C) Scheduling
a Final Hearing on the Motion (the “Cash Management Motion”) [Docket No. 5]. The
prepetition cash management system utilized by the Debtors was a network of six bank accounts
maintained at Citibank N.A. or JP Morgan Chase Bank N.A. that facilitated the timely and efficient
collection, management and disbursement of funds used in the Debtors' prepetition business
operations.




                                                 15
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 21 of 140



        The Bankruptcy Court entered its interim order granting the relief requested by the Debtors
in the Cash Management Motion on November 21, 2019 [Docket No. 23]. [The Bankruptcy Court
entered its final order approving the Cash Management Motion on [●] [Docket No. ●].]
                   4. Employee Wages

        On the Petition Date, the Debtors filed the Motion of the Debtors for Interim and Final
Orders (I) Authorizing the Debtors to Pay Certain Prepetition Wages and Compensation, (II)
Authorizing the continuation of Employee Benefit Programs, (III) Authorizing Banks to Honor and
Process Checks and Transfers Related to Such employee Obligations, and (IV) Granting Related
Relief [Docket No. 15] (the “Wages Motion”).
       On November 21, 2019, the Bankruptcy Court entered its interim order granting the relief
requested by the Debtors [Docket No. 30]. [The Bankruptcy Court entered its final order
approving the Wages Motion on [●] [Docket No. ●].]
                   5. DIP Financing and Cash Collateral

       On the Petition Date, the Debtors sought authority to use cash collateral and approval of
postpetition financing (the “DIP Financing”) by filing the Motion of the Debtors for Interim and
Final Orders (I) Authorizing the Debtors to Obtain Postpetition Secured Financing, (II)
Authorizing the Use of Cash Collateral, (III) Modifying the Automatic Stay, (IV) Scheduling a
Final Hearing, (V) and Granting Related Relief (the “DIP Motion”) [Docket No. 14].
        Prior to the Petition Date, the Debtors’ operations were funded on an unsecured basis by
Gett (the “DIP Lender”) through intercompany transfers. Sberbank, as security agent pursuant to
a secured guaranty granted by GT Forge in connection with Gett’s secured financing facility, holds
a perfected, first-priority all asset lien against GT Forge, including its partnership interest in Juno
(the “Sberbank Lien”). In addition, Juno maintains a money market account at Citibank N.A.,
which collateralizes two letters of credit covering Juno’s corporate leases in New York, New York
and Portland, Oregon. The Debtors have no other secured financing obligations.
       Sberbank has consented to having the Sberbank Lien primed by the proposed DIP
Financing. Sberbank has also consented to the Debtors’ use of its Cash Collateral at GT Forge.
The other Debtors’ Cash Collateral is otherwise unencumbered.
        The DIP Financing and use of Cash Collateral is critical to effectuating the Debtors’ goals
in these Chapter 11 Cases and beyond. [The Bankruptcy Court entered its final order approving
the DIP Financing and use of cash collateral on [●] [Docket No. ●].]
                   6. Prepetition Taxes

         On the Petition Date, the Debtors filed the Motion of the Debtors for Entry of an Order (I)
Authorizing the Debtors to Pay Certain Prepetition Taxes and (II) Granting Related Relief [Docket
No. 11] (the “Tax Motion”). On November 21, 2019, the Bankruptcy Court entered its interim
order approving the payment of specified taxes [Docket No. 28]. [The Bankruptcy Court entered
its final order approving the Tax Motion on [●] [Docket No. ●].]




                                                  16
               Case 19-12484-MFW        Doc 67     Filed 12/11/19     Page 22 of 140



                   7. Insurance

       On the Petition Date, the Debtors filed the Motion of the Debtors for Entry of an Order
Authorizing to Continue Their Insurance Policies and Pay Prepetition and Postpetition
Obligations in Respect Thereof [Docket No. 10]. On November 21, 2019, the Bankruptcy Court
entered its order approving the payment of specified taxes [Docket No. 27].
                B. Plan Sponsorship Bidding and Bid Deadline

        The Debtors believe that it is in the best interests of the Debtors’ estates and their
stakeholders to subject the right to serve as Plan Sponsor and obtain the equity interests in the
Reorganized Debtor to an open-market bidding process. Moreover, the Proposed Plan Sponsor is
an insider of the Debtors and will retain the equity interests in the Reorganized Debtor if it serves
as Plan Sponsor. To avoid exclusively offering to vest equity interests of the Reorganized Debtor
in the Proposed Plan Sponsor, and in accordance with Bank of America National Trust and Savings
Association v. 203 North LaSalle Street Partnership Bank, 526 U.S. 434 (1999), the Debtors will
extend the opportunity to compete for the right to serve as Plan Sponsor.
        Contemporaneously herewith, the Debtors have filed the Motion for Entry of an Order (I)
Approving Debtors’ Disclosure Statement, (II) Establishing Sponsorship Bid Deadline, (III)
Determining Dates, Procedures, and Forms Applicable to the Solicitation Process, (IV)
Establishing Vote Tabulation Procedures, and (V) Establishing Objection Deadline and
Scheduling Hearing to Consider Confirmation of the Plan [Docket No. ●] (the “Disclosure
Statement Motion”). Under the Disclosure Statement Motion, the Debtors propose, among other
things, certain procedures relating to the competitive bidding process for the right to serve as Plan
Sponsor, including: (i) that any Person interested in acting as Plan Sponsor, providing the Plan
Sponsor Contribution and obtaining the equity interests in the Reorganized Debtor submit a bid in
writing which must exceed $[●] (a “Sponsorship Bid”) to counsel for the Debtors, with a copy to
the DIP Lender, prior to 5:00 p.m. (EST) on [●], 2020 (the “Sponsorship Bid Deadline”); (ii)
that each Person submitting a Sponsorship Bid must demonstrate that it has the financial ability to
meet its Sponsorship Bid either in cash on hand or financing commitment in a form reasonably
acceptable to the Debtors and the DIP Lender; and (iii) to the extent a Sponsorship Bid is received,
the Debtors will seek approval of the Bankruptcy Court to schedule an auction and establish
auction procedures.
                C. Second Day Motions

        On November 27, 2019, the Debtors filed additional motions and applications seeking
typical second day relief (the “Second Day Relief”). The Second Day Relief included, among
other things:
          i.    Motion of Debtors for Entry of an Order Pursuant to Bankruptcy Rule 3003(c)(3)
                and Local Rule 2002-1(e) Establishing Bar Dates and Related Procedures for
                Filing Proofs of Claim (Including for Administrative Expense Claims Arising
                Under Section 503(b)(9) of the Bankruptcy Code) and Approving the Form and
                Manner of Notice Thereof [Docket No. 50];




                                                 17
               Case 19-12484-MFW       Doc 67     Filed 12/11/19      Page 23 of 140



         ii.    Motion of Debtors for Entry of an Order (i) Extending the Deadline to File
                Schedules of Assets and Liabilities and Statements of Financial Affairs, and (ii)
                Granting Related Relief [Docket No. 49];
        iii.    Application of the Debtors for Entry of an Order Authorizing the Retention and
                Employment of Chipman Brown Cicero & Cole, LLP as Counsel to the Debtors
                Nunc Pro Tunc to the Petition Date [Docket No. 46];
        iv.     Debtors’ Motion for an Order Establishing Procedures for Interim Compensation
                and Reimbursement of Expenses of Professionals [Docket No. 48];
         v.     Motion for an Order, Pursuant to Sections 105(a) and 363(b) of the Bankruptcy
                Code, Authorizing the Debtors to Retain Mackinac Partners, LLC as Their
                Restructuring Advisor and Designating Melissa S. Kibler as Chief Restructuring
                Officer for the Debtors Nunc Pro Tunc to the Petition Date, and Approving the
                Agreement Related Thereto [Docket No. 52]; and
        vi.     Debtors’ Motion for Authority to Retain, Employ and Compensate Certain
                Professionals Used in the Ordinary Course of Business [Docket No. 47]
                A hearing on the Second Day Relief is scheduled for December 18, 2019.
                D. Appointment of Creditors’ Committee

       Under section 1102(a)(1) of the Bankruptcy Code, on December 3, 2019, the U.S. Trustee
appointed the Creditors’ Committee, comprising the following creditors: (i) Mohammad A.
Siddique; (ii) Mohammad N. Islam; and (iii) Mohammad Razzak [Docket No. 57]. Arent Fox
LLP and Morris James LLP are proposed counsel to the Creditors’ Committee.
                                         ARTICLE VI.

                                  SUMMARY OF THE PLAN
        This Disclosure Statement contains only a summary of the Plan, a copy of which is
included herein as Exhibit A. It is not intended to replace the careful and detailed review
and analysis of the Plan, but only to aid and supplement such review. This Disclosure
Statement is qualified in its entirety by reference to the Plan, the Plan Supplement and the
exhibits attached thereto and the agreements and documents described therein. If there is a
conflict between the Plan and this Disclosure Statement, the provisions of the Plan will
govern. You are encouraged to review the full text of the Plan and the Plan Supplement and
to read carefully the entire Disclosure Statement, including all exhibits, before deciding how
to vote with respect to the Plan.
        Under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the classification, distributions, releases, and other benefits provided under the
Plan, on the Effective Date, the provisions of the Plan shall constitute a good-faith compromise
and settlement of all Claims, Interests, and controversies resolved under the Plan.




                                                18
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 24 of 140



               A. Treatment of Administrative Claims

                   1. General Administrative Claims

        Subject to the provisions of sections 328, 330(a), and 331 of the Bankruptcy Code and
except to the extent that a Holder of an Allowed General Administrative Claim and the applicable
Debtor before the Effective Date or the Reorganized Debtor after the Effective Date, the Plan
Sponsor, and DIP Facility Lender have agreed in writing to such other less favorable treatment,
each Holder of an Allowed General Administrative Claim will be paid the full unpaid amount of
such Allowed General Administrative Claim in Cash: (a) if such Allowed General Administrative
Claim is based on liabilities that the Debtors incurred in the ordinary course of business after the
Petition Date, in accordance with the terms and conditions of the particular transaction giving rise
to such Allowed General Administrative Claim and without any further action by any Holder of
such Allowed General Administrative Claim; (b) if such Allowed General Administrative Claim
is due, on the Effective Date, or, if such Allowed General Administrative Claim is not due as of
the Effective Date, on the date that such Allowed General Administrative Claim becomes due or
as soon as reasonably practicable thereafter; (c) if a General Administrative Claim is not Allowed
as of the Effective Date, on the date that is no later than sixty (60) days after the date on which an
order allowing such General Administrative Claim becomes a Final Order of the Bankruptcy Court
or as soon as reasonably practicable thereafter; or (d) at such time and upon such terms as set forth
in a Final Order of the Bankruptcy Court.
                   2. Accrued Professional Compensation Claims

                         a. Final Fee Applications

    All final requests for Accrued Professional Compensation Claims shall be Filed no later than
forty-five (45) days after the Effective Date. The amount of Accrued Professional Compensation
Claims owed to the Retained Professionals shall be paid in Cash to such Retained Professionals
from funds held in the Professional Fee Escrow Account after such Claims are Allowed by a Final
Order. To the extent that funds held in the Professional Fee Escrow Account are unable to satisfy
the amount of Accrued Professional Compensation Claims owed to the Retained Professionals,
such Retained Professionals shall have an Allowed Administrative Claim for any such deficiency,
which shall be satisfied in accordance with Article II.A.1 of the Plan. After all Allowed Accrued
Professional Compensation Claims have been paid in full, any excess amounts remaining in the
Professional Fee Escrow Account shall be returned to the Reorganized Debtor.

                         b. Professional Fee Escrow Account

       On the Effective Date, the Debtors or the Reorganized Debtor, as applicable, shall establish
and fund the Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount. The Professional Fee Escrow Account shall be maintained in trust solely for the Retained
Professionals. Such funds shall not be considered property of the Estates of the Debtors or the
Reorganized Debtor.




                                                 19
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 25 of 140



                         c. Professional Fee Reserve Amount

        To receive payment for unbilled fees and expenses incurred through the Effective Date, the
Retained Professionals shall estimate in good faith their Accrued Professional Compensation
Claims (taking into account any retainers) prior to and as of the Effective Date and shall deliver
such estimate to the Debtors at least three (3) calendar days prior to the Effective Date; provided
that such estimate shall not be considered a limitation with respect to the fees and expenses of such
Retained Professional. If a Retained Professional does not provide such estimate, the Reorganized
Debtor may estimate the unbilled fees and expenses of such Retained Professional; provided that
such estimate shall not be considered an admission or limitation with respect to the fees and
expenses of such Retained Professional. The total amount so estimated as of the Effective Date
by the Retained Professionals or the Debtors, as applicable, shall comprise the Professional Fee
Reserve Amount.
                         d. Post-Effective Date Fees and Expenses

       Upon the Effective Date, any requirement that Retained Professionals comply with sections
327 through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation for
services rendered after such date shall terminate. Each Debtor or Reorganized Debtor, as
applicable, may employ and pay any fees and expenses of any professional, including any Retained
Professional, in the ordinary course of business without any further notice to or action, order, or
approval of the Bankruptcy Court, including with respect to any transaction, reorganization, or
success fees payable by virtue of the Consummation of the Plan.
                         e. Substantial Contribution Compensation and Expenses

       Except as otherwise specifically provided in the Plan, any Entity that requests
compensation or expense reimbursement for making a substantial contribution in the Chapter 11
Cases under sections 503(b)(3), (4), and (5) of the Bankruptcy Code must File an application and
serve such application on counsel for the Debtors or Reorganized Debtor, as applicable, and
counsel for the Creditors’ Committee, if any, as required by the Bankruptcy Court, the Bankruptcy
Code, and the Bankruptcy Rules on or before ten (10) Business Days after the Confirmation Date.
                   3. Priority Tax Claims

       Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less
favorable treatment, in exchange for full and final satisfaction, settlement, release, and discharge
of each Allowed Priority Tax Claim, each Holder of an Allowed Priority Tax Claim due and
payable on or prior to the Effective Date shall be treated under section 1129(a)(9)(C) of the
Bankruptcy Code. To the extent any Allowed Priority Tax Claim is not due and owing on or before
the Effective Date, such Claim shall be paid in full in Cash in accordance with the terms of any
agreement between the Debtors and such Holder or as may be due and payable under applicable
non-bankruptcy law or in the ordinary course of business.




                                                 20
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 26 of 140



                   4. DIP Facility Claims

        On the Effective Date, all Claims and other required payments, including, without
limitation, all fees, costs and expenses due and owing under the DIP Facility shall be indefeasibly
paid in Cash in full to the DIP Facility Lender from the proceeds of the Plan Sponsor Contribution.
                   5. United States Trustee Statutory Fees

       The Debtors and the Reorganized Debtor, as applicable, will pay fees payable under 28
U.S.C § 1930(a), including fees, expenses, and applicable interests payable to the United States
Trustee, for each quarter (including any fraction thereof) until the Chapter 11 Cases are converted,
dismissed, or closed, whichever occurs first.
                   6. Other Priority Claims

         Subject to Article VIII of the Plan, on, or as soon as reasonably practicable after (i) the
Initial Distribution Date, if such Other Priority Claim is an Allowed Other Priority Claim as of the
Effective Date, or (ii) the date on which such Other Priority Claim becomes an Allowed Other
Priority Claim, each Holder of an Allowed Other Priority Claim shall receive in full satisfaction,
settlement, discharge and release of, and in exchange for, such Allowed Other Priority Claim, at
the election of the Debtors or the Distribution Agent, as applicable: (A) Cash equal to the amount
of such Allowed Other Priority Claim; (B) such other less favorable treatment as to which the Plan
Sponsor, DIP Facility Lender, and the Holder of such Allowed Other Priority Claim shall have
agreed upon in writing; or (C) such other treatment such that it will not be Impaired; provided,
however, that Other Priority Claims incurred by any Debtor in the ordinary course of business may
be paid in the ordinary course of business by such Debtor in accordance with the terms and
conditions of any agreements relating thereto without further notice to or order of the Bankruptcy
Court.
               B. Classification and Treatment of Classified Claims and Interests

                   1. Summary

        The Plan is premised upon the substantive consolidation of the Debtors, as set forth in more
detail below, solely for the purposes of voting, determining which Claims have accepted the Plan,
Confirmation of the Plan, and the resultant treatment of Claims and Interests and distributions
under the terms of the Plan. Accordingly, the Plan shall serve as a motion for entry of a Bankruptcy
Court order approving the substantive consolidation of the Debtors for these limited purposes. In
accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtors have not classified
Administrative Claims and Priority Tax Claims, as described in Article II of the Plan.
        The categories of Claims and Interests listed below classify Claims and Interests for all
purposes, including voting, Confirmation, and distribution pursuant hereto and under sections
1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems a Claim or Interest to be classified
in a particular Class only to the extent that the Claim or Interest qualifies within the description of
that Class and shall be deemed classified in a different Class to the extent that any remainder of
such Claim or Interest qualifies within the description of such different Class. A Claim or an



                                                  21
              Case 19-12484-MFW          Doc 67     Filed 12/11/19      Page 27 of 140



Interest is in a particular Class only to the extent that any such Claim or Interest is Allowed in that
Class and has not been paid or otherwise settled prior to the Effective Date.

        Class               Claim                       Status            Voting Rights

          1         Other Secured Claims           Unimpaired          Not Entitled to Vote
                                                                       (Deemed to Accept)

          2       Secured Guaranty Claims              Impaired
                                                                         Entitled to Vote

          3      General Unsecured Claims              Impaired
                                                                         Entitled to Vote


          4         Subordinated Claims                Impaired        Not Entitled to Vote
                                                                       (Deemed to Reject)

          5         Intercompany Claims                Impaired        Not Entitled to Vote
                                                                       (Deemed to Reject)

                                                  Unimpaired or
                                                                       Not Entitled to Vote
          6          GT Forge Interests
                                                                       (Deemed to Accept
                                                       Impaired
                                                                            or Reject)


          7     Liquidating Debtor Interests           Impaired        Not Entitled to Vote
                                                                       (Deemed to Reject)


                   2. Classification and Treatment of Claims and Interests

                         a. Class 1: Other Secured Claims

       Except to the extent that a Holder of an Allowed Other Secured Claim agrees to less
favorable treatment, in exchange for full and final satisfaction, settlement, release, and discharge
of each Other Secured Claim, each Holder of an Allowed Other Secured Claim shall receive
payment in full in Cash equal to the amount of such Allowed Other Secured Claim.
                         b. Class 2: Secured Guaranty Claims

        Except to the extent that a Holder of an Allowed Secured Guaranty Claim agrees to less
favorable treatment, in exchange for full and final satisfaction, settlement, release, and discharge
of each Secured Guaranty Claim, each Holder of an Allowed Secured Guaranty Claim shall receive
the reinstatement of its guaranty by the Reorganized Debtor, secured only by the assets of the
Reorganized Debtor.



                                                  22
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 28 of 140



                         c. Class 3: General Unsecured Claims

        Except to the extent that a Holder of an Allowed General Unsecured Claim agrees to less
favorable treatment with the Plan Sponsor, in exchange for full and final satisfaction, settlement,
release, and discharge of such Holder’s rights with respect to and under such Allowed General
Unsecured Claim, on the Effective Date, each Holder of an Allowed General Unsecured Claim
shall receive its Pro Rata share of the Settlement Trust Amount.
                         d. Class 4: Subordinated Claims

       On the Effective Date, Holders of Subordinated Claims shall receive no distributions on
account of such Claims and such Claims shall be extinguished.
                         e. Class 5: Intercompany Claims

       On the Effective Date, Holders of Intercompany Claims shall receive no distributions on
account of such Claims and such Claims shall be extinguished.
                         f. Class 6: GT Forge Interests

        On the Effective Date, if the Proposed Plan Sponsor is the Plan Sponsor, Holders of GT
Forge Interests shall have left unaltered the legal, equitable, and contractual rights to which each
such Holder is entitled on account of such interest. If the Plan Sponsor is a Person other than the
Proposed Plan Sponsor, the GT Forge Interests will be canceled, released and extinguished as of
the Effective Date, and will be of no further force or effect.
                         g. Class 7: Liquidating Debtor Interests

        On the Effective Date, Holders of interests in the Liquidating Debtors shall receive no
distributions or recoveries on account of such interests and such interests shall be extinguished.
               C. Special Provision Governing Unimpaired Claims

        Except as otherwise provided under the Plan, nothing under the Plan shall affect or limit
the Debtors’ or the Reorganized Debtor’s rights and defenses (whether legal or equitable) in
respect of any Unimpaired Claims, including, without limitation, all rights in respect of legal and
equitable defenses to or setoffs or recoupments against any such Unimpaired Claims.
               D. Voting Classes; Presumed Acceptance by Non-Voting Classes

        If a Class contains Claims or Interests eligible to vote, and no Holders of Claims or Interests
eligible to vote in such Class vote to accept or reject the Plan, the Plan shall be deemed accepted
by the Holders of such Claims or Interests in such Class.




                                                  23
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 29 of 140



               E. Controversy Concerning Impairment

       If a controversy arises as to whether any Claims or Interests or any Class thereof is
Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on
or before the Confirmation Date.
               F. Confirmation Under Section 1129(a)(10) and Section 1129(b) of the
                  Bankruptcy Code
        Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation
by acceptance of the Plan by an Impaired Class of Claims. The Debtors shall seek Confirmation
under section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of Claims or
Interests.
               G. Subordinated Claims

        The allowance, classification, and treatment of all Allowed Claims and Interests and the
respective distributions and treatments under the Plan shall take into account and conform to the
relative priority and rights of the Claims and Interests in each Class in connection with any
contractual, legal, and equitable subordination rights relating thereto, whether arising under
general principles of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Under section 510 of the Bankruptcy Code, the Debtors or the Reorganized Debtor, as applicable,
reserve the right to re-classify any Allowed Claim or Allowed Interest in accordance with any
contractual, legal, or equitable subordination relating thereto.
               H. Elimination of Vacant Classes

        Any Class of Claims that is not occupied as of the commencement of the Confirmation
Hearing by an Allowed Claim or a claim temporarily allowed under Bankruptcy Rule 3018, or as
to which no vote is cast, shall be deemed eliminated from the Plan for purposes of voting to accept
or reject the Plan and for purposes of determining acceptance or rejection of the Plan by such Class
under section 1129(a)(8) of the Bankruptcy Code.
                                          ARTICLE VII.

                     MEANS FOR IMPLEMENTATION OF THE PLAN
               A. Substantive Consolidation

        Except as expressly provided in the Plan, each Debtor shall continue to maintain its
separate corporate existence for all purposes other than the treatment of Claims under the Plan and
distributions hereunder. On the Effective Date, (i) all Intercompany Claims among the Debtors
shall be eliminated and there shall be no distributions on account of such Intercompany Claims;
(ii) each Claim Filed or to be Filed against more than one Debtor shall be deemed Filed only
against one consolidated Debtor and shall be deemed a single Claim against and a single obligation
of the Debtors, and (iii) any joint or several liability of the Debtors shall be deemed one obligation
of the Debtors, with each of the foregoing effective retroactive to the Petition Date. Except as
otherwise set forth in the Plan, on the Effective Date all Claims based upon guarantees of


                                                 24
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 30 of 140



collection, payment or performance made by one Debtor as to the obligations of another Debtor
shall be released and of no further force and effect. Such substantive consolidation shall not (other
than for purposes relating to the Plan) affect the legal and corporate structure of the Reorganized
Debtor or the Liquidating Debtors.
       In the event the Bankruptcy Court does not approve the substantive consolidation of all of
the Estates for the purposes set forth herein, the Plan shall be treated as a separate plan of
reorganization for each Debtor not substantively consolidated.
        The Plan shall serve as, and shall be deemed to be, a motion for entry of an order
substantively consolidating the Chapter 11 Cases for the limited purposes set forth in the Plan. If
no objection to substantive consolidation is timely Filed and served by any Holder of an Impaired
Claim on or before the deadline to object to the confirmation of the Plan, or such other date as may
be fixed by the Bankruptcy Court and the Debtors meet their burden of introducing evidence to
establish that substantive consolidation is merited under the standards of applicable bankruptcy
law, the Confirmation Order, which shall be deemed to substantively consolidate the Debtors for
the limited purposes set forth in the Plan, may be entered by the Court. If any such objections are
timely Filed and served, a hearing with respect to the substantive consolidation of the Chapter 11
Cases and the objections thereto shall be scheduled by the Bankruptcy Court, which hearing shall
coincide with the Confirmation Hearing.
               B. Waiver of Gett Claims

        On the Effective Date, Gett shall be deemed to have conclusively, absolutely,
unconditionally and irrevocably waived, and released each of the Debtors from, any Claim by Gett
relating to any debts, obligations, rights, suits, damages, actions, remedies and liabilities
whatsoever, existing as of the Effective Date, that relate to the prepetition funding of the Debtors’
business operations. Any cancellation of debt income resulting from such waiver and release shall
be contributed as capital to the Reorganized Debtor.
               C. Continued Corporate Existence of the Reorganized Debtor

       On and after the Effective Date, the Reorganized Debtor will continue to exist as a separate
corporation and shall retain all of the powers of corporations under applicable non-bankruptcy law,
and without prejudice to any right to amend its charter, dissolve, merge or convert into another
form of business entity, or to alter or terminate its existence.
        Except as otherwise provided in the Plan, on and after the Effective Date, all property of
GT Forge and its Estate, including any “net operating losses” or similar tax attributes, will vest in
the Reorganized Debtor free and clear of all Claims, Liens, charges, other encumbrances and
Interests.
        On and after the Effective Date, the Reorganized Debtor shall be permitted to conduct its
business without supervision by the Bankruptcy Court and free of any restrictions under the
Bankruptcy Code or the Bankruptcy Rules. The Reorganized Debtor shall be authorized, without
limitation, to use and dispose of the Distributable Assets of GT Forge and its Estate, to acquire and
dispose of other property, and to otherwise administer its affairs.



                                                 25
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 31 of 140



               D. Corporate Action and Dissolution of the Liquidating Debtors

        On the Effective Date, the matters under the Plan involving or requiring corporate,
partnership or limited liability company action of the Debtors, including but not limited to actions
requiring a vote or other approval of the board of directors, shareholders, managers or members of
the Debtors or the execution of any documentation incident to or in furtherance of the Plan, shall
be deemed to have been authorized by the Confirmation Order and to have occurred and be in
effect from and after the Effective Date without any further action by the Bankruptcy Court or the
officers, directors, managers or members of the Debtors.
        On the Effective Date, all then-incumbent officers and directors of the Liquidating Debtors
shall be deemed to have been removed as of such date and replaced with the Settlement Trustee as
sole officer and representative for the purpose of winding-up the Liquidating Debtors consistent
with the Plan. The Debtors’ charters shall be amended to include a provision prohibiting the
issuance of nonvoting equity securities and such other provisions as may be required pursuant to
section 1123(a)(6) of the Bankruptcy Code. The Debtors may prepare, execute and/or file with
the relevant governmental authorities having jurisdiction over the Debtors such amendments of
their respective charters as may be necessary or appropriate under applicable non-bankruptcy law
to fully effectuate such amendments.
       From and after the Effective Date, the Holders of Interests in the Reorganized Debtor may
take any and all necessary or appropriate actions to appoint directors, officers, and managers of
the Reorganized Debtor consistent with the charter, articles of incorporation, and/or by-laws of the
Reorganized Debtor, subject to any limitations in applicable non-bankruptcy law.
       Neither the occurrence of the Effective Date, nor the effectiveness of the Plan, nor any
provision of applicable non-bankruptcy law requiring the dissolution of any business entity upon
the cancellation or extinguishment of all equity interests or the termination of the sole remaining
equity interest holder, shall cause a dissolution of GT Forge, which shall be continued as a
corporation immediately following the Effective Date.
       On the first Business Day following the Effective Date, the Liquidating Debtors shall each
be dissolved without need for further action by any board of directors, shareholders, managers or
members. In connection with the Effective Date, the Settlement Trustee is authorized to (a)
execute, acknowledge and/or file with the relevant governmental authorities having jurisdiction
over the Liquidating Debtors, any certificate of dissolution for the Liquidating Debtors as may be
necessary or appropriate under applicable non-bankruptcy law to cause the dissolution of the
Liquidating Debtors to occur and (b) execute any election to dissolve or other instrument as may
be necessary or appropriate under applicable non-bankruptcy law to cause the dissolution of the
Liquidating Debtors to occur. Notwithstanding anything to the contrary in the Plan, the Settlement
Trustee shall not be liable as a result of any action taken in accordance with the provisions of the
Plan.
               E. Plan Sponsor Contribution

       On the Effective Date, the Plan Sponsor shall distribute the Plan Sponsor Contribution.
The Plan Sponsor Contribution shall be distributed: first, to the Distribution Agent to fund (i) all
Allowed DIP Facility Claims, and (ii) all outstanding Allowed Administrative Claims (including


                                                26
             Case 19-12484-MFW           Doc 67      Filed 12/11/19      Page 32 of 140



any Accrued Professional Compensation Claims), Priority Tax Claims, and Other Priority Claims
not otherwise paid from the proceeds of the DIP Facility; and second, to the Settlement Trust, to
the extent of the balance of the Plan Sponsor Contribution.
        If a Person other than the Proposed Plan Sponsor is approved by the Bankruptcy Court to
serve as Plan Sponsor, the Reorganized Debtor shall issue new common stock to the Plan Sponsor
in accordance with procedures set forth in the Plan Supplement.
                F. Establishment of Settlement Trust and Vesting of Settlement Trust Assets

        On the Effective Date, the Debtors shall take any and all actions as may be necessary or
appropriate to establish a Settlement Trust and, except as otherwise provided in the Plan, to cause
the transfer and assignment of (i) solely with respect to the Liquidating Debtors, such Liquidating
Debtor’s Distributable Assets, (ii) any rights to the commencement, compromise or settlement of
any Cause of Action, and (iii) the Relevant Books and Records, (clauses (i), (ii) and (iii) of the
foregoing, collectively being the “Settlement Trust Assets”) to the Settlement Trust. Upon the
Effective Date, the Settlement Trust shall be vested with all right, title and interest in the respective
Settlement Trust Assets, and such property shall become the property of the Settlement Trust free
and clear of all Claims, Liens, charges, other encumbrances and interests. It is intended that the
Settlement Trust qualifies as a liquidating trust for federal income tax purposes.
        The sole beneficiaries of the Settlement Trust shall be the Holders of Allowed General
Unsecured Claims. The proceeds of the Settlement Trust Assets (the “Settlement Trust
Amount”) shall be held in trust by the Settlement Trustee and shall not be considered property of
the Settlement Trust or of any Debtor’s Estate. The Settlement Trustee shall be obligated to
distribute the Settlement Trust Assets to the Holders of Allowed General Unsecured Claims until
such Holders are repaid in full. The Settlement Trust Assets may be used by the Settlement Trustee
to fund the expenses of the Settlement Trust as determined by the Settlement Trustee in his or her
sole discretion.
        For federal income tax purposes, the beneficiaries of the Settlement Trust shall be treated
as the grantors of the Settlement Trust and deemed to be the owners of the Settlement Trust Assets,
and the transfer of Settlement Trust Assets to the Settlement Trust shall be deemed a transfer to
such beneficiaries by the Debtors followed by a deemed transfer by such beneficiaries to the
Settlement Trust.
                G. Purpose of the Settlement Trust

        The Settlement Trust shall be established for the primary purpose of liquidating and
distributing the Settlement Trust Assets in accordance with Treasury Regulation section 301.7701-
4(d). In particular, this includes: (i) reviewing and reconciling, including where appropriate
objecting to, the Claims of Holders General Unsecured Claims, (ii) reviewing, litigating, settling,
dismissing or releasing any Causes of Action; and (iii) distributing the Settlement Trust Assets in
accordance with the Plan. The Settlement Trust shall have no objective to continue or engage in
the conduct of a trade or business and shall not be deemed a successor-in-interest of any Debtor or
Estate for any purpose other than as specifically set forth in the Plan.




                                                   27
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 33 of 140



               H. Settlement Trustee

                   1. Generally

        The initial Settlement Trustee shall be designated by the Plan Sponsor, following
consultation with the Creditors’ Committee, if any, prior to the Confirmation Hearing. Any
successor Settlement Trustee shall be appointed pursuant to the Settlement Trust Agreement and
subject to the approval of the Bankruptcy Court. On the Effective Date, the Settlement Trustee
shall be the sole authorized representative and signatory of the Settlement Trust, with authority to
render any and all services necessary to effectuate the terms of the Plan as they relate to the
Settlement Trust. From and after the Effective Date, the Settlement Trustee shall be deemed to
have been appointed as the representative of each of the Liquidating Debtors’ Estates by the
Bankruptcy Court pursuant to section 1123(b)(3)(B) of the Bankruptcy Code for purposes of the
Settlement Trust Assets. The powers, authority, responsibilities and duties of the Settlement
Trustee shall be governed by the Plan, the Confirmation Order, and the Settlement Trust
Agreement. The Settlement Trustee may execute, deliver, file or record such documents,
instruments, releases and other agreements, and take such actions as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan as they relate
to the Settlement Trust.
                   2. Responsibilities and Authority of the Settlement Trustee

        The responsibilities and authority of the Settlement Trustee shall include (a) calculating
and implementing all distributions from the Settlement Trust in accordance with the Plan; (b) filing
all required tax returns and paying taxes and all other obligations on behalf of the Settlement Trust
from funds held by that Settlement Trust; (c) periodic reporting to the beneficiaries of the
Settlement Trust as frequently as the Settlement Trustee reasonably believes is appropriate; (d)
distributing the Settlement Trust Assets in accordance with the provisions of the Plan; (e) retaining
and paying at normal and customary rates (or on a contingency fee basis) professionals in
connection with the Settlement Trustee’s duties; (f) reconciling and, if appropriate, objecting to
Claims with authority to settle any objections; (g) establishing a reserve for Disputed Claims; (h)
analyzing Causes of Action and deciding whether to abandon, pursue, litigate, or settle such
claims; and (i) such other responsibilities as may be vested in the Settlement Trustee pursuant to
the Plan, the Settlement Trust Agreement or the Confirmation Order or as may be necessary and
proper to carry out the provisions of the Plan. The Settlement Trust and the Settlement Trustee
shall not be required to post a bond in favor of the United States.
                   3. Powers of the Settlement Trustee

        The powers of the Settlement Trustee to administer the Settlement Trust shall, without any
need for approval of the Bankruptcy Court in each of the following instances, include inter alia,
(a) the power to invest Settlement Trust funds as permitted in the Settlement Trust Agreement,
withdraw funds, make distributions and pay taxes and other obligations owed by the Settlement
Trust from funds held by the Settlement Trustee in accordance with the Plan and the Settlement
Trust Agreement, (b) the power to engage and compensate, without prior Bankruptcy Court order
or approval, employees and professionals to assist the Settlement Trustee with respect to his or her
responsibilities, (c) the power to prosecute, compromise and settle Claims, (d) the power to


                                                 28
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 34 of 140



abandon, pursue, litigate, or settle any Cause of Action, (e) the power to abandon or destroy any
of the Relevant Books and Records when they are no longer necessary to administer the Settlement
Trust, and (f) such other powers as may be vested in or assumed by the Settlement Trustee pursuant
to the Plan, the Settlement Trust Agreement, order of the Bankruptcy Court, or as may be necessary
and proper to carry out the provisions of the Plan. The Settlement Trustee shall have absolute
discretion to pursue or not to pursue any and all objections to Claims and any and all Causes of
Action, as he or she determines is in the best interests of the beneficiaries and consistent with the
purposes of the Settlement Trust, and shall have no liability for the outcome of his or her decision,
other than those decisions constituting gross negligence or willful misconduct. Any determination
by the Settlement Trustee as to what actions are in the best interests of the Settlement Trust shall
be conclusive. For the avoidance of doubt, on the Effective Date, the Settlement Trustee, on behalf
of the Settlement Trust, shall have standing as the representative of each Liquidating Debtor’s
Estate pursuant to section 1123(b)(3)(B) of the Bankruptcy Code to commence and prosecute any
Cause of Action and/or objections to Claims on behalf of the Debtors’ Estates without need for
notice or order of the Bankruptcy Court.
                   4. Compensation of the Settlement Trustee and Professionals

        The Settlement Trustee shall serve on the terms, conditions and rights set forth in the Plan,
the Confirmation Order and the Settlement Trust Agreement. The compensation for the Settlement
Trustee shall be set forth in the Settlement Trust Agreement or otherwise disclosed in a filing with
the Bankruptcy Court. The Settlement Trustee shall have the right to retain the services of
attorneys, accountants, and other professionals and agents in the discretion of the Settlement
Trustee to assist and advise the Settlement Trustee in the performance of his or her duties and
compensate such professionals from the Settlement Trust Assets. Any professionals retained by
the Settlement Trustee shall not be required to file a Fee Application to receive compensation.
                   5. Limitations on the Settlement Trustee

        The Settlement Trustee, in such capacity, shall not at any time: (a) enter into or engage in
any trade or business (other than the management and disposition of the Settlement Trust Assets),
and no part of the Settlement Trust Assets or the proceeds, revenue or income therefrom shall be
used or disposed of by the Settlement Trust in furtherance of any trade or business, or (b) except
as provided below, reinvest any Settlement Trust Assets.
        The Settlement Trustee may only invest funds held in the Settlement Trust consistent with
the requirements of the Settlement Trust Agreement, the Bankruptcy Code or any order of the
Bankruptcy Court modifying such requirements and, provided that the Settlement Trustee does so,
he or she shall have no liability in the event of insolvency of any institution in which he or she has
invested any funds of the Settlement Trust. Notwithstanding the above, the Settlement Trustee
may only invest funds in the Settlement Trust in investments permitted to be made by a liquidating
trust within the meaning of Treasury Regulation section 301.7701-4(d), as reflected therein, or
under applicable IRS guidelines, rulings, or other controlling authorities.
       Other than as provided in the Plan and the Settlement Trust Agreement, the Settlement
Trustee is not empowered to incur indebtedness.




                                                 29
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 35 of 140



        The Settlement Trustee shall hold, collect, conserve, protect and administer the Settlement
Trust in accordance with the provisions of the Plan and the Settlement Trust Agreement, and pay
and distribute amounts as set forth in the Plan for the purposes set forth in the Plan and the
Settlement Trust Agreement. Any determination by the Settlement Trustee as to what actions are
in the best interests of the Settlement Trust shall be conclusive.
                   6. U.S Federal Income Tax Treatment of Settlement Trust

         The Settlement Trust (other than the portion which is treated as a disputed ownership fund,
which may be subject to different treatment, as described in Article IV.I of the Plan) is intended to
qualify as a liquidating trust for federal income tax purposes, treated for federal income tax
purposes as a “grantor” trust. The Settlement Trust has been structured with the intention of
complying with such general criteria. Pursuant to the Plan, all parties (including the Settlement
Trustee, and the holders of beneficial interests in the Settlement Trust, as applicable) are required
to treat for federal income tax purposes, the Settlement Trust as a grantor trust of which the Holders
of Allowed General Unsecured Claims are the owners and grantors.
        After the Effective Date, any amount a Holder receives as a distribution from a Settlement
Trust in respect of its beneficial interest in such trust should not be included, for federal income
tax purposes, in the Holder’s amount realized in respect of its Allowed Claim but should be
separately treated as a distribution received in respect of such Holder’s beneficial interest in the
Settlement Trust.
        For all federal income tax purposes, all parties (including the Settlement Trustee and the
Holders of beneficial interests in the Settlement Trust) shall treat the transfer of assets to the
Settlement Trust as a transfer of those assets directly to the Holders of Allowed General Unsecured
Claims followed by the transfer of such assets by such Holders to the Settlement Trust. All parties
shall treat the Settlement Trust as a grantor trust of which such Holders are to be owners and
grantors. Thus, such Holders (and any subsequent Holders of interests in the Settlement Trust)
shall be treated as the direct owners of an undivided beneficial interest in the Settlement Trust
Assets for all federal income tax purposes. Accordingly, each Holder of a beneficial interest in
the Settlement Trust will be required to report on its federal income tax return(s) the Holder’s
allocable share of all income, gain, loss, deduction or credit recognized or incurred by the
Settlement Trust.
        The Settlement Trust’s taxable income will be allocated to the Holders Allowed General
Unsecured Claims as holders of the beneficial interests in the Settlement Trust in accordance with
each Holder’s Pro Rata share of the Settlement Trust. The Settlement Trustee will file with the
IRS returns for the Settlement Trust as a grantor trust pursuant to Treasury Regulations section
1.671-4(a). The Settlement Trustee will also send to each Holder of a beneficial interest in the
Settlement Trust a separate statement setting forth the Holder’s share of items of income, gain,
loss, deduction or credit and will instruct the Holder to report such items on its federal income tax
return.
               I. U.S. Federal Income Tax Treatment of Disputed Ownership Funds

       Subject to definitive guidance from the IRS or a court of competent jurisdiction to the
contrary (including the receipt by the Settlement Trustee of an IRS private letter ruling, if the


                                                 30
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 36 of 140



Settlement Trustee so requests one), or the receipt of an adverse determination by the IRS upon
audit if not contested by the Settlement Trustee, the Settlement Trustee will (a) elect to treat any
the Settlement Trust Assets allocable to, or retained on account of, Disputed Claims (the “Trust
Claims Reserve”) as a “disputed ownership fund” governed by Treasury Regulation Section
1.468B-9, and (b) to the extent permitted by applicable law, report consistently with the foregoing
for state and local income tax purposes. Accordingly, the Trust Claims Reserve will be subject to
tax annually on a separate entity basis on any net income earned with respect to the Settlement
Trust Assets in such reserves, and all distributions from such reserves will be treated as received
by Holders in respect of their Claims as if distributed by the Trust Claims Reserve. All parties
(including, without limitation, the Settlement Trustee, as applicable, and the Holders of beneficial
interests in the Settlement Trust) will be required to report for tax purposes consistently with the
foregoing. References to the Settlement Trust in Article IV.H of the Plan shall be interpreted to
refer only to that portion of the Settlement Trust that is not treated as a “disputed ownership fund”
as described in this paragraph to the extent inconsistent with treatment under this paragraph.
               J. Retained Causes of Action of the Debtors

        Unless a Cause of Action of any Debtor (including the right to object to any Claim asserted
against the Estates) is, in writing, expressly waived, relinquished, released, assigned,
compromised, or settled in the Plan, or in a Final Order, all rights of each Debtor’s Estates from
and after the Effective Date with respect to the Retained Causes of Action are expressly preserved
for the benefit of, assigned to, and fully vested in, the Settlement Trust.
        The Settlement Trustee, on behalf of the Settlement Trust, shall have standing as the
representative of the Debtors’ Estates pursuant to section 1123(b)(3)(B) of the Bankruptcy Code
to pursue, or decline to pursue, the Retained Causes of Action and objections to Claims, as
appropriate, in the business judgment of the Settlement Trustee, on behalf of the Settlement Trust.
The Settlement Trustee, subject to the limitations set forth in Article IV.H.5 of the Plan, may settle,
release, sell, assign, otherwise transfer, or compromise, Retained Causes of Action, Avoidance
Actions, and/or objections to Claims without need for notice or order of the Bankruptcy Court.
               K. Payment of Plan Expenses

        The Settlement Trustee may pay all reasonable Plan Expenses of the Settlement Trust
consistent with the Budget without further notice to any Holders of Claims or Interests or approval
of the Bankruptcy Court. The payment of Plan Expenses that are not contemplated by the Budget
shall require the consent of the Plan Sponsor.
               L. Dissolution of Official Committees

        As of the Effective Date, all official committees appointed pursuant to section 1102 of the
Bankruptcy Code, if any, shall be dissolved. Notwithstanding such dissolution, any professionals
retained by such committees may seek payment of any unpaid Accrued Professional Compensation
Claims pursuant to the Plan.




                                                  31
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 37 of 140



               M. Final Decree

        At any time following the Effective Date, the Settlement Trustee shall be authorized to file
a motion for the entry of a final decree closing any or all of the Chapter 11 Cases pursuant to
section 350 of the Bankruptcy Code.
                                         ARTICLE VIII.

      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
               A. Assumption of Executory Contracts and Unexpired Leases

        On the Effective Date, all Executory Contracts and Unexpired Leases of the Debtors will
be rejected by the Debtors in accordance with, and subject to, the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code, except for those Executory Contracts and
Unexpired Leases that:
      (i)    have already been assumed or rejected by the Debtors by prior order of the
Bankruptcy Court;

       (ii)   are the subject of a separate assumption motion or motion to reject Filed by the
Debtors pending on the Effective Date;

       (iii) are the subject of a pending objection regarding assumption, cure, or “adequate
assurance of future performance” (within the meaning of section 365 of the Bankruptcy Code); or

       (iv)   are assumed or assumed and assigned by the Debtors (with the written consent of
the Plan Sponsor) pursuant to the terms of the Plan and Filed as a schedule as part of the Plan
Supplement.

        Without amending or altering any prior order of the Bankruptcy Court approving the
assumption or rejection of any Executory Contract or Unexpired Lease, entry of the Confirmation
Order by the Bankruptcy Court shall constitute approval of such assumptions or rejections pursuant
to sections 365(a) and 1123 of the Bankruptcy Code.
         To the extent any provision in any Executory Contract or Unexpired Lease assumed
pursuant to the Plan or any prior order of the Bankruptcy Court (including, without limitation, any
“change of control” provision) prohibits, restricts or conditions, or purports to prohibit, restrict or
condition, or is modified, breached or terminated, or deemed modified, breached or terminated by,
(i) the commencement of these Chapter 11 Cases or the insolvency or financial condition of any
Debtor at any time before the closing of its respective Chapter 11 Case, (ii) any Debtor’s or the
Reorganized Debtor’s assumption or assumption and assignment (as applicable) of such Executory
Contract or Unexpired Lease or (iii) the Confirmation or Consummation of the Plan, then such
provision shall be deemed modified such that the transactions contemplated by the Plan shall not
entitle the non-debtor party thereto to modify or terminate such Executory Contract or Unexpired
Lease or to exercise any other default-related rights or remedies with respect thereto, and any
required consent under any such contract or lease shall be deemed satisfied by the Confirmation
of the Plan.


                                                  32
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 38 of 140



        Each Executory Contract and Unexpired Lease assumed by GT Forge pursuant to the Plan
shall revest in and be fully enforceable by the Reorganized Debtor or the applicable assignee in
accordance with its terms and conditions, except as modified by the provisions of the Plan, any
order of the Bankruptcy Court approving its assumption and/or assignment, or applicable law.
        The inclusion or exclusion of a contract or lease on any schedule or exhibit shall not
constitute an admission by any Debtor that such contract or lease is an Executory Contract or
Unexpired Lease or that any Debtor has any liability thereunder.
               B. Cure of Defaults; Assignment of Executory Contracts and Unexpired
                  Leases
        On the Effective Date, any defaults under each Executory Contract and Unexpired Lease
to be assumed, or assumed and assigned, pursuant to the Plan shall be satisfied by payment of the
Cure Claim Amount.
       The Debtors shall File, as part of the Plan Supplement, if necessary, a schedule of assumed
contracts and a list of each applicable Cure Claim Amount, if any.
         Any objection by a counterparty to an Executory Contract or Unexpired Lease to a Cure
Claim Amount must be Filed, served and actually received by the Debtors on or prior to the later
of (i) the Objection Deadline or (ii) seven (7) days after the Filing and service of a Plan Supplement
that first identifies such Executory Contract or Unexpired Lease. Any counterparty to an
Executory Contract or Unexpired Lease that fails to object timely to the proposed Cure Claim
Amount will be deemed to have consented to such matters and will be deemed to have forever
released and waived any objection to such Cure Claim Amount. The Confirmation Order shall
constitute an order of the Bankruptcy Court approving each proposed assumption, or proposed
assumption and assignment, of Executory Contracts and Unexpired Leases pursuant to sections
365 and 1123 of the Bankruptcy Code as of the Effective Date.
       In the event of a dispute regarding (a) the amount of any Cure Claim Amount, (b) the ability
of any Debtor or assignee to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease
to be assumed, or assumed and assigned or (c) any other matter pertaining to assumption or
assignment, the applicable payment of the Cure Claim Amount required by section 365(b)(1) of
the Bankruptcy Code shall be made following the entry of a Final Order resolving the dispute and
approving such assumption, or assumption and assignment. If such objection is sustained by Final
Order of the Bankruptcy Court, the Debtors may reject such Executory Contract or Unexpired
Lease in lieu of assuming it. The Debtors, the Reorganized Debtor or the Settlement Trustee, as
applicable, shall be authorized to effect such rejection by filing a written notice of rejection with
the Bankruptcy Court and serving such notice on the applicable counterparty within thirty (30)
days of the entry of such Final Order.
        Subject to any cure claims Filed with respect thereto, assumption or assumption and
assignment of any Executory Contract or Unexpired Lease pursuant to the Plan shall result in the
full release and satisfaction of any Claims or defaults, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired



                                                 33
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 39 of 140



Lease at any time prior to the effective date of assumption or assumption and assignment, in each
case as provided in section 365 of the Bankruptcy Code. Any Proofs of Claim filed with respect
to an Executory Contract or Unexpired Lease that has been assumed or assumed and assigned by
Final Order shall be deemed disallowed and expunged (subject to any cure claims Filed with
respect thereto), without further notice to or action, order, or approval of the Bankruptcy Court.
               C. Claims on Account of the Rejection of Executory Contracts or Unexpired
                  Leases
        All Proofs of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, pursuant to the Plan or the Confirmation Order, if any, must be
filed with the Bankruptcy Court within thirty (30) days after service of an order of the Bankruptcy
Court (including the Confirmation Order) approving such rejection.
       Any Entity that is required to file a Proof of Claim arising from the rejection of an
Executory Contract or an Unexpired Lease that fails to timely do so shall be forever barred,
estopped and enjoined from asserting such Claim, and such Claim shall not be enforceable, against
the Debtors, the Reorganized Debtor, or their Estates, and the Debtors, the Reorganized Debtor,
and their Estates and their respective assets and property shall be forever discharged from any and
all indebtedness and liability with respect to such Claim unless otherwise ordered by the
Bankruptcy Court or as otherwise provided in the Plan. All such Claims shall, as of the Effective
Date, be subject to the permanent injunction set forth in Article IX.G of the Plan.
               D. Extension of Time to Assume or Reject

         Notwithstanding anything to the contrary set forth in Article V of the Plan, in the event of
a dispute as to whether a contract is executory or a lease is unexpired, the right of the Reorganized
Debtor to move to assume or reject such contract or lease shall be extended until the date that is
thirty (30) days after entry of a Final Order by the Bankruptcy Court determining that the contract
is executory or the lease is unexpired.
               E. Modifications, Amendments, Supplements, Restatements, or Other
                  Agreements
        Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that
is assumed by the Debtors or the Reorganized Debtor pursuant to the Plan shall include all
modifications, amendments, supplements, restatements, or other agreements that in any manner
affect such Executory Contract or Unexpired Lease, and all rights related thereto, if any, including
all easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests, unless any of the foregoing has been previously rejected or repudiated or is
rejected or repudiated hereunder. Modifications, amendments, supplements, and restatements to
prepetition Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases shall not be deemed to alter the prepetition nature of the Executory
Contract or Unexpired Lease, or the validity, priority, or amount of any Claims that may arise in
connection therewith.




                                                  34
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 40 of 140



               F. Reservation of Rights

        Nothing contained in the Plan or the Plan Supplement shall constitute an admission by the
Debtors or any other party that any such contract or lease is in fact an Executory Contract or
Unexpired Lease or that any Reorganized Debtor has any liability thereunder. If there is a dispute
regarding whether a contract or lease is or was executory or unexpired at the time of assumption,
the Debtors or the Reorganized Debtor, as applicable, shall have thirty (30) calendar days
following entry of a Final Order resolving such dispute to alter their treatment of such contract or
lease, including by rejecting such contract or lease nunc pro tunc to the Confirmation Date.
               G. Nonoccurrence of Effective Date

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or rejecting Unexpired
Leases under section 365(d)(4) of the Bankruptcy Code, unless such deadline(s) have expired.
                                          ARTICLE IX.

                       PROVISIONS GOVERNING DISTRIBUTIONS
               A. Timing and Calculation of Amounts to Be Distributed

        Except as otherwise provided in the “Treatment” sections in Article III of the Plan or as
ordered by the Bankruptcy Court, initial distributions to be made on account of Claims that are
Allowed Claims as of the Effective Date or GT Forge Interests shall be made on the Initial
Distribution Date or as soon thereafter as is practicable. Any payment or distribution required to
be made under the Plan on a day other than a Business Day shall be made on the next succeeding
Business Day. Distributions on account of Disputed Claims that first become Allowed Claims
after the Effective Date shall be made under Article VII of the Plan.
               B. Delivery of Distributions

                   1. Delivery of Distributions by the Distribution Agent

        Other than as specifically set forth below, the Settlement Trustee or other Distribution
Agent shall make all distributions required to be distributed under the Plan. The Distribution Agent
may employ or contract with other entities to assist in or make the distributions required by the
Plan and may pay the reasonable fees and expenses of such entities and the Distribution Agents in
the ordinary course of business. No Distribution Agent shall be required to give any bond or surety
or other security for the performance of its duties unless otherwise ordered by the Bankruptcy
Court.
       From and after the Effective Date, any Distribution Agent, solely in its capacity as
Distribution Agent, shall be exculpated by all Persons and Entities, including, without limitation,
Holders of Claims and Interests and other parties in interest, from any and all claims, Causes of
Action, and other assertions of liability arising out of the discharge of the powers and duties
conferred upon such Distribution Agent by the Plan or any order of the Bankruptcy Court entered
under or in furtherance of the Plan, or applicable law, except for actions or omissions to act arising


                                                 35
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 41 of 140



out of the Distribution Agent’s gross negligence, willful misconduct, fraud, malpractice, criminal
conduct, or ultra vires acts. No Holder of a Claim or Interest or other party in interest shall have
or pursue any claim or Cause of Action against a Distribution Agent, solely in its capacity as
Distribution Agent, for making payments in accordance with the Plan or for implementing
provisions of the Plan, except for actions or omissions to act arising out of such Distribution
Agent’s gross negligence, willful misconduct, fraud, malpractice, criminal conduct, or ultra vires
acts.
                   2. Minimum Distributions

        Notwithstanding anything in the Plan to the contrary, the Distribution Agents shall not be
required to make distributions or payments of less than $100 (whether Cash or otherwise) and shall
not be required to make partial distributions or payments of fractions of dollars. With respect to
any Impaired Claims, whenever any payment or distribution of a fraction of a dollar would
otherwise be called for, the actual payment or distribution will reflect a rounding of such fraction
to the nearest whole dollar, with half dollars or less being rounded down.
                   3. Distribution Record Date

        At the close of business on the Distribution Record Date, the Claims Register shall be
closed. Accordingly, neither the Debtors nor Distribution Agent will have any obligation to
recognize the assignment, transfer or other disposition of, or the sale of any participation in, any
Allowed Claim or GT Forge Interest that occurs after the close of business on the Distribution
Record Date, and will be entitled for all purposes in the Plan to recognize and distribute securities,
property, notices and other documents only to those Holders of Allowed Claims or GT Forge
Interests who are Holders of such Claims or Interests, or participants therein, as of the close of
business on the Distribution Record Date. The Distribution Agent shall be entitled to recognize
and deal for all purposes under the Plan with only those record holders stated on the Claims
Register, or their books and records, as of the close of business on the Distribution Record Date.
                   4. Delivery of Distributions in General

        Except as otherwise provided in the Plan, the Distribution Agent shall make distributions
to Holders of Allowed Claims or Interests (to the extent set forth in the Plan), or in care of their
authorized agents or designated affiliates as designated before the Effective Date, as appropriate,
at the address for each such Holder or agent as indicated on the Distribution Agent’s books and
records as of the date of any such distribution; provided, that the address for each Holder of an
Allowed Claim shall be deemed to be the address set forth in the latest Proof of Claim Filed by
such Holder under Bankruptcy Rule 3001 as of the Distribution Record Date unless otherwise
specified by such Holder.
                   5. Undeliverable Distributions

        If any distribution to a Holder of an Allowed Claim or Interest made in accordance herewith
is returned to the Distribution Agent as undeliverable, no further distributions shall be made to
such Holder unless and until the Distribution Agent is notified in writing of such Holder’s then-
current address or other necessary information for delivery, at which time such undelivered
distribution shall be made to such Holder within ninety (90) days of receipt of such Holder’s then-


                                                 36
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 42 of 140



current address or other necessary information; provided, however, that any such undelivered
distribution shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at
the expiration of six (6) months from the later of (a) the Effective Date and (b) the date of the
initial attempted distribution. After such date, all unclaimed property or interests in property shall
revert to the Settlement Trust automatically and without need for a further order by the Bankruptcy
Court (notwithstanding any applicable non-bankruptcy escheat, abandoned, or unclaimed property
laws to the contrary), and the right, title, and interest of any Holder to such property or interest in
property shall be discharged and forever barred.
               C. Manner of Payment

      At the option of the Distribution Agent, any Cash payment to be made under the Plan may
be made by check or wire transfer or as otherwise required or provided in applicable agreements.
               D. No Postpetition or Default Interest on Claims

        Unless otherwise specifically provided for in the Plan or the Confirmation Order and
notwithstanding any documents that govern the Debtors’ prepetition indebtedness to the contrary,
(1) postpetition and/or default interest shall not accrue or be paid on any Claims, and (2) no Holder
of a Claim shall be entitled to (a) interest accruing on or after the Petition Date on any such Claim
or (b) interest at the contract default rate, each as applicable.
               E. Setoffs and Recoupments

        Each Debtor or the Reorganized Debtor, as applicable, or such Entity’s designee, may,
under section 553 of the Bankruptcy Code or other applicable nonbankruptcy law, offset or recoup
against any Allowed Claim and the distributions to be made under the Plan on account of such
Allowed Claim any and all Claims, rights, and Causes of Action that such Debtor or Reorganized
Debtor or its successors may hold against the Holder of such Allowed Claim; provided, however
that neither the failure to effect a setoff or recoupment nor the allowance of any Claim hereunder
will constitute a waiver or release by a Debtor or the Reorganized Debtor or its successor of any
Claims, rights, or Causes of Action that the Reorganized Debtor or its successor or assign may
possess against such Holder.
               F. Rights and Powers of Distribution Agent

        The Distribution Agent shall be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan; (ii)
make all applicable distributions or payments provided for under the Plan; (iii) employ
professionals to represent it with respect to its responsibilities; and (iv) exercise such other powers
(A) as may be vested in the Distribution Agent by order of the Bankruptcy Court (including any
order issued after the Effective Date) or under the Plan or (B) as deemed by the Distribution Agent
to be necessary and proper to implement the provisions of the Plan.
               G. Payment of Fees and Expenses

       Except as otherwise ordered by the Bankruptcy Court, subject to the Budget, the amount
of any reasonable fees and expenses incurred by the Distribution Agent on or after the Effective


                                                  37
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 43 of 140



Date (including taxes) and any reasonable compensation and expense reimbursement Claims
(including for reasonable attorneys’ and other professional fees and expenses) made by the
Distribution Agent shall be paid in Cash from the Settlement Trust. The payment of any fees and
expenses incurred by the Distribution Agent that are not contemplated by the Budget shall require
the consent of the Plan Sponsor.
               H. Compliance with Tax Requirements

        In connection with the Plan, to the extent applicable, the Debtors, Reorganized Debtor,
Settlement Trustee, Distribution Agent, and other applicable withholding and reporting agents
shall comply with all tax withholding and reporting requirements imposed on them by any
Governmental Unit, and all distributions pursuant hereto shall be subject to such withholding and
reporting requirements. Notwithstanding any provision in the Plan to the contrary, the Debtors,
the Reorganized Debtor, Distribution Agent, and other applicable withholding and reporting agents
shall be authorized to take all actions necessary or appropriate to comply with such withholding
and reporting requirements, including liquidating a portion of the distribution to be made under
the Plan to generate sufficient funds to pay applicable withholding taxes, withholding distributions
pending receipt of information necessary to facilitate such distributions, or establishing any other
mechanisms they believe are reasonable and appropriate. The Debtors, Reorganized Debtor,
Settlement Trustee, Distribution Agent, and other applicable withholding agents reserve the right
to allocate all distributions made under the Plan in compliance with all applicable wage
garnishments, alimony, child support and other spousal awards, liens, and encumbrances. For tax
purposes, distributions in full or partial satisfaction of Allowed Claims shall be allocated first to
the principal amount of Allowed Claims, with any excess allocated to unpaid interest that accrued
on such Claims.
        Notwithstanding the above, each Holder of an Allowed Claim that is to receive a
distribution under the Plan shall have the sole and exclusive responsibility for the satisfaction and
payment of any tax obligations imposed on such Holder by any Governmental Unit, including
income, withholding, and other tax obligations, on account of such distribution. The Distribution
Agent shall have the right, but not the obligation, to not make a distribution until such Holder has
made arrangements satisfactory to any issuing or distribution party for payment of any such tax
obligations.
         The Distribution Agent may require, as a condition to receipt of a distribution, that the
Holder of an Allowed Claim provide any information necessary to allow the distributing party to
comply with any such withholding and reporting requirements imposed by any federal, state, local
or foreign taxing authority. If the Distribution Agent makes such a request and the Holder fails to
comply before the date that is 180 days after the request is made, the amount of such distribution
shall irrevocably revert to the Settlement Trust and any Claim in respect of such distribution shall
be discharged and forever barred from assertion against the Reorganized Debtor, the Settlement
Trust, or its respective property.




                                                 38
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 44 of 140



                                          ARTICLE X.

PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED AND DISPUTED
                           CLAIMS
               A. Allowance of Claims and Interests

        After the Effective Date, the Settlement Trustee shall have and retain any and all rights and
defenses applicable to the Debtors with respect to any Claim or Interest immediately prior to the
Effective Date (unless such Claim is deemed Allowed pursuant to the Plan or the Confirmation
Order). All settled Claims approved prior to the Effective Date by a Final Order of the Bankruptcy
Court under Bankruptcy Rule 9019 or otherwise shall be binding on all parties.
               B. Claims Administration Responsibilities

        Except as otherwise specifically provided in the Plan, after the Effective Date, the
Settlement Trustee shall have the sole authority to (1) file, withdraw, or litigate to judgment, any
objections to Claims or Interests and (2) settle or compromise any Disputed Claim or Interest
without any further notice to or action, order, or approval by the Bankruptcy Court. For the
avoidance of doubt, except as otherwise provided in the Plan, from and after the Effective Date,
the Settlement Trustee shall have and retain any and all rights and defenses of the applicable
Debtors immediately prior to the Effective Date with respect to any Disputed Claim or Interest,
including the Causes of Action retained under the Plan.
               C. Prosecution of Objections to Claims and Interests

        Before or after the Effective Date, the Debtors or the Settlement Trustee, as applicable,
shall have the authority to File objections to Claims and Interests (other than Claims or Interests
that are Allowed under the Plan) and settle, compromise, withdraw or litigate to judgment
objections to any and all such Claims or Interests, regardless of whether such Claims are in an
Unimpaired Class or otherwise; provided, however, this provision shall not apply to Accrued
Professional Compensation Claims, which may be objected to by any party-in-interest in these
Chapter 11 Cases. From and after the Effective Date, the Settlement Trustee may settle or
compromise any Disputed Claim or Interest without any further notice to or action, order or
approval of the Bankruptcy Court. The Debtors or the Settlement Trustee, as applicable, shall
have the sole authority to administer and adjust the Claims Register and their books and records
to reflect any such settlements or compromises without any further notice to or action, order or
approval of the Bankruptcy Court.
               D. Estimation of Claims and Interests

        Before or after the Effective Date, the Debtors, the Reorganized Debtor or the Settlement
Trustee, as applicable, may (but are not required to) at any time request that the Bankruptcy Court
estimate any Disputed Claim or Interest that is contingent or unliquidated under section 502(c) of
the Bankruptcy Code for any reason, regardless of whether any party previously has objected to
such Claim or Interest or whether the Bankruptcy Court has ruled on any such objection, and the
Bankruptcy Court shall retain jurisdiction to estimate any such Claim or Interest, including during
the litigation of any objection to any Claim or Interest or during the appeal relating to such


                                                 39
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 45 of 140



objection. Notwithstanding any provision otherwise in the Plan, a Claim that has been expunged
but that either is subject to appeal or has not been the subject of a Final Order shall be deemed to
be estimated at zero ($0.00) dollars unless otherwise ordered by the Bankruptcy Court. In the
event that the Bankruptcy Court estimates any contingent or unliquidated Claim or Interest, that
estimated amount shall constitute a maximum limitation on such Claim or Interest for all purposes
under the Plan (including for purposes of distributions), and the Reorganized Debtor or Settlement
Trustee, as applicable, may elect to pursue any supplemental proceedings to object to any ultimate
distribution on such Claim or Interest.
               E. Deadline to File Objections to Claims

        Any objections to Claims shall be Filed by no later than the Objection Deadline; provided
that nothing contained in the Plan shall limit the right of the Settlement Trustee to object to Claims,
if any, Filed or amended after the Objection Deadline. Moreover, notwithstanding the expiration
of the Objection Deadline, the Settlement Trustee shall continue to have the right to amend any
claims or other objections and to File and prosecute supplemental objections and counterclaims to
a Disputed Claim until such Disputed Claim is or becomes Allowed by Final Order of the
Bankruptcy Court.
               F. Adjustment to Claims Without Objection

        Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied,
amended, or superseded may be adjusted or expunged by the Reorganized Debtor or Settlement
Trustee without the Reorganized Debtor or Settlement Trustee having to file an application,
motion, complaint, objection, or any other legal proceeding seeking to object to such Claim or
Interest, and without any further notice to or action, order, or approval of the Bankruptcy Court.
               G. Disallowance of Certain Claims

        Any Claims held by Entities from which property is recoverable under section 542, 543,
550, or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under section
522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be deemed
disallowed under section 502(d) of the Bankruptcy Code unless expressly Allowed under the Plan,
and Holders of such Claims may not receive any distributions on account of such Claims and
Interests until such time as such Causes of Action against that Entity have been settled or a Final
Order of the Bankruptcy Court with respect thereto has been entered and all sums due, if any, to
the Debtors by that Entity have been turned over or paid to the Settlement Trust.
               H. No Distributions Pending Allowance

       Notwithstanding any other provision hereof, if any portion of a Claim or Interest is a
Disputed Claim or Interest, as applicable, no payment or distribution provided hereunder shall be
made on account of such Claim or Interest unless and until such Disputed Claim or Interest
becomes an Allowed Claim or Interest.




                                                  40
            Case 19-12484-MFW          Doc 67     Filed 12/11/19      Page 46 of 140



               I. Distributions After Allowance

        To the extent that a Disputed Claim or Interest ultimately becomes an Allowed Claim or
Interest, distributions (if any) shall be made to the Holder of such Allowed Claim or Interest in
accordance with the provisions of the Plan. As soon as reasonably practicable after the date that
the order or judgment of the Bankruptcy Court allowing any Disputed Claim or Interest becomes
a Final Order, the Distribution Agent shall provide to the Holder of such Claim or Interest the
distribution (if any) to which such Holder is entitled under the Plan as of the Effective Date,
without any interest to be paid on account of such Claim or Interest.
               J. No Interest

        Interest shall not accrue or be paid on any Disputed Claim with respect to the period from
the Effective Date to the date a final distribution is made on account of such Disputed Claim if and
when such Disputed Claim becomes an Allowed Claim.
                                         ARTICLE XI.

                CONDITIONS PRECEDENT TO THE EFFECTIVE DATE
       The following are conditions precedent to the Effective Date that must be satisfied:
1.     the Bankruptcy Court shall have approved the Disclosure Statement as containing adequate
       information with respect to the Plan within the meaning of section 1125 of the Bankruptcy
       Code;
2.     the Confirmation Order shall have been entered and shall be in full force and effect and
       such Confirmation Order shall be a Final Order;
3.     all Accrued Professional Compensation Claims and expenses of Retained Professionals
       required to be approved by the Bankruptcy Court shall have been paid in full or amounts
       sufficient to pay such fees and expenses after the Effective Date shall have been placed in
       the Professional Fee Escrow Account pending approval by the Bankruptcy Court, in
       accordance with Article II.A.2 of the Plan; and
4.     the Debtors and the Reorganized Debtor, as applicable, shall have implemented the
       restructuring in a manner consistent in all respects with the Plan.
                                         ARTICLE XII.

        RELEASE, DISCHARGE, INJUNCTION AND RELATED PROVISIONS
               A. General

        Under section 1123 of the Bankruptcy Code, and in consideration for the classification,
distributions, releases and other benefits provided under the Plan, upon the Effective Date, the
provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and
Interests and controversies resolved under the Plan. The entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of the compromise or settlement of all such Claims,


                                                41
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 47 of 140



Interests and controversies, as well as a finding by the Bankruptcy Court that any such compromise
or settlement is in the best interests of the Debtors, their Estates, and any Holders of Claims and
Interests and is fair, equitable and reasonable.
        Notwithstanding anything contained in the Plan to the contrary, the allowance,
classification and treatment of all Allowed Claims and Interests and their respective distributions
(if any) and treatments hereunder, takes into account the relative priority and rights of the Claims
and the Interests in each Class in connection with any contractual, legal and equitable
subordination rights relating thereto whether arising under general principles of equitable
subordination, section 510 of the Bankruptcy Code or otherwise. As of the Effective Date, any
and all contractual, legal and equitable subordination rights, whether arising under general
principles of equitable subordination, section 510 of the Bankruptcy Code or otherwise, relating
to the allowance, classification and treatment of all Allowed Claims and Interests and their
respective distributions (if any) and treatments hereunder, are settled, compromised, terminated
and released pursuant hereto; provided, however, that nothing contained in the Plan shall preclude
any Person or Entity from exercising their rights under and consistent with the terms of the Plan
and the contracts, instruments, releases, indentures, and other agreements or documents delivered
under or in connection with the Plan.
               B. Release of Claims and Causes of Action

                   1. Release by the Debtors and Their Estates.

        Under section 1123(b) and any other applicable provisions of the Bankruptcy Code,
and except as otherwise expressly provided in the Plan, effective as of the Effective Date, for
good and valuable consideration provided by each of the Released Parties, the adequacy and
sufficiency of which is hereby confirmed, the Debtors and the Reorganized Debtor, in their
respective individual capacities and as debtors in possession, and on behalf of themselves and
their respective Estates, including, without limitation, any successor to the Debtors or any
Estate representative appointed or selected under section 1123(b)(3) of the Bankruptcy Code
(collectively, the “Debtor Releasing Parties”) and their respective assets and properties will
be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever
provided a full discharge, waiver and release to each of the Released Parties (and each such
Released Party so released shall be deemed forever released, waived and discharged by the
Debtor Releasing Parties) (the “Debtor Release”) from any and all Claims, Causes of Action
and any other debts, obligations, rights, suits, damages, actions, remedies, and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, whether directly or
derivatively held, existing as of the Effective Date or thereafter arising, in law, at equity or
otherwise, whether for tort, contract, violations of federal or state securities laws, or
otherwise, based in whole or in part upon any act or omission, transaction, or other
occurrence or circumstances existing or taking place prior to or on the Effective Date arising
from or related in any way in whole or in part to any of (i) the Debtors, the Chapter 11 Cases,
the marketing of any of the Debtors’ assets, the Disclosure Statement, the Plan and the
Restructuring Documents, (ii) the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in the Plan, (iii) the business or contractual
arrangements between any Debtor and any Released Parties, (iv) the negotiation,
formulation or preparation of the Plan, the Disclosure Statement, the Restructuring


                                                42
           Case 19-12484-MFW         Doc 67      Filed 12/11/19   Page 48 of 140



Documents, or related agreements, instruments or other documents, (v) the restructuring of
Claims or Interests prior to or during the Chapter 11 Cases, (vi) the purchase, sale, or
rescission of the purchase or sale of any Claim or Interest of the Debtors or the Reorganized
Debtor, and/or (vii) the Confirmation or Consummation of the Plan or the solicitation of
votes on the Plan that such Debtor Releasing Party would have been legally entitled to assert
(whether individually or collectively) or that any Holder of a Claim or Interest or other
Entity would have been legally entitled to assert for, or on behalf or in the name of, any
Debtor, its respective Estate or the Reorganized Debtor (whether directly or derivatively)
against any of the Released Parties; provided, however, that the foregoing provisions of this
Debtor Release shall not operate to waive, release or otherwise impair: (i) any Causes of
Action arising from willful misconduct, actual fraud, or gross negligence of such applicable
Released Party as determined by Final Order of the Bankruptcy Court or any other court of
competent jurisdiction and/or (ii) the rights of such Debtor Releasing Party to enforce the
Plan and the contracts, instruments, releases, indentures, and other agreements or
documents delivered under or in connection with the Plan or assumed under the Plan or
assumed under Final Order of the Bankruptcy Court.
       The foregoing release shall be effective as of the Effective Date without further notice
to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
or rule or the vote, consent, authorization or approval of any Person and the Confirmation
Order will permanently enjoin the commencement or prosecution by any Person or Entity,
whether directly, derivatively or otherwise, of any claims, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action or liabilities released under this Debtor
Release. Notwithstanding the foregoing, nothing in Article IX.B of the Plan shall or shall be
deemed to prohibit the Debtors or the Reorganized Debtor from asserting and enforcing any
claims, obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities
they may have against any Person that is based upon an alleged breach of a confidentiality
or non-compete obligation owed to the Debtors or the Reorganized Debtor, unless otherwise
expressly provided for in the Plan.
       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
under Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute the
Bankruptcy Court’s finding that the Debtor Release is: (i) in exchange for the good and
valuable consideration provided by the Released Parties; (ii) a good faith settlement and
compromise of the Claims released by the Debtor Release; (iii) in the best interest of the
Debtors and their Estates; (iv) fair, equitable and reasonable; and (v) given and made after
due notice and opportunity for hearing.
                  2. Release by Third Parties.

       Except as otherwise expressly provided in the Plan, effective as of the Effective Date,
to the fullest extent permitted by applicable law, for good and valuable consideration
provided by each of the Released Parties, the adequacy and sufficiency of which is hereby
confirmed, and without limiting or otherwise modifying the scope of the Debtor Release
provided by the Debtor Releasing Parties above, each Non-Debtor Releasing Party (together
with the Debtor Releasing Parties, the “Releasing Parties”) will be deemed to have


                                              43
            Case 19-12484-MFW         Doc 67    Filed 12/11/19     Page 49 of 140



conclusively, absolutely, unconditionally, irrevocably, and forever provided a full discharge,
waiver and release to each of the Released Parties (and each such Released Party so released
shall be deemed forever released, waived and discharged by the Non-Debtor Releasing
Parties) (the “Third Party Release”) from any and all Claims, Causes of Action and any
other debts, obligations, rights, suits, damages, actions, remedies, and liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, whether directly or derivatively held,
existing as of the Effective Date or thereafter arising, in law, at equity or otherwise, whether
for tort, contract, violations of federal or state securities laws, or otherwise, based in whole
or in part upon any act or omission, transaction, or other occurrence or circumstances
existing or taking place prior to or on the Effective Date arising from or related in any way
in whole or in part to any of (i) the Debtors, the Chapter 11 Cases, the marketing of any of
the Debtors’ assets, the Disclosure Statement, the Plan and the Restructuring Documents,
(ii) the subject matter of, or the transactions or events giving rise to, any Claim or Interest
that is treated in the Plan, (iii) the business or contractual arrangements between any Debtor
and any Released Parties, (iv) the negotiation, formulation or preparation of the Plan, the
Disclosure Statement, the Restructuring Documents, or related agreements, instruments or
other documents, (v) the restructuring of Claims or Interests prior to or during the Chapter
11 Cases, (vi) the purchase, sale or rescission of the purchase or sale of any Claim or Interest
of the Debtors or the Reorganized Debtor, and/or (vii) the Confirmation or Consummation
of the Plan or the solicitation of votes on the Plan that such Non-Debtor Releasing Party
would have been legally entitled to assert (whether individually or collectively) against any
of the Released Parties; provided, however, that the foregoing provisions of this Third Party
Release shall not operate to waive, release or otherwise impair: (i) any Causes of Action
arising from willful misconduct, actual fraud, or gross negligence of such applicable Released
Party as determined by Final Order of the Bankruptcy Court or any other court of
competent jurisdiction; (ii) any of the indebtedness and obligations of the Debtors and/or the
Reorganized Debtor incurred under the Plan and the contracts, instruments, releases,
indentures, and other agreements and documents delivered under or in connection with the
Plan or assumed under the Plan or assumed under Final Order of the Bankruptcy Court;
(iii) the rights of such Non-Debtor Releasing Party to enforce the Plan and the contracts,
instruments, releases, indentures, and other agreements and documents delivered under or
in connection with the Plan or assumed under the Plan or assumed under Final Order of the
Bankruptcy Court; and/or (iv) any objections with respect to any Retained Professional’s
final fee application or Accrued Professional Compensation Claims in these Chapter 11
Cases.
       The foregoing release shall be effective as of the Effective Date without further notice
to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
or rule or the vote, consent, authorization or approval of any Person and the Confirmation
Order will permanently enjoin the commencement or prosecution by any Person or Entity,
whether directly, derivatively or otherwise, of any claims, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action or liabilities released under this Third
Party Release.
        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
of the Third Party Release, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s


                                               44
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 50 of 140



finding that the Third Party Release is: (i) in exchange for the good and valuable
consideration provided by the Released Parties; (ii) a good faith settlement and compromise
of the Claims released by the Third Party Release; (iii) in the best interest of the Debtors and
all Holders of Claims and Interests; (iv) fair, equitable and reasonable; and (v) given and
made after due notice and opportunity for hearing.
               C. Waiver of Statutory Limitations on Releases

        Each of the Releasing Parties in each of the releases contained above expressly
acknowledges that although ordinarily a general release may not extend to Claims which the
Releasing Party does not know or suspect to exist in its favor, which if known by it may have
materially affected its settlement with the party released, they have carefully considered and taken
into account in determining to enter into the above releases the possible existence of such unknown
losses or claims. Without limiting the generality of the foregoing, each Releasing Party expressly
waives any and all rights conferred upon it by any statute or rule of law which provides that a
release does not extend to claims which the claimant does not know or suspect to exist in its favor
at the time of providing the release, which if known by it may have materially affected its
settlement with the Released Party. The releases contained in the Plan are effective regardless of
whether those released matters are presently known, unknown, suspected or unsuspected, foreseen
or unforeseen.
               D. Discharge of GT Forge

        To the fullest extent provided under section 1141(d)(1)(A) and other applicable provisions
of the Bankruptcy Code, except as otherwise expressly provided by the Plan or the Confirmation
Order, effective as of the Effective Date, all consideration distributed under the Plan shall be in
exchange for, and in complete satisfaction, settlement, discharge, and release of, all Claims,
Interests and Causes of Action of any kind or nature whatsoever against GT Forge or any of its
respective assets or properties, including any interest accrued on such Claims or Interests from and
after the Petition Date, and regardless of whether any property shall have been abandoned by order
of the Bankruptcy Court, distributed or retained under the Plan on account of such Claims, Interests
or Causes of Action.
        Except as otherwise expressly provided by the Plan or the Confirmation Order, upon the
Effective Date, GT Forge shall be deemed discharged and released under and to the fullest extent
provided under sections 524 and 1141(d)(1)(A) and other applicable provisions of the Bankruptcy
Code from any and all Claims of any kind or nature whatsoever, including, but not limited to,
demands and liabilities that arose before the Confirmation Date, and all debts of the kind specified
in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code. Such discharge shall void any
judgment obtained against GT Forge or the Reorganized Debtor at any time, to the extent that such
judgment relates to a discharged Claim.
               E. Exculpation

         Effective as of the Effective Date, the Exculpated Parties shall neither have nor incur any
liability to any Entity for any claims or Causes of Action arising prior to or on the Effective Date
for any act taken or omitted to be taken in connection with, or related to, formulating, negotiating,
preparing, disseminating, implementing, administering, confirming or effecting the Confirmation


                                                 45
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 51 of 140



or Consummation of the Plan, the Disclosure Statement, the Restructuring Documents or any
contract, instrument, release or other agreement or document created or entered into in connection
with the Plan or any other postpetition act taken or omitted to be taken in connection with the
liquidation or restructuring, as applicable, of the Debtors, the Disclosure Statement or
Confirmation or Consummation of the Plan; provided, however, that the foregoing provisions of
this exculpation shall not operate to waive, release or otherwise impair: (i) any Causes of Action
expressly set forth in and preserved by the Plan or the Plan Supplement; (ii) any Causes of Action
arising from willful misconduct, actual fraud, or gross negligence of such applicable Exculpated
Party as determined by Final Order of the Bankruptcy Court or any other court of competent
jurisdiction; (iii) any of the indebtedness or obligations of the Debtors and/or the Reorganized
Debtor incurred under the Plan and the contracts, instruments, releases, indentures, and other
agreements and documents delivered under or in connection with the Plan or assumed under the
Plan or assumed under Final Order of the Bankruptcy Court, (iv) the rights of any Entity to enforce
the Plan and the contracts, instruments, releases, indentures, and other agreements or documents
delivered under or in connection with the Plan or assumed under the Plan or assumed under Final
Order of the Bankruptcy Court; and/or (v) any objections with respect to any Retained
Professional’s final fee application or Accrued Professional Compensation Claims in these Chapter
11 Cases; provided, further, that each Exculpated Party shall be entitled to rely upon the advice of
counsel concerning its respective duties under, or in connection with, the above-referenced
documents, actions or inactions.
        The foregoing exculpation shall be effective as of the Effective Date without further notice
to or order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule
or the vote, consent, authorization or approval of any Person. Notwithstanding the foregoing,
nothing in Article IX.E of the Plan shall or shall be deemed to prohibit the Debtors or the
Reorganized Debtor or the Settlement Trustee, as applicable, from asserting and enforcing any
claims, obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they
may have against any Person that is based upon an alleged breach of a confidentiality or non-
compete obligation owed to the Debtors or the Reorganized Debtor, in each case unless otherwise
expressly provided for in the Plan.
               F. Preservation of Causes of Action

                   1. Maintenance of Causes of Action

         Except as otherwise provided in Article IX or elsewhere in the Plan or the Confirmation
Order, after the Effective Date, the Settlement Trust shall retain all rights to commence, pursue,
litigate or settle, as appropriate, any and all Causes of Action, whether existing as of the Petition
Date or thereafter arising, in any court or other tribunal including, without limitation, in an
adversary proceeding Filed in the Chapter 11 Cases; provided, however, that the foregoing shall
not be deemed to include any claims or Causes of Action (i) released under Article IX.B.1 of the
Plan or (ii) exculpated under Article IX.E of the Plan to the extent of any such exculpation. The
Settlement Trust, as the successor-in-interest to the Debtors, shall have the exclusive right to,
enforce, sue on, settle, compromise, transfer or assign (or decline to do any of the foregoing) any
or all of such Causes of Action, in each case solely to the extent of the Debtors’ or their Estates’
interest therein, without notice to or approval from the Bankruptcy Court. Notwithstanding the
foregoing, the Settlement Trust shall retain all claims and defenses to any Allowed Claims that are


                                                 46
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 52 of 140



Reinstated or Unimpaired pursuant to the Plan. A further description of the retained causes of
action shall be filed with the Plan Supplement.
                   2. Preservation of All Causes of Action Not Expressly Settled or Released

        The Debtors expressly reserve all Causes of Action for later adjudication by the Settlement
Trust (including, without limitation, Causes of Action not specifically identified or of which the
Debtors may presently be unaware or which may arise or exist by reason of additional facts or
circumstances unknown to the Debtors at this time or facts or circumstances that may change or
be different from those the Debtors now believe to exist) and, therefore, no preclusion doctrine,
including, without limitation, the doctrines of res judicata, collateral estoppel, issue preclusion,
claim preclusion, waiver, estoppel (judicial, equitable or otherwise) or laches shall apply to such
Causes of Action upon or after the Confirmation or Consummation of the Plan based on the
Disclosure Statement, the Plan or the Confirmation Order, except in each case where such Causes
of Action have been expressly waived, relinquished, released, compromised or settled in the Plan,
the Confirmation Order or any other Final Order, including, without limitation or any other claims
or Causes of Action (i) released under Article IX.B.1 of the Plan or (ii) exculpated under Article
IX.E of the Plan to the extent of any such exculpation. In addition, the Settlement Trust expressly
reserves the right to pursue or adopt any claims alleged in any lawsuit in which any of the Debtors
are a plaintiff, defendant or an interested party, against any Entity, including, without limitation,
the plaintiffs or co-defendants in such lawsuits.
               G. Injunction

       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR THE
CONFIRMATION ORDER, FROM AND AFTER THE EFFECTIVE DATE, ALL
PERSONS AND ENTITIES ARE, TO THE FULLEST EXTENT PROVIDED UNDER
SECTION 524 AND OTHER APPLICABLE PROVISIONS OF THE BANKRUPTCY
CODE, PERMANENTLY ENJOINED FROM (I) COMMENCING OR CONTINUING, IN
ANY MANNER OR IN ANY PLACE, ANY SUIT, ACTION OR OTHER PROCEEDING;
(II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING IN ANY MANNER
ANY JUDGMENT, AWARD, DECREE, OR ORDER; (III) CREATING, PERFECTING,
OR ENFORCING ANY LIEN OR ENCUMBRANCE; (IV) ASSERTING A SETOFF OR
RIGHT OF SUBROGATION OF ANY KIND; OR (V) COMMENCING OR CONTINUING
IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY KIND, IN EACH
CASE ON ACCOUNT OF OR WITH RESPECT TO ANY CLAIM, DEMAND,
LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY INTEREST,
OR REMEDY RELEASED OR TO BE RELEASED, SETTLED OR TO BE SETTLED OR
DISCHARGED OR TO BE DISCHARGED UNDER THE PLAN OR THE
CONFIRMATION ORDER AGAINST ANY PERSON OR ENTITY SO RELEASED OR
DISCHARGED (OR THE PROPERTY OR ESTATE OF ANY PERSON OR ENTITY SO
RELEASED, DISCHARGED). ALL INJUNCTIONS OR STAYS PROVIDED FOR IN
THE CHAPTER 11 CASES UNDER SECTION 105 OR SECTION 362 OF THE
BANKRUPTCY CODE, OR OTHERWISE, AND IN EXISTENCE ON THE




                                                 47
             Case 19-12484-MFW           Doc 67      Filed 12/11/19      Page 53 of 140



CONFIRMATION DATE, SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL
THE EFFECTIVE DATE.
                H. Binding Nature of the Plan

     ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE,
THE PLAN SHALL BIND, AND SHALL BE DEEMED BINDING UPON, THE DEBTORS,
THE REORGANIZED DEBTOR, ANY AND ALL HOLDERS OF CLAIMS AGAINST
AND EQUITY INTERESTS IN THE DEBTORS, ALL PERSONS AND ENTITIES THAT
ARE PARTIES TO OR ARE SUBJECT TO THE SETTLEMENTS, COMPROMISES,
RELEASES, DISCHARGES, AND INJUNCTIONS DESCRIBED IN THE PLAN, EACH
PERSON ACQUIRING PROPERTY UNDER THE PLAN, ANY AND ALL NON-DEBTOR
PARTIES TO EXECUTORY CONTRACTS AND UNEXPIRED LEASES WITH THE
DEBTORS AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF EACH OF THE
FOREGOING, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
AND NOTWITHSTANDING WHETHER OR NOT SUCH PERSON OR ENTITY (I)
WILL RECEIVE OR RETAIN ANY PROPERTY, OR INTEREST IN PROPERTY,
UNDER THE PLAN, (II) HAS FILED A PROOF OF CLAIM OR INTEREST IN THE
CHAPTER 11 CASES OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THE
PLAN, AFFIRMATIVELY VOTED TO REJECT THE PLAN OR IS CONCLUSIVELY
PRESUMED TO REJECT THE PLAN.
                I. Protection Against Discriminatory Treatment

        To the extent provided by section 525 of the Bankruptcy Code and the Supremacy Clause
of the United States Constitution, all Persons and Entities, including Governmental Units, shall
not discriminate against the Reorganized Debtor or deny, revoke, suspend or refuse to renew a
license, permit, charter, franchise or other similar grant to, condition such a grant to, discriminate
with respect to such a grant, against the Reorganized Debtor, or another Person or Entity with
whom the Reorganized Debtor have been associated, solely because GT Forge has been a debtor
under chapter 11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are granted or denied a
discharge) or has not paid a debt that is dischargeable in the Chapter 11 Cases.
                J. Integral Part of Plan

         Each of the provisions set forth in the Plan with respect to the settlement, release, discharge,
exculpation, and injunction of, for or with respect to Claims and/or Causes of Action are an integral
part of the Plan and essential to its implementation. Accordingly, each Entity that is a beneficiary
of such provision shall have the right to independently seek to enforce such provision and such
provision may not be amended, modified, or waived after the Effective Date without the prior
written consent of such beneficiary.
                K. Preservation of Privilege and Defenses

        No action taken by the Debtors or Reorganized Debtor in connection with the Plan shall be
(or be deemed to be) a waiver of any privilege or immunity of the Debtors or Reorganized Debtor,
as applicable, including any attorney-client privilege or work-product privilege attaching to any


                                                   48
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 54 of 140



documents or communications (whether written or oral). The Confirmation Order shall provide
that, notwithstanding the Reorganized Debtor providing any privileged information to the
Distribution Agent or any party or person associated with the Distribution Agent, such privileged
information shall be without waiver in recognition of the joint and/or successorship interest in
prosecuting any Claim or Cause of Action on behalf of the Estates and shall remain privileged.
The Debtors or the Reorganized Debtor retain the right to waive their own privileges. The
Distribution Agent shall have no right to any privileged information or analysis of the Debtors or
the Reorganized Debtor.
                                         ARTICLE XIII.

                               RETENTION OF JURISDICTION
        Under sections 105(c) and 1142 of the Bankruptcy Code and notwithstanding the entry of
the Confirmation Order and the occurrence of the Effective Date, the Bankruptcy Court shall, on
and after the Effective Date, retain exclusive jurisdiction over the Chapter 11 Cases and all Entities
with respect to all matters related to the Chapter 11 Cases, the Debtors and the Plan as legally
permissible, including, without limitation, jurisdiction to:
1.     Allow, disallow, determine, liquidate, classify, estimate or establish the priority or secured
       or unsecured status of any Claim or Interest, including, without limitation, the resolution
       of any request for payment of any Administrative Claim and the resolution of any and all
       objections to the allowance or priority of any such Claim or Interest;
2.     Decide and resolve all matters related to the granting or denial, in whole or in part, of any
       applications for allowance of compensation or reimbursement of expenses authorized
       under the Bankruptcy Code or the Plan, for periods ending on or before the Effective Date;
       provided, however, that, from and after the Effective Date, the Reorganized Debtor and
       Settlement Trustee shall pay Retained Professionals in the ordinary course of business for
       any work performed after the Effective Date and such payment shall not be subject to the
       approval of the Bankruptcy Court;
3.     Resolve any matters related to the assumption, assignment or rejection of any Executory
       Contract or Unexpired Lease and to adjudicate and, if necessary, liquidate, any Claims
       arising therefrom, including, without limitation, those matters related to any amendment to
       the Plan after the Effective Date to add Executory Contracts or Unexpired Leases to the
       list of Executory Contracts and Unexpired Leases to be assumed or rejected (as applicable);
4.     Resolve any issues related to any matters adjudicated in the Chapter 11 Cases;
5.     Ensure that distributions to Holders of Allowed Claims are accomplished under the
       provisions of the Plan;
6.     Decide or resolve any motions, adversary proceedings, contested or litigated matters and
       any other Causes of Action that are pending as of the Effective Date or that may be
       commenced in the future, and grant or deny any applications involving the Debtors that
       may be pending on the Effective Date or instituted by the Reorganized Debtor or
       Settlement Trustee after the Effective Date, provided, however, that the Reorganized



                                                 49
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 55 of 140



       Debtor and Settlement Trustee shall reserve the right to commence actions in all
       appropriate forums and jurisdictions;
7.     Enter such orders as may be necessary or appropriate to implement or consummate the
       provisions of the Plan and all other contracts, instruments, releases, indentures and other
       agreements or documents adopted in connection with the Plan, the Plan Supplement or the
       Disclosure Statement;
8.     Resolve any cases, controversies, suits or disputes that may arise in connection with the
       Consummation, interpretation or enforcement of the Plan or any Entity’s obligations
       incurred in connection with the Plan;
9.     Hear and determine all Causes of Action that are pending as of the Effective Date or that
       may be commenced in the future, except for those claims or Causes of Action (i) released
       under Article IX.B.1 of the Plan or (ii) exculpated under Article IX.E of the Plan to the
       extent of any such exculpation;
10.    Issue injunctions and enforce them, enter and implement other orders or take such other
       actions as may be necessary or appropriate to restrain interference by any Entity with
       Consummation or enforcement of the Plan;
11.    Enforce the terms and conditions of the Plan, the Confirmation Order, and the
       Restructuring Documents;
12.    Resolve any cases, controversies, suits or disputes with respect to the Release, the
       Exculpation, and any other provisions contained in Article IX of the Plan and enter such
       orders or take such others actions as may be necessary or appropriate to implement or
       enforce all such provisions;
13.    Enter and implement such orders or take such other actions as may be necessary or
       appropriate if the Confirmation Order is modified, stayed, reversed, revoked or vacated;
14.    Resolve any other matters that may arise in connection with or relate to the Plan, the
       Disclosure Statement, the Confirmation Order or any release or exculpation adopted in
       connection with the Plan; and
15.    Enter one or more final decrees closing the Chapter 11 Cases.
        Notwithstanding the foregoing, if the Bankruptcy Court abstains from exercising, or
declines to exercise, jurisdiction or is otherwise without jurisdiction over any matter arising in,
arising under, or related to the Chapter 11 Cases, including the matters set forth in this Article, the
provisions of this Article X of the Plan shall have no effect upon and shall not control, prohibit, or
limit the exercise of jurisdiction by any other court having jurisdiction with respect to such matter.




                                                  50
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 56 of 140



                                         ARTICLE XIV.

            MODIFICATION, REVOCATION, OR WITHDRAWAL OF PLAN
               A. Modification of Plan

        Subject to the limitations contained in the Plan, the Debtors reserve the right, in accordance
with the Bankruptcy Code, the Bankruptcy Rules (1) to amend or modify the Plan prior to the entry
of the Confirmation Order, including amendments or modifications to satisfy section 1129(b) of
the Bankruptcy Code, and (2) after the entry of the Confirmation Order, the Debtors, the
Reorganized Debtor, or the Settlement Trustee, as the case may be, may, upon order of the
Bankruptcy Court, amend or modify the Plan, in accordance with section 1127(b) of the
Bankruptcy Code, or remedy any defect or omission or reconcile any inconsistency in the Plan in
such manner as may be necessary to carry out the purpose and intent of the Plan.
               B. Effect of Confirmation on Modifications

        Entry of the Confirmation Order shall mean that all modifications or amendments to the
Plan since the solicitation thereof are approved under section 1127(a) of the Bankruptcy Code and
do not require additional disclosure or re-solicitation under Bankruptcy Rule 3019.
               C. Revocation of Plan

        Subject to the conditions to the Effective Date, the Debtors reserve the right to revoke or
withdraw the Plan prior to the entry of the Confirmation Order and to File subsequent plans of
reorganization. If the Debtors revoke or withdraw the Plan, or if the Effective Date does not occur,
then (1) the Plan shall be null and void in all respects, (2) any settlement or compromise embodied
in the Plan, assumption of Executory Contracts or leases effected by the Plan, and any document
or agreement executed pursuant hereto shall be deemed null and void, and (3) nothing contained
in the Plan shall (a) constitute a waiver or release of any claims by or against or any Interests in
such Debtor or any other Entity, (b) prejudice in any manner the rights of the Debtors or any other
Entity, or (c) constitute an admission of any sort by the Debtors or any other Entity.
                                          ARTICLE XV.

                               MISCELLANEOUS PROVISIONS
               A. Immediate Binding Effect

        Notwithstanding Bankruptcy Rules 3020(e), 6004(g), or 7062 or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and the documents and instruments
contained in the Plan Supplement shall be immediately effective and enforceable and deemed
binding upon the Debtors, the Reorganized Debtor, and any and all Holders of Claims and Interests
(irrespective of whether such Holders of Claims or Interests are deemed to have accepted the Plan),
all Entities that are parties to or are subject to the settlements, compromises, releases, discharges,
and injunctions described in the Plan, each Entity acquiring property under the Plan and any and
all non-Debtor parties to Executory Contracts and Unexpired Leases. The Confirmation Order



                                                 51
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 57 of 140



shall contain a waiver of any stay of enforcement otherwise applicable, including under
Bankruptcy Rule 3020(e), 6004(g), and 7062.
               B. Additional Documents

        On or before the Effective Date and in accordance with Article I.B of the Plan, the Debtors
may file with the Bankruptcy Court such agreements and other documents as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan. The Debtors
or the Reorganized Debtor, as applicable, and all Holders of Claims or Interests receiving
distributions under the Plan and all other parties in interest shall, from time to time, prepare,
execute, and deliver any agreements or documents and take any other actions as may be necessary
or advisable to effectuate the provisions and intent of the Plan or the Confirmation Order.
               C. Substantial Consummation

      “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be
deemed to occur on the Effective Date.
               D. Payment of Statutory Fees; Post-Effective Date Fees and Expenses

        All fees due and payable under section 1930 of title 28 of the U.S. Code prior to the
Effective Date shall be paid by the Debtors. On and after the Effective Date, the Reorganized
Debtor and Settlement Trustee shall, as applicable, pay any and all such fees when due and
payable, and shall file with the Bankruptcy Court quarterly reports in a form reasonably acceptable
to the United States Trustee. Except as provided in Article II.D of the Plan, each Debtor shall
remain obligated to pay quarterly fees to the United States Trustee until the earliest of that
particular Debtor’s case being closed, dismissed, or converted to a case under Chapter 7 of the
Bankruptcy Code.
        The Reorganized Debtor and the Settlement Trustee shall, as applicable, subject to the
Budget, pay the liabilities and charges that they incur on or after the Effective Date for Retained
Professionals’ fees, disbursements, expenses, or related support services (including reasonable
fees, costs and expenses incurred by Retained Professionals relating to the preparation of interim
and final fee applications and obtaining Bankruptcy Court approval thereof) in the ordinary course
of business and without application or notice to, or order of, the Bankruptcy Court, including,
without limitation, the reasonable fees, expenses, and disbursements of the Distribution Agent and
the fees, costs and expenses incurred by Retained Professionals in connection with the
implementation, enforcement and Consummation of the Plan and the Restructuring Documents.
The payment of any fees and expenses incurred by the Settlement Trustee or Distribution Agent
that are not contemplated by the Budget shall require the consent of the Plan Sponsor.
               E. Conflicts

        In the event that a provision of the Restructuring Documents or the Disclosure Statement
(including any and all exhibits and attachments thereto) conflicts with a provision of the Plan or
the Confirmation Order, the provision of the Plan and the Confirmation Order (as applicable) shall
govern and control to the extent of such conflict. In the event that a provision of the Plan conflicts



                                                 52
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 58 of 140



with a provision of the Confirmation Order, the provision of the Confirmation Order shall govern
and control to the extent of such conflict.
               F. Successors and Assigns

        The Plan shall be binding upon and inure to the benefit of the Debtors, the Reorganized
Debtor, all present and former Holders of Claims and Interests, other parties-in-interest, and their
respective heirs, executors, administrators, successors, and assigns. The rights, benefits, and
obligations of any Person or Entity named or referred to in the Plan shall be binding on, and shall
inure to the benefit of, any heir, executor, administrator, successor, or assign of such Person or
Entity.
               G. Reservation of Rights

        Except as expressly set forth in the Plan, the Plan shall have no force or effect unless and
until the Bankruptcy Court enters the Confirmation Order and the Plan is consummated. Neither
the Filing of the Plan, any statement or provision contained in the Plan, nor the taking of any action
by the Debtors or any other Entity with respect to the Plan shall be or shall be deemed to be an
admission or waiver of any rights of: (1) the Debtors with respect to the Holders of Claims or
Interests or other Entity; or (2) any Holder of a Claim or an Interest or other Entity prior to the
Effective Date.
               H. Further Assurances

        The Debtors or the Reorganized Debtor, as applicable, all Holders of Claims receiving
distributions hereunder and all other Entities shall, from time to time, prepare, execute and deliver
any agreements or documents and take any other actions as may be necessary or advisable to
effectuate the provisions and intent of the Plan or the Confirmation Order.
               I. Severability

         If, prior to the Confirmation Date, any term or provision of the Plan is determined by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court will have the power
to alter and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision will then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way be affected, impaired,
or invalidated by such holding, alteration, or interpretation. The Confirmation Order will
constitute a judicial determination and will provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is valid and enforceable
under its terms.
               J. Service of Documents

        Any notice, direction or other communication given to the Debtors regarding the matters
contemplated by the Plan (each, a “Notice”) must be in writing, sent by personal delivery,
electronic mail, or courier and addressed as follows:


                                                 53
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 59 of 140



                        Juno USA, LP
                        Attn: Melissa S. Kibler
                        74 W. Long Lake Road, Suite 205
                        Bloomfield Hills, Michigan 48304

                with a copy to:

                        Chipman Brown Cicero & Cole, LLP
                        Attn: William E. Chipman, Jr.
                        Hercules Plaza
                        1313 North Market Street, Suite 5400
                        Wilmington, Delaware 19801


        A Notice is deemed to be given and received (a) if sent by personal delivery or courier, on
the date of delivery if it is a Business Day and the delivery was made prior to 4:00 p.m. (local time
in place of receipt) and otherwise on the next Business Day, or (b) if sent by electronic mail, when
the sender receives an email from the recipient acknowledging receipt, provided that an automatic
“read receipt” does not constitute acknowledgment of an email for purposes of Article XII.J of the
Plan. Any party may change its address for service from time to time by providing a Notice in
accordance with the foregoing. Any element of a party’s address that is not specifically changed
in a Notice will be assumed not to be changed. Sending a copy of a Notice to a party’s legal
counsel as contemplated above is for information purposes only and does not constitute delivery
of the Notice to that party. The failure to send a copy of a Notice to legal counsel does not
invalidate delivery of that Notice to a party.
               K. Governing Law

        Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other federal law
is applicable, or to the extent that a Restructuring Document or an exhibit or schedule to the Plan
provides otherwise, the rights, obligations, construction and implementation of the Plan and any
agreements, documents, instruments, or contracts executed or entered into in connection with the
Plan, shall be governed by, and construed and enforced in accordance with, the laws of the State
of New York, without giving effect to the principles of conflicts of law of such jurisdiction that
would require or permit the application of the law of another jurisdiction.
               L. Tax Reporting and Compliance

        The Reorganized Debtor is hereby authorized to request an expedited determination under
section 505(b) of the Bankruptcy Code of the tax liability of the Debtors for all taxable periods
ending after the Petition Date through and including the Effective Date.
               M. Schedules

       All exhibits and schedules to the Plan, including the Exhibits and Plan Schedules, are
incorporated in the Plan and are a part of the Plan as if set forth in full.




                                                 54
            Case 19-12484-MFW          Doc 67    Filed 12/11/19     Page 60 of 140



               N. No Strict Construction

        The Plan is the product of extensive discussions and negotiations between and among, inter
alia, the Debtors and their respective professionals. Each of the foregoing was represented by
counsel of its choice who either participated in the formulation and documentation of, or was
afforded the opportunity to review and provide comments on, the Plan, the Disclosure Statement,
the Exhibits and the Plan Schedules, and the agreements and documents ancillary or related
thereto. Accordingly, unless explicitly indicated otherwise, the general rule of contract
construction known as “contra proferentem” or other rule of strict construction shall not apply to
the construction or interpretation of any provision of the Plan, the Disclosure Statement, the
Exhibits or the Plan Schedules, or the documents ancillary and related thereto.
               O. Entire Agreement

       Except as otherwise provided in the Plan or the Restructuring Documents, the Plan and the
Restructuring Documents supersede all previous and contemporaneous negotiations, promises,
covenants, agreements, understandings, and representations on such subjects, all of which have
become merged and integrated into the Plan and the Restructuring Documents.
               P. Closing of Chapter 11 Cases

       The Settlement Trustee shall, promptly after the full administration of the Chapter 11
Cases, File with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any
applicable order of the Bankruptcy Court to close the Chapter 11 Cases.
               Q. 2002 Notice Parties

       After the Effective Date, the Reorganized Debtor and the Settlement Trustee, as applicable,
are authorized to limit the list of Entities receiving documents under Bankruptcy Rule 2002 to
those Entities who have Filed a renewed request after the Confirmation Hearing to receive
documents under Bankruptcy Rule 2002.
               R. Section 1125(e) Good Faith Compliance

        The Debtors, the Reorganized Debtor and the Creditors’ Committee, if any, and each of
their respective Related Persons shall be deemed to have acted in “good faith” under section
1125(e) of the Bankruptcy Code.
                                        ARTICLE XVI.

                                  VOTING PROCEDURES
               A. Voting Procedures

        The Voting Record Date is [●], 2020. The Disclosure Statement Order established the
Voting Record Date for purposes of determining, among other things, which Holders of Claims
and Interests are eligible to vote on the Plan and whether Claims have been properly assigned or
transferred under Bankruptcy Rule 3001(e) such that an assignee can vote as the Holder of a Claim.


                                                55
             Case 19-12484-MFW            Doc 67     Filed 12/11/19       Page 61 of 140



        The Voting Deadline is [●], 2020 at 5:00 p.m. (EST). The Disclosure Statement Order
also established the Voting Deadline as the deadline for submitting Ballots, as applicable. To have
votes to accept or reject the Plan counted, every registered Holder of a Claim or Interest must
properly execute, complete, and deliver the Ballot by (i) first-class mail, (ii) overnight courier, (iii)
personal delivery, or (iv) electronically via the E-Ballot system, in each case so that Omni actually
receives the Ballot no later than the Voting Deadline. Holders of Claims or Interests, or their
Voting Nominees, should send their Ballots to Omni on or before the Voting Deadline, as indicated
in below. Delivery of a Ballot by facsimile will render the corresponding vote invalid. It is
important to follow the specific instructions provided on each Ballot. Except as provided in the
Disclosure Statement Order or your Ballot, Ballots should be sent to:
                           By first class mail, overnight courier or hand delivery:

                                        Juno USA, LP Claims Processing
                                         c/o Omni Agent Solutions, Inc.
                                        5955 De Soto Avenue, Suite 100
                                        Woodland Hills, California 91367

                           By electronic, online submission:
                           Please visit https://[●]. Click on the “Submit E-Ballot”
                           section of the Debtors’ website and follow the directions to
                           submit your E-Ballot. If you choose to submit your Ballot
                           via the E-Ballot system, you should not also return a hard
                           copy of your Ballot.

                           Ballots submitted by facsimile or e-mail will not be
                           counted.

                B. Ballots Not Counted

        Except as otherwise provided by the Disclosure Statement Order, no Ballot will be counted
toward Confirmation if, among other things: (i) it is illegible or contains insufficient information
to permit the identification of the Holder of the Claim or Interest; (ii) it was transmitted by
facsimile; (iii) it was cast by an entity that is not entitled to vote on the Plan; (iv) it was cast for a
Claim listed in the Schedules as contingent, unliquidated, or disputed for which the applicable bar
date has passed and no proof of claim was timely filed; (v) it was cast for a Claim or Interest that
is subject to an objection pending as of the Voting Record Date (unless temporarily allowed in
accordance with the Disclosure Statement Order); (vi) it was sent to the Debtors, the Debtors’
agents (other than Omni), the Debtors’ financial or legal advisors; (vii) it is unsigned, except with
respect to Ballots submitted electronically, in accordance with the procedures set forth in the
Disclosure Statement Order; (viii) it is not clearly marked to either accept or reject the Plan or it
is marked both to accept and reject the Plan; or (ix) it is not received by Omni before the Voting
Deadline.
    IF YOU HAVE ANY QUESTIONS ABOUT THE SOLICITATION OR VOTING
PROCESS, PLEASE CONTACT OMNI TOLL-FREE AT (818) 906-8300.



                                                   56
             Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 62 of 140



                                         ARTICLE XVII.

                                         CONFIRMATION
               A. The Confirmation Hearing

        Before the Debtors may implement the Plan, the Bankruptcy Code requires that the
Bankruptcy Court, after notice, hold a confirmation hearing with respect to the Plan if the required
majorities have approved after solicitation. The Confirmation Hearing in respect of the Plan has
been scheduled to commence on [●], 2020 at [●]:00 a.m. (EST) before the Honorable Mary F.
Walrath, United States Bankruptcy Judge, in the United States Bankruptcy Court for the District
of Delaware, located at 824 Market Street, 5th Floor, Courtroom No. 4, Wilmington, Delaware
19801. The Confirmation Hearing may be adjourned from time to time by the Debtors without
further notice except for an announcement of the adjourned date made at the Confirmation
Hearing. Any objection to confirmation must be made in writing and specify in detail the name
and address of the objector, all grounds for the objection and the amount and description of the
Claim and/or Interest held by the objector. Any such objection must be filed with the Bankruptcy
Court and served in accordance with the Disclosure Statement Order on or before [●], 2020 at 5:00
p.m. (EST). Objections to confirmation of the Plan are governed by Bankruptcy Rule 9014.
               B. Confirmation

        Notwithstanding the fact that the Plan is a single document, the Plan constitutes a separate
Plan for each Debtor for the resolution of outstanding Claims and Interests under the Bankruptcy
Code. Subject to the satisfaction of the conditions set forth in Article VIII of the Plan, the Debtors
may choose to confirm and consummate all or less than all of such plans of reorganization without
any further amendment of the Plan.
        At the confirmation hearing, the Bankruptcy Court will confirm the Plan only if all of the
requirements of section 1129 of the Bankruptcy Code are satisfied. Among the requirements for
confirmation of a plan are that the plan is: (i) accepted by all impaired classes of claims and equity
interests or, if rejected by an impaired class, that the plan “does not discriminate unfairly” and is
“fair and equitable” as to such class; (ii) feasible; and (iii) in the “best interests” of creditors and
stockholders that are impaired under the plan.
                   1. Acceptance

        Acceptance of the Plan need only be solicited from holders of Claims whose Claims belong
to a Class that is impaired and not deemed to have accepted or rejected the Plan.
        If any impaired Class of Claims entitled to vote does not accept the Plan by the requisite
statutory majority provided in sections 1126(c) and (d) of the Bankruptcy Code, the Debtors
reserve the right to amend the Plan in accordance with section 1127 of the Bankruptcy Code or to
seek Bankruptcy Court confirmation of the Plan under section 1129(b) of the Bankruptcy Code (a
procedure known as “cram down”), or both. The determination as to whether to seek confirmation
of the Plan under such circumstances will be announced before or at the Confirmation Hearing.
With respect to Impaired Classes of Claims or Interests that are deemed to reject the Plan, the



                                                  57
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 63 of 140



Debtors will request that the Bankruptcy Court confirm the Plan under section 1129(b) of the
Bankruptcy Code. See Section Article XVII.B.3, entitled “Cram Down.”
                  2. Confirmation Standards

                        a. Overview

        At the Confirmation Hearing, the Bankruptcy Court will determine whether the
requirements of section 1129(a) of the Bankruptcy Code have been satisfied with respect to the
Plan. Confirmation of a plan under section 1129(a) of the Bankruptcy Code requires, among other
things, that:

   •   the plan complies with the applicable provisions of the Bankruptcy Code;

   •   the proponent of the plan has complied with the applicable provisions of the Bankruptcy
       Code;

   •   the plan has been proposed in good faith and not by any means forbidden by law;

   •   any payment made or to be made by the proponent under the plan for services or for costs
       and expenses in, or in connection with, the chapter 11 case, or in connection with the plan
       and incident to the case, has been approved by, or is subject to the approval of, the
       bankruptcy court as reasonable;

   •   the proponent has disclosed the identity and affiliations of any individual proposed to serve,
       after confirmation of the plan, as a director, officer, or voting trustee of the debtor, an
       affiliate of the debtor participating in the plan with the debtor, or a successor to the debtor
       under the plan. The appointment to, or continuance in, such office of such individual, must
       be consistent with the interests of creditors and equity security holders and with public
       policy, and the proponent must have disclosed the identity of any insider that the
       reorganized debtor will employ or retain and the nature of any compensation for such
       insider;

   •   with respect to each impaired class of claims or interests, either each Holder of a claim or
       interest of such class has accepted the plan, or will receive or retain under the plan on
       account of such claim or interest, property of a value, as of the effective date of the plan,
       that is not less than the amount that such Holder would receive or retain if the debtor were
       liquidated on such date under chapter 7 of the Bankruptcy Code;

   •   each class of claims or interests has either accepted the plan or is not impaired under the
       plan;

   •   except to the extent that the Holder of a particular claim has agreed to a different treatment
       of such claim, the plan provides that allowed administrative expenses and priority claims
       (other than priority tax claims) will be paid in full on the Effective Date (except that if a
       class of priority claims has voted to accept the plan, Holders of such claims may receive
       deferred cash payments of a value, as of the effective date of the plan, equal to the allowed
       amounts of such claims) and that Holders of priority tax claims may receive on account of



                                                 58
            Case 19-12484-MFW          Doc 67      Filed 12/11/19     Page 64 of 140



       such claims deferred cash payments, over a period not exceeding six years after the date of
       assessment of such claims, of a value, as of the effective date, equal to the allowed amount
       of such claims;

   •   if a class of claims is impaired, at least one impaired class of claims has accepted the plan,
       determined without including any acceptance of the plan by any insider holding a claim in
       such class; and

   •   confirmation of the plan is not likely to be followed by the liquidation, or the need for
       further financial reorganization, of the debtor or any successor to the debtor under the plan,
       unless such liquidation or reorganization is proposed in the plan.
       Subject to receiving the requisite votes in accordance with section 1129(a)(8) of the
Bankruptcy Code and the “cram down” of Classes not receiving any distribution under the Plan,
the Debtors believe that:

   •   the Plan satisfies all of the statutory requirements of chapter 11 of the Bankruptcy Code;

   •   the Debtors have complied or will have complied with all of the requirements of chapter
       11 of the Bankruptcy Code; and

   •   the Plan has been proposed in good faith.
       Set forth below is a more detailed summary of the relevant statutory confirmation
requirements.
                         b. Best Interests of Holders of Claims and Interests

       The “best interests” standard requires that the Bankruptcy Court find either:

   •   that all members of each Impaired Class have accepted the Plan; or

   •   that each Holder of an Allowed Claim or Interest of each Impaired Class of Claims will
       receive or retain on account of such Claim or Interest, property of a value, as of the
       Effective Date of the Plan, that is not less than the amount that such Holder would so
       receive or retain if the Debtors were liquidated under chapter 7 of the Bankruptcy Code on
       such date.
         The first step in ascertaining whether the Debtors meet this standard is to determine the
dollar amount that would be generated from the liquidation of the Debtors’ assets and properties
in a chapter 7 liquidation case. The gross amount of cash available in such a liquidation would be
the sum of the proceeds from the disposition of the Debtors’ assets and the cash held by the Debtors
at the time of the commencement of the chapter 7 case. This gross amount would be reduced by
the amount of any Allowed Claims secured by such assets, the costs and expenses of the
liquidation, and such additional administrative expenses and priority claims that may result from
the liquidation of the Debtors’ business and the use of chapter 7 for the purposes of liquidation.
Any remaining net cash would be allocated to creditors and shareholders in strict accordance with
the order of priority of claims contained in section 726 of the Bankruptcy Code.



                                                59
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 65 of 140



        As discussed in the Debtors’ Liquidation Analysis attached to this Disclosure Statement as
Exhibit D, the Debtors have determined that confirmation of the Plan will provide each creditor
and interest holder with a recovery that is not less than it would receive under a liquidation of the
Debtors under chapter 7 of the Bankruptcy Code. See Exhibit D for a further discussion of how
the Plan satisfies the “best interests” test.
                         c. Financial Feasibility

       Section 1129(a)(11) of the Bankruptcy Code requires that confirmation is not likely to be
followed by the liquidation or the need for further financial reorganization of the Debtors or any
successor to the Debtors unless such liquidation or reorganization is proposed in the Plan.
       As of the Effective Date, the Debtors believe they will have sufficient funds to satisfy
Claims under the treatment set forth in the Plan as well as to implement the Plan.
                   3. Cram Down

       The Debtors intend to seek to cram down the Plan on any Class of Claims in Impaired
Classes that vote against or are deemed to reject the Plan.
       The Bankruptcy Code contains provisions for confirmation of a plan even if the plan is not
accepted by all impaired classes, as long as at least one impaired class of claims has accepted the
plan. The “cram down” provisions of the Bankruptcy Code are set forth in section 1129(b) of the
Bankruptcy Code.
        Under the “cram down” provisions, on the request of a plan proponent the bankruptcy court
will confirm a plan despite the lack of acceptance by an impaired class or classes if the bankruptcy
court finds that:

   •   the plan does not discriminate unfairly with respect to each non-accepting impaired class;

   •   the plan is fair and equitable with respect to each non-accepting impaired class; and

   •   at least one impaired class has accepted the plan.
        These standards ensure that Holders of junior interests, such as common stockholders,
cannot retain any interest in the debtor under a plan of reorganization that has been rejected by a
senior impaired class of claims or interests unless the claims or interests in that senior impaired
class are paid in full.
        As used by the Bankruptcy Code, the phrases “discriminate unfairly” and “fair and
equitable” have narrow and specific meanings unique to bankruptcy law. A plan does not
discriminate unfairly if claims or interests in different classes but with similar priorities and
characteristics receive or retain property of similar value under a plan. By establishing separate
Classes for the Holders of each type of Claim or Interest and by treating each Holder of a Claim
or Interest in each Class similarly, the Plan has been structured in order to satisfy the “unfair
discrimination” test of section 1129(b) of the Bankruptcy Code.




                                                 60
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 66 of 140



        The Bankruptcy Code sets forth different standards for establishing that a plan is “fair and
equitable” with respect to a dissenting class, depending on whether the class is comprised of
secured claims, unsecured claims. In general, section 1129(b) of the Bankruptcy Code permits
confirmation of a plan despite non-acceptance by an impaired class if that class and all junior
classes are treated in accordance with the “absolute priority” rule. This rule requires that the
dissenting class be paid in full before a junior class may receive anything under the plan. The
Bankruptcy Code establishes “cram down” tests for secured creditors, unsecured creditors and
equity holders as follows:

   •   Secured Creditors. Either: (1) each impaired secured creditor retains its liens securing its
       secured claim and receives on account of its secured claim deferred cash payments having
       a present value equal to the amount of its allowed secured claim; (2) each impaired secured
       creditor realizes the “indubitable equivalent” of its allowed secured claim; or (3) the
       property securing the claim is sold free and clear of liens with such liens to attach to the
       proceeds of the sale and the treatment of such liens on proceeds to be as described in clauses
       (1) and (2) above.

   •   Unsecured Creditors. Either: (1) each impaired unsecured creditor receives or retains under
       the plan property of a value equal to the amount of its allowed claim; or (2) the holders of
       claims and interests that are junior to the claims of the dissenting class will not receive any
       property under the plan.

   •   Interests. Either: (1) each holder of an equity interest will receive or retain under the plan
       property of a value equal to the greater of the fixed liquidation preference to which such
       holder is entitled, or the fixed redemption price to which such Holder is entitled or the
       value of the interest; or (2) the holder of an interest that is junior to the nonaccepting class
       will not receive or retain any property under the plan.
       In addition, the Bankruptcy Code requires that a debtor demonstrate that no class
senior to a non-accepting impaired class will receive more than payment in full on its claims.
        If all of the applicable requirements for confirmation of the Plan are satisfied as set forth
in sections 1129(a)(1) through (13) of the Bankruptcy Code, except that one or more Classes of
Impaired Claims have failed to accept the Plan under section 1129(a)(8) of the Bankruptcy Code,
the Debtors will request that the Bankruptcy Court confirm the Plan under the “cram down”
procedures in accordance with section 1129(b) of the Bankruptcy Code. The Debtors believe that
the Plan satisfies the “cram down” requirements of the Bankruptcy Code, but there can be no
assurance that the Bankruptcy Court will determine that the Plan meets the requirements of
section 1129(b) of the Bankruptcy Code or that at least one Impaired Class of Claims will vote to
accept the Plan, as required for confirmation of a Plan under the “cram down” procedures. The
Debtors have retained the right to exclude one or more Debtors from the Plan, which they may
choose to do in the event that they are unable to “cram down” a dissenting Class.
               C. Consummation

       The Plan will become effective and be consummated on the Effective Date. As used in
this Disclosure Statement, the “Effective Date” means the first Business Day on or after the



                                                 61
             Case 19-12484-MFW            Doc 67     Filed 12/11/19       Page 67 of 140



Confirmation Date specified by the Debtors on which the conditions precedent to the effectiveness
of the Plan, as set forth in Section VIII of the Plan, have been satisfied.
        From and after the occurrence of the Effective Date, the Plan will be implemented under
its terms, consistent with the provisions of the Bankruptcy Code.
                                          ARTICLE XVIII.

                     CERTAIN FACTORS AFFECTING THE DEBTORS
       Before voting to accept or reject the Plan, Holders of Claims against the Debtors
should read and consider carefully the following factors, all other information set forth in
this Disclosure Statement, the Plan and all other documents delivered with or incorporated
by reference in this Disclosure Statement and the Plan. These factors should not, however,
be regarded as constituting the only risks involved in connection with the Plan, its
implementation, or the Reorganized Debtor’s business and operations following the Effective
Date.
                A. Risk Factors Relating to the Chapter 11 Cases

        The occurrence or non-occurrence of any or all of the following contingencies, and any
others, could affect distributions available to Holders of Allowed Claims under the Plan but will
not necessarily affect the validity of the vote of the Impaired Classes to accept or reject the Plan
or necessarily require a re-solicitation of the votes of Holders of Claims in such Impaired Classes.
If the Plan is not consummated, any settlement, compromise, or release embodied in the Plan
(including the fixing or limiting to an amount certain any Claim or Class of Claims), the
assumption or rejection of executory contracts or unexpired leases affected by the Plan, and any
document or agreement executed under the Plan, shall be null and void.
                    1. Parties in Interest May Object to the Plan’s Classification of Claims
                       and Interests
        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity
interest in a particular class only if such claim or equity interest is substantially similar to the other
claims in such class. The Debtors believe that the classification of the Claims and Interests under
the Plan complies with the requirements set forth in the Bankruptcy Code because the Debtors
created Classes of Claims and Interests, each encompassing Claims and Interests that are
substantially similar to the other Claims and Interests in each such Class. Nevertheless, there can
be no assurance that the Bankruptcy Court will reach the same conclusion.
                    2. Failure to Satisfy Vote Requirements

        If votes are received in number and amount sufficient to enable the Bankruptcy Court to
confirm the Plan, the Debtors intend to seek, as promptly as practicable thereafter, confirmation
of the Plan. In the event that sufficient votes are not received, the Debtors may seek to confirm an
alternative chapter 11 plan. There can be no assurance that the terms of any such alternative
chapter 11 plan would be similar or as favorable to the Holders of Allowed Claims and Allowed
Interests as those proposed in the Plan.



                                                   62
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 68 of 140



                   3. The Debtors May Not Be Able to Secure Confirmation of the Plan

        Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a
chapter 11 plan and requires, among other things, a finding by the Bankruptcy Court that: (a) such
plan “does not unfairly discriminate” and is “fair and equitable” with respect to any non-accepting
classes; (b) confirmation of such plan is not likely to be followed by a liquidation or a need for
further financial reorganization unless such liquidation or reorganization is contemplated by the
plan; and (c) the value of distributions to non-accepting Holders of claims within a particular class
under such plan will not be less than the value of distributions such Holders would receive if the
debtors were liquidated under chapter 7 of the Bankruptcy Code.
        There can be no assurance that the requisite acceptances to confirm the Plan will be
received. Even if the requisite acceptances are received, there can be no assurance that the
Bankruptcy Court will confirm the Plan. A non-accepting Holder of an Allowed Claim or an
Allowed Interest might challenge either the adequacy of this Disclosure Statement or whether the
balloting procedures and voting results satisfy the requirements of the Bankruptcy Code or
Bankruptcy Rules. Even if the Bankruptcy Court determined that this Disclosure Statement, the
balloting procedures and voting results were appropriate, the Bankruptcy Court could still decline
to confirm the Plan if it found that any of the statutory requirements for Confirmation had not been
met. If the Plan is not confirmed, it is unclear what distributions, if any, Holders of Allowed
Claims and Allowed Interests would receive with respect to their Allowed Claims and Allowed
Interests.
        The Debtors, subject to the terms and conditions of the Plan, reserve the right to modify
the terms and conditions of the Plan as necessary for Confirmation. Any such modifications could
result in a less favorable treatment of any Class than the treatment currently provided in the Plan.
Such less favorable treatment could include a distribution of property to the Class affected by the
modification of a lesser value than currently provided in the Plan or no distribution of property
whatsoever under the Plan. Changes to the Plan may also delay the confirmation of the Plan and
the Debtors’ emergence from bankruptcy.
                   4. Nonconsensual Confirmation

        In the event that any impaired class of claims or interests does not accept a chapter 11 plan,
a bankruptcy court may nevertheless confirm a plan at the proponents’ request if at least one
impaired class has accepted the plan (with such acceptance being determined without including
the vote of any “insider” in such class), and, as to each impaired class that has not accepted the
plan, the bankruptcy court determines that the plan “does not discriminate unfairly” and is “fair
and equitable” with respect to the dissenting impaired classes. The Debtors believe that the Plan
satisfies these requirements, and the Debtors may request such nonconsensual confirmation in
accordance with subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can be no
assurance that the Bankruptcy Court will reach this conclusion. In addition, the pursuit of
nonconsensual Confirmation of the Plan may result in, among other things, increased expenses
and the expiration of any commitment to provide support for the Plan, financially or otherwise.




                                                 63
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 69 of 140



                   5. The Debtors May Object to the Amount or Classification of a Claim

       Except as otherwise provided in the Plan, the Debtors reserve the right to object to the
amount or classification of any Claim under the Plan. The estimates set forth in this Disclosure
Statement cannot be relied upon by any Holder of a Claim where such Claim is or may be subject
to an objection. Any Holder of a Claim that is or may be subject to an objection thus may not
receive its expected share of the estimated distributions described in this Disclosure Statement.
                   6. Risk of Non-Occurrence of the Effective Date

        The occurrence of the Effective Date is subject to certain conditions precedent as described
in Article VIII of the Plan, including, among others, those relating to consummation of the Plan,
as well as the receipt of any necessary regulatory approvals. If such conditions are not met or
waived in accordance with the Plan, the Effective Date will not occur could result in the Plan not
being consummated or the Confirmation Order being vacated.
                   7. Contingencies Could Affect Votes of Impaired Classes to Accept or
                      Reject the Plan
        The distributions available to Holders of Allowed Claims and Allowed Interests under the
Plan can be affected by a variety of contingencies, including, without limitation, whether the
Bankruptcy Court orders certain Allowed Claims and Allowed Interests to be subordinated to other
Allowed Claims and Allowed Interests. The occurrence of any and all such contingencies, which
could affect distributions available to Holders of Allowed Claims and Allowed Interests under the
Plan, will not affect the validity of the vote taken by the Impaired Classes to accept or reject the
Plan or require any sort of revote by the Impaired Classes.
                   8. The Actual Amount of Allowed Claims May Differ From the Estimated
                      Claims and Adversely Affect the Percentage Recovery of Claims
        The estimated Claims and creditor recoveries set forth in this Disclosure Statement are
based on various assumptions, and the actual Allowed amounts of Claims may significantly differ
from the estimates. Should one or more of the underlying assumptions ultimately prove to be
incorrect, the actual Allowed amounts of Claims may vary from the estimated Claims contained
in this Disclosure Statement. Moreover, the Debtors cannot determine with any certainty at this
time, the number or amount of Claims that will ultimately be Allowed. Such differences may
materially and adversely affect, among other things, the percentage recoveries to Holders of
Allowed Claims under the Plan.
                   9. Release, Injunction, and Exculpation Provisions May Not Be Approved
        Article IX of the Plan provides for certain releases, injunctions, and exculpations. All of
the releases, injunctions, and exculpations provided in the Plan are subject to objection by parties
in interest and may not be approved. If they are not approved, the Plan likely cannot be confirmed
and likely cannot go effective.




                                                64
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 70 of 140



                   10. Certain Liabilities May Not Be Fully Extinguished as a Result of the
                       Confirmation of the Plan
        If an Impaired Class of Claims entitled to vote does not vote to accept the Plan, the Debtors
may choose to exclude the Debtor group to which such Class relates or one or more Debtors in
such Debtor group from the Plan. If one or more Debtors are excluded from the Plan, none of the
creditors of such Debtors would receive a distribution under the Plan. The exclusion of a Debtor
could have a material adverse effect on the creditors of such Debtor, would prolong the Chapter
11 Case as it related to such entity, and would delay the distribution to such Debtor’s creditors.
                   11. Certain Tax Implications of the Chapter 11 Cases

      Holders of Claims and Interests should carefully review Article XIX hereof to determine
how the tax implications of the Plan and the Chapter 11 Cases may adversely affect the
Reorganized Debtor and certain Holders of Claims and Interests.
                   12. Confirmation and Consummation May Be Delayed if the Debtors Have
                       to Resolicit.
       If the Debtors resolicit acceptances of the Plan from the parties entitled to vote thereon, the
confirmation of the Plan could be delayed and possibly jeopardized. Non-confirmation of the Plan
could result in an extended chapter 11 proceeding.
               B. Additional Factors to Be Considered

                   1. Debtors Have No Duty to Update

        The statements contained in this Disclosure Statement are made by the Debtors as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has been no change in the information set forth herein since that
date. The Debtors have no duty to update this Disclosure Statement unless otherwise ordered to
do so by the Bankruptcy Court.
                   2. No Representations Outside this Disclosure Statement are Authorized

       No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan
are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this
Disclosure Statement. Any representations or inducements made to secure acceptance or rejection
of the Plan that are other than those contained in, or included with, this Disclosure Statement
should not be relied upon in making the decision to accept or reject the Plan.
                   3. No Legal or Tax Advice is Provided by this Disclosure Statement

        The contents of this Disclosure Statement should not be construed as legal, business, or tax
advice. Each Holder of a Claim or Interest should consult their own legal counsel and accountant
as to legal, tax, and other matters concerning their Claim or Interest. This Disclosure Statement is
not legal advice. This Disclosure Statement may not be relied upon for any purpose other than to
determine how to vote on the Plan or object to confirmation of the Plan.



                                                 65
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 71 of 140



               C. Basis for Substantive Consolidation

        Substantive consolidation of the Debtors is an important element of the Debtors’ successful
implementation of a chapter 11 plan. The Debtors’ substantive consolidation structure is supported
by the applicable legal standards, practical considerations, and available information regarding the
Debtors’ prepetition financial affairs.
         Substantive consolidation is an equitable remedy that a bankruptcy court may apply in the
chapter 11 cases of affiliated debtors, among other instances. When debtors are substantively
consolidated, the assets and liabilities of such debtors are pooled and essentially treated as the
assets and liabilities of a single debtor. The United States Court of Appeals for the Third Circuit
(the “Third Circuit Court of Appeals”), the circuit in which the Chapter 11 Cases are pending,
articulated a test in In re Owens Corning, 419 F.3d 195 (3d Cir. 2005) for determining whether
substantive consolidation is warranted. In setting forth the test, the Third Circuit Court of Appeals
looked to five principles behind substantive consolidation: (i) limiting the cross-creep of liability
by respecting entity separateness is a fundamental ground rule; (ii) the harms substantive
consolidation addresses are nearly always those caused by debtors; (iii) mere benefit of
administration of the case is hardly a harm calling for substantive consolidation into play; (iv)
substantive consolidation should be a rare remedy and one of last resort after considering and
rejecting other remedies; and (v) while substantive consolidation may be used defensively to
remedy the identifiable harms caused by entangled affairs, it may not be used offensively. Id. at
211. Based on these principles, the Third Circuit Court of Appeals held that, in the Third Circuit,
the party calling for substantive consolidation must prove: (i) that prepetition, the entities to be
consolidated disregarded separateness so significantly that their creditors relied on the breakdown
of entity borders and treated them as one legal entity or (ii) that postpetition, their assets and
liabilities are so scrambled that separating them is prohibitive and hurts all creditors. Id.
Substantive consolidation is appropriate if either factor is justified. Id.
        The Debtors believe that the substantive consolidation provided for under the Plan is
appropriate under the standards set forth by the Third Circuit Court of Appeals in the Owens
Corning case, for several reasons, among others. First, the Debtors believe that, prepetition, many
of their creditors effectively treated the Debtors as a single entity. Second, the Debtors believe
that while they did observe appropriate corporate formalities and separateness during the
prepetition period, as a practical matter the Debtors’ business was operated as an integrated
enterprise. Third, while the Plan provides certain benefits for creditors, those benefits are available
to creditors only to the extent that the substantive consolidation provided for in the Plan occurs.
Fourth, to the extent that individual Debtors have little or no assets, individual restructurings of
these Debtors would not be a viable option. Accordingly, the Debtors believe that the Plan’s
substantive consolidation structure is beneficial to creditors.
                                          ARTICLE XIX.

         CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN
        The following discussion summarizes certain federal income tax consequences of the
implementation of the Plan to the Debtors and certain Holders of Claims. The discussion only
addresses such consequences to the Holders entitled to vote on the Plan. It does not address the
federal income tax consequences of the implementation of the Plan to Holders of Interests. Holders


                                                  66
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 72 of 140



of Interests should consult their own tax advisors regarding the U.S. federal income tax
consequences resulting from the implementation of the Plan.
        The following summary is based on the Internal Revenue Code of 1986, as amended (the
“Tax Code”), Treasury Regulations promulgated thereunder, judicial decisions and published
administrative rules and pronouncements of the Internal Revenue Service (the “IRS”) as in effect
on the date hereof. Changes in such rules or new interpretations thereof may have retroactive
effect and could significantly affect the federal income tax consequences described below.
        The federal income tax consequences of the Plan are complex and are subject to significant
uncertainties. The Debtors have not requested a ruling from the IRS with respect to any of the tax
aspects of the Plan. Thus, no assurance can be given as to the interpretation that the IRS or a court
of law will adopt. In addition, this summary does not generally address foreign, state, local or
non-U.S. estate or gift-tax consequences of the Plan, nor does it purport to address the federal
income tax consequences of the Plan to special classes of taxpayers (such as Non-U.S. Holders,
broker dealers, banks, mutual funds, insurance companies, financial institutions, small business
investment companies, regulated investment companies, tax-exempt organizations and investors
in pass-through entities). This summary assumes that Holders of Claims hold such Claims as
“capital assets” within the meaning of Section 1221 of the Tax Code. In addition, this discussion
does not address the U.S. alternative minimum tax rules.
         For purposes of this summary, a “U.S. Holder” means a Holder of a Claim that, in any case,
is, for U.S. federal income tax purposes: (i) an individual that is a citizen or resident of the United
States; (ii) a corporation, or other entity treated as a corporation for U.S. federal income tax
purposes, created or organized in or under the laws of the United States, any state thereof or the
District of Columbia; (iii) an estate, the income of which is subject to U.S. federal income taxation
regardless of its source; or (iv) a trust, if (a) a court within the United States is able to exercise
primary supervision over its administration and one or more U.S. persons have the authority to
control all of the substantial decisions of such trust, or (b) it has a valid election in effect under
applicable Treasury regulations to be treated as a U.S. person. A “Non-U.S. Holder” means a
Holder of a Claim that is not a U.S. Holder and is, for U.S. federal income tax purposes, an
individual, corporation (or other entity treated as a corporation for U.S. federal income tax
purposes), estate or trust.
        If an entity taxable as a partnership for U.S. federal income tax purposes holds a Claim,
the U.S. federal income tax treatment of a partner (or other owner) of the entity generally will
depend on the status of the partner (or other owner) and the activities of the entity. Such partner
(or other owner) should consult an independent tax advisor as to the tax consequences of the Plan.
      The following summary of certain federal income tax consequences is for
informational purposes only and is not a substitute for careful tax planning and advice based
upon the individual circumstances pertaining to a Holder of a Claim or an Interest.
      All Holders of Claims should seek tax advice based on their particular circumstances
from an independent tax advisor regarding the federal, state, local, and other tax
consequences of the transactions contemplated by the Plan.




                                                  67
             Case 19-12484-MFW           Doc 67      Filed 12/11/19      Page 73 of 140



                A. U.S. Federal Income Tax Consequences to the Debtors

         Generally, a corporation will recognize cancellation of debt (“COD”) income upon
satisfaction of its outstanding indebtedness for total consideration less than the amount of such
indebtedness. The amount of COD income, in general, is the excess of (a) the adjusted issue price
of the indebtedness satisfied, (generally, the amount received upon incurring the obligation plus
the amount of any previously amortized original issue discount (“OID”) and less the amount of
any previously amortized bond premium), over (b) the sum of (x) the amount of cash paid, and (y)
the issue price of any new indebtedness of the taxpayer issued and (z) the fair market value of any
other new consideration (including stock of the debtor) given in satisfaction of such indebtedness
at the time of the exchange.
         In accordance with Section 108(e)(2) of the Tax Code, a corporation will not, however, be
required to include any amount of COD income in gross income to the extent that payment of the
liability would have given rise to a deduction. Also, COD income is not recognized by a taxpayer
that is a debtor in a title 11 (bankruptcy) case if a discharge is granted by the court or under a plan
approved by the court (the “bankruptcy exception”).
       The Tax Code provides that where COD income is excluded because of the bankruptcy
exception, the debtor must reduce certain of its tax attributes—such as NOLs, current year losses,
tax credits and tax basis in property—by the amount of any excluded COD income after the
determination of the federal income tax for the year of the discharge of the debt. To the extent the
amount of COD income exceeds the tax attributes available for reduction; the remaining COD
income will generally not result in further current or future tax cost to the debtor.
        Pursuant to Section 301.7701-2(a) of the Treasury Regulations, an entity that is treated as
a disregarded entity for U.S. federal income tax purposes is treated in the same manner as a sole
proprietorship, branch or division of such entity's owner. Thus, assets and liabilities owned, or
owed, by a disregarded entity should generally be treated as owned by, or liabilities of, the
disregarded entity's owner. Pursuant to Section 301.7701-1 of the Treasury Regulations, a
classification as a disregarded entity applies for all U.S. federal tax purposes. A discharge of a
disregarded entity's indebtedness should, therefore, be treated as the discharge of debt owed by
such disregarded entity's owner.
        Accordingly, it is expected that certain COD Income that is recognized by the Liquidating
Debtors will be attributed for federal income tax purposes to the Reorganized Debtor. As a result
of the bankruptcy exception, it is expected that any COD Income attributed to the Reorganized
Debtor will be excluded from income.
        Under the terms of the Plan, the Debtors will transfer certain assets to the Settlement Trust
in a potentially taxable disposition. It is anticipated that existing tax attributes, including tax basis
and net operating losses, will be sufficient to avoid the Reorganized Debtor incurring any material
federal or State income taxes upon disposition.
                B. U.S. Federal Income Tax Consequences to Creditors

       As of the Effective Date, the Settlement Trust shall be established for the benefit of all
Holders of Allowed General Unsecured Claims. The Settlement Trustee will make a good faith


                                                   68
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 74 of 140



valuation of the Settlement Trust Assets. All parties (including, without limitation, the Settlement
Trustee and the Holders of Claims) must consistently use such valuation for all federal income tax
purposes. The tax consequences of the Plan are subject to uncertainties due to the lack of
interpretative authority regarding certain changes in the tax law.
        Allocations of taxable income of the Settlement Trust (other than taxable income allocable
to the Settlement Trust’s claims reserve) among holders of Claims shall be determined by reference
to the manner in which an amount of cash equal to such taxable income would be distributed (were
such cash permitted to be distributed at such time) if, immediately prior to such deemed
distribution, the Settlement Trust had distributed all of its assets (valued at their tax book value,
and other than assets allocable to the Settlement Trust claims reserve) to the holders of the
beneficial interests in the Settlement Trust, adjusted for prior taxable income and loss and taking
into account all prior and concurrent distributions from the Settlement Trust. Similarly, taxable
loss of the Settlement Trust shall be allocated by reference to the manner in which an economic
loss would be borne immediately after a liquidating distribution of the remaining Settlement Trust
Assets.
        The tax book value of the Settlement Trust Assets for this purpose shall equal their fair
market value on the Effective Date, adjusted in accordance with tax accounting principles
prescribed by the Tax Code, applicable Treasury Regulations, and other applicable administrative
and judicial authorities and pronouncements. Uncertainties with regard to federal income tax
consequences of the Plan may arise due to the inherent nature of estimates of value that will impact
tax liability determinations.
        Subject to definitive guidance from the IRS or a court of competent jurisdiction to the
contrary (including the receipt by the Settlement Trustee of an IRS private letter ruling if the
Settlement Trustee so request one, or the receipt of an adverse determination by the IRS upon audit
if not contested by the Settlement Trustee), the Settlement Trustee will (a) elect to treat any
Settlement Trust assets allocable to, or retained on account of, Disputed Claims (the “Settlement
Trust Claims Reserve”) as a "disputed ownership fund" governed by Treasury Regulation Section
1.468B-9, and (b) to the extent permitted by applicable law, report consistently with the foregoing
for state and local income tax purposes. Accordingly, the Settlement Trust Claims Reserve will be
subject to tax annually on a separate entity basis on any net income earned with respect to the
Settlement Trust assets in such reserves, and all distributions from such reserves will be treated as
received by holders in respect of their Claims as if distributed by the Debtors. All parties
(including, without limitation, the Settlement Trustee and the holders of beneficial interests in the
Settlement Trust) will be required to report for tax purposes consistently with the foregoing.
        The Settlement Trust is intended to qualify as a liquidating trust for federal income tax
purposes. In general, a liquidating trust is not a separate taxable entity but rather is treated for
federal income tax purposes as a "grantor" trust (i.e., a pass-through entity). The IRS, in Revenue
Procedure 94-45, 1994.28 I.R.B. 124, set forth the general criteria for obtaining an IRS ruling as
to the grantor trust status of a liquidating trust under a chapter 11 plan. The Settlement Trust has
been structured with the intention of complying with such general criteria. Pursuant to the Plan,
and in conformity with Revenue Procedure 94-45, supra, all parties (including the Settlement
Trustee and the holders of beneficial interests in the Settlement Trust) are required to treat for
federal income tax purposes, the Settlement Trust as a grantor trust of which the holders of
Allowed Claims are the owners and grantors. While the following discussion assumes that the


                                                 69
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 75 of 140



Settlement Trust would be so treated for federal income tax purposes, no ruling has been requested
from the IRS concerning the tax status of the Settlement Trust as a grantor trust. Accordingly,
there can be no assurance that the IRS would not take a contrary position to the classification of
the Settlement Trust as a grantor trust. if the IRS were to challenge successfully such classification,
the federal income tax consequences to the Settlement Trust and the holders of Claims could vary
from those discussed herein.
        In general, each Holder of an Allowed Claim will recognize gain or loss in an amount equal
to the difference between (i) the "amount realized" by such Holder in satisfaction of its Claim, and
(ii) such Holder's adjusted tax basis in such Claim. The "amount realized" by a Holder will equal
the sum of cash and the aggregate fair market value of the property received by such Holder
pursuant to the Plan (such as a Holder's undivided beneficial interest in the assets transferred to
the Settlement Trust). Where gain or loss is recognized by a Holder in respect of its Allowed
Claim, the character of such gain or loss will be determined by a number of factors including the
tax status of the Holder, whether the Claim constituted a capital asset in the hands of the Holder
and how long it had been held, whether the Claim was originally issued at a discount or acquired
at a market discount and whether and to what extent the Holder had previously claimed a bad debt
deduction in respect of the Claim.
        After the Effective Date, any amount a Holder receives as a distribution from Settlement
Trust in respect of its beneficial interest in the Settlement Trust should not be included, for federal
income tax purposes, in the Holder's amount realized in respect of its Allowed Claim but should
be separately treated as a distribution received in respect of such Holder's beneficial interest in the
Settlement Trust.
         In general, a Holder's aggregate tax basis in its undivided beneficial interest in the assets
transferred to the Settlement Trust will equal the fair market value of such undivided beneficial
interest as of the Effective Date and the holder's holding period in such assets will begin the day
following the Effective Date. Distributions to any Holder of an Allowed Claim will be allocated
first to the original principal portion of such Claim as determined for federal tax purposes, and
then, to the extent the consideration exceeds such amount, to the remainder of such Claim.
However, there is no assurance that the IRS will respect such allocation for federal income tax
purposes.
         For all federal income tax purposes, all parties (including the Settlement Trustee and the
Holders of beneficial interests in the Settlement Trust) shall treat the transfer of assets to the
Settlement Trust, in accordance with the terms of the Plan, as a transfer of those assets directly to
the Holders of Allowed Claims followed by the transfer of such assets by such holders to the
Settlement Trust. Consistent therewith, all parties shall treat the Settlement Trust as a grantor trust
of which such holders are to be owners and grantors. Thus, such Holders (and any subsequent
Holders of interests in the Settlement Trust) shall be treated as the direct owners of an undivided
beneficial interest in the assets of the Settlement Trust for all federal income tax purposes.
Accordingly, each Holder of a beneficial interest in the Settlement Trust will be required to report
on its federal income tax return(s) the Holder's allocable share of all income, gain, loss, deduction
or credit recognized or incurred by the Settlement Trust.
        The Settlement Trust’s taxable income will be allocated to the Holders of beneficial
interests in the Settlement Trust in accordance with each such Holder’s Pro Rata share. The


                                                  70
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 76 of 140



character of items of income, deduction and credit to any Holder and the ability of such Holder to
benefit from any deductions or losses may depend on the particular situation of such Holder.
         The federal income tax reporting obligation of a Holder of a beneficial interest in the
Settlement Trust is not dependent upon the Settlement Trust distributing any cash or other
proceeds. Therefore, a Holder of a beneficial interest in the Settlement Trust may incur a federal
income tax liability regardless of the fact that the Settlement Trust have not made, or will not make,
any concurrent or subsequent distributions to the Holder. If a Holder incurs a federal tax liability
but does not receive distributions commensurate with the taxable income allocated to it in respect
of its beneficial interests in the Settlement Trust it holds, the Holder may be allowed a subsequent
or offsetting loss.
        The Settlement Trustee will each file with the IRS returns for the Settlement Trust as
grantor trusts pursuant to Treasury Regulations section 1.671-4(a). The Settlement Trustee will
also send to each Holder of a beneficial interest in the Settlement Trust a separate statement setting
forth the Holder's share of items of income, gain, loss, deduction or credit and will instruct the
Holder to report such items on its federal income tax return.
        All payments to Holders are subject to any applicable withholding. Under the Internal
Revenue Code, interest, dividends and other reportable payments may, under certain
circumstances, be subject to "backup withholding" then in effect. Backup withholding generally
applies if the holder (a) fails to furnish his or her social security number or other taxpayer
identification number (“TIN”), (b) furnishes an incorrect TIN, (c) fails properly to report interest
or dividends, or (d) under certain circumstances, fails to provide a certified statement, signed under
penalty of perjury, that the TIN provided is his correct number and that he is not subject to backup
withholding. Backup withholding is not an additional tax but merely an advance payment, which
may be refunded to the extent it results in an overpayment of tax if an appropriate refund claim is
filed with the IRS. Certain persons are exempt from backup withholding, including, in certain
circumstances, corporations and financial institutions.
        Events subsequent to the date of this Disclosure Statement, such as the enactment of
additional tax legislation, could also change the federal income tax consequences of the Plan and
the transactions contemplated there under.
                   1. Holders of Claims

        Generally, a holder of a Claim should in most, but not all circumstances, recognize gain or
loss equal to the difference between the "amount realized" by such holder in exchange for its Claim
and such holder's adjusted tax basis in the Claim. The "amount realized" is equal to the sum of the
cash and the fair market value of any other consideration received under a plan of reorganization
in respect of a holder's Claim. The tax basis of a holder in a Claim will generally be equal to the
holder's cost therefore. To the extent applicable, the character of any recognized gain or loss (e.g.,
ordinary income, or short-term or long-term capital gain or loss) will depend upon the status of the
holder, the nature of the Claim in the holder's hands, the purpose and circumstances of its
acquisition, the holder's holding period of the Claim, and the extent to which the holder previously
claimed a deduction for the worthlessness of all or a portion of the Claim. Generally, if the Claim
is a capital asset in the holder's hands, any gain or loss realized will generally be characterized as



                                                 71
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 77 of 140



capital gain or loss, and will constitute long-term capital gain or loss if the holder has held such
Claim for more than one year.
        A Holder who received Cash (or potentially other consideration) in satisfaction of its
Claims may recognize ordinary income or loss to the extent that any portion of such consideration
is characterized as accrued interest. A Holder who did not previously include in income accrued
but unpaid interest attributable to its Claim, and who receives a distribution on account of its Claim
pursuant to the Plan, will be treated as having received interest income to the extent that any
consideration received is characterized for United States federal income tax purposes as interest,
regardless of whether such Holder realizes an overall gain or loss as a result of surrendering its
Claim. A Holder who previously included in its income accrued but unpaid interest attributable
to its Claim should recognize an ordinary loss to the extent that such accrued but unpaid interest
is not satisfied, regardless of whether such Holder realizes an overall gain or loss as a result of the
distribution it may receive under the Plan on account of its Claim.
    U.S. HOLDERS SHOULD CONSULT THEIR TAX ADVISORS REGARDING
THE EXTENT TO WHICH CONSIDERATION RECEIVED UNDER THE PLAN
SHOULD BE TREATED AS ATTRIBUTABLE TO UNPAID ACCRUED INTEREST.
                   2. Non-United States Holders

         A Non-U.S. Holder generally will not be subject to United States federal income tax with
respect to property (including money) received in exchange for such Claim pursuant to the Plan,
unless (i) such Holder is engaged in a trade or business in the United States to which income, gain
or loss from the exchange is "effectively connected" for United States federal income tax purposes,
or (ii) if such Holder is an individual, such Holder is present in the United States for 183 days or
more during the taxable year of the exchange and certain other requirements are met.
                   3. Holders of Interests in the Reorganized Debtor

        The Plan has no impact on the U.S. federal income tax liability of the Holders of Interests
in the Reorganized Debtor.
                                          ARTICLE XX.

   ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN
        If the Plan is not confirmed and consummated, the Debtors’ alternatives include (i) the
liquidation of the Debtors under chapter 7 of the Bankruptcy Code and (ii) the preparation and
presentation of an alternative plan or plans of reorganization.
               A. Liquidation Under Chapter 7

        If no chapter 11 plan can be confirmed, the Chapter 11 Cases may be converted to cases
under chapter 7 of the Bankruptcy Code. In such event, a trustee would be elected or appointed to
liquidate the assets of the Debtors. A discussion of the effect that a chapter 7 liquidation would
have on recoveries of Holders of Claims and Interests is set forth in Article XVII.B.2 titled
“Confirmation Standards,” of this Disclosure Statement. The Debtors believe that liquidation



                                                  72
             Case 19-12484-MFW           Doc 67      Filed 12/11/19      Page 78 of 140



under chapter 7 would result in, among other things: (1) smaller distributions being made to
creditors than those provided for in the Plan, due to, among other things, the lack of a Plan
Sponsorship Contribution; and (2) additional expenses and claims, some of which would be
entitled to priority, that would be generated during the liquidation. See the Debtors’ Liquidation
Analysis, attached to this Disclosure Statement as Exhibit D.
                B. Alternative Plan

        If the Plan is not confirmed, the Debtors or, assuming exclusivity is terminated or lapses,
any other party in interest may attempt to formulate a different plan of reorganization or
liquidation. Such a plan could involve either a reorganization and continuation of the Debtors’
business or an orderly liquidation of the Debtors’ assets. The Debtors have concluded that the
Plan represents the best alternative to protect the interests of creditors and other parties in interest.
                                          ARTICLE XXI.

                          CONCLUSION AND RECOMMENDATION
        The Debtors believe that confirmation and implementation of the Plan is preferable to any
of the alternatives described above because it will provide the greatest recoveries to Holders of
Claims and Interests and urge all Holders of Claims and Interests to vote to accept the Plan.


 Dated: December 11, 2019                        CHIPMAN BROWN CICERO & COLE, LLP
        Wilmington, Delaware

                                                 /s/ William E. Chipman, Jr.
                                                 William E. Chipman, Jr. (No. 3818)
                                                 Mark L. Desgrosseilliers (No. 4083)
                                                 Mark D. Olivere (No. 4291)
                                                 Hercules Plaza
                                                 1313 North Market Street, Suite 5400
                                                 Wilmington, Delaware 19801
                                                 Telephone:     (302) 295-0191
                                                 Facsimile:     (302) 295-0199
                                                 Email:         chipman@chipmanbrown.com
                                                                desgross@chipmanbrown.com
                                                                olivere@chipmanbrown.com

                                                 Proposed Counsel to the Debtors and
                                                 Debtors-In-Possession




                                                   73
Case 19-12484-MFW   Doc 67   Filed 12/11/19   Page 79 of 140




    EXHIBIT A
                      (Plan)
              Case 19-12484-MFW               Doc 67       Filed 12/11/19        Page 80 of 140




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:                                              Chapter 11

 JUNO USA, LP, et al., 1                             Case No. 19-12484 (MFW)

                   Debtors.                          (Jointly Administered)


    DEBTORS’ JOINT PLAN OF REORGANIZATION AND LIQUIDATION UNDER
                 CHAPTER 11 OF THE BANKRUPTCY CODE


 CHIPMAN BROWN CICERO & COLE, LLP
 William E. Chipman, Jr. (No. 3818)
 Mark L. Desgrosseilliers (No. 4083)
 Mark D. Olivere (No. 4291)
 Hercules Plaza
 1313 North Market Street, Suite 5400
 Wilmington, Delaware 19801
 Telephone:     (302) 295-0191
 Facsimile:     (302) 295-0199
 Email:         chipman@chipmanbrown.com
                desgross@chipmanbrown.com
                olivere@chipmanbrown.com

 Proposed Counsel to the Debtors and
 Debtors-In-Possession




1 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number,
  are: Juno USA, LP (5772); Sabo One LLC (2759); Juno Oregon LLC (4462); Vulcan Cars LLC (4733); GT Forge,
  Inc. (1093); and Omaha LLC (8656). The mailing address for the Debtors listed above is 74 West Long Lake
  Road, Suite 205, Bloomfield Hills, Michigan 48304.
               Case 19-12484-MFW                   Doc 67            Filed 12/11/19           Page 81 of 140


                                              TABLE OF CONTENTS

                                                                                                                                  Page

Article I.      DEFINED TERMS AND RULES OF INTERPRETATION .......................... 1
       A.       Defined Terms ....................................................................................................... 1
       B.       Rules of Interpretation ......................................................................................... 12
       C.       Computation of Time ........................................................................................... 13
       D.       Controlling Document ......................................................................................... 13
Article II.     ADMINISTRATIVE CLAIMS, PRIORITY TAX CLAIMS, UNITED
                STATES TRUSTEE STATUTORY FEES AND OTHER PRIORITY
                CLAIMS.............................................................................................................. 13
       A.       Administrative Claims ......................................................................................... 13
                1.         General Administrative Claims................................................................ 13
                2.         Accrued Professional Compensation Claims ........................................... 14
       B.       Priority Tax Claims .............................................................................................. 15
       C.       DIP Facility Claims.............................................................................................. 15
       D.       United States Trustee Statutory Fees ................................................................... 15
       E.       Other Priority Claims ........................................................................................... 15
Article III.    CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS
                AND INTERESTS ............................................................................................. 16
       A.       Summary .............................................................................................................. 16
       B.       Classification and Treatment of Claims and Interests ......................................... 17
                1.         Class 1: Other Secured Claims ................................................................ 17
                2.         Class 2: Secured Guaranty Claims.......................................................... 18
                3.         Class 3: General Unsecured Claims ........................................................ 18
                4.         Class 4: Subordinated Claims ................................................................. 18
                5.         Class 5: Intercompany Claims ................................................................ 19
                6.         Class 6: GT Forge Interests..................................................................... 19
                7.         Class 7: Liquidating Debtor Interests ..................................................... 19
       C.       Special Provision Governing Unimpaired Claims ............................................... 20
       D.       Voting Classes; Presumed Acceptance by Non-Voting Classes.......................... 20
       E.       Controversy Concerning Impairment .................................................................. 20
       F.       Confirmation Under Section 1129(a)(10) and Section 1129(b) of the
                Bankruptcy Code ................................................................................................. 20
       G.       Subordinated Claims ............................................................................................ 20


                                                                -i
              Case 19-12484-MFW                    Doc 67          Filed 12/11/19               Page 82 of 140


                                              TABLE OF CONTENTS
                                                   (continued)
                                                                                                                                   Page
       H.      Elimination of Vacant Classes ............................................................................. 20
Article IV.    MEANS FOR IMPLEMENTATION OF THE PLAN................................... 21
       A.      Substantive Consolidation ................................................................................... 21
       B.      Waiver of Gett Claims ......................................................................................... 21
       C.      Continued Corporate Existence of the Reorganized Debtor ................................ 22
       D.      Corporate Action and Dissolution of the Liquidating Debtors ............................ 22
       E.      Plan Sponsor Contribution ................................................................................... 23
       F.      Establishment of Settlement Trust and Vesting of Settlement Trust Assets ....... 23
       G.      Purpose of the Settlement Trust ........................................................................... 24
       H.      Settlement Trustee ............................................................................................... 24
               1.         Generally .................................................................................................. 24
               2.         Responsibilities and Authority of the Settlement Trustee ....................... 24
               3.         Powers of the Settlement Trustee ............................................................ 25
               4.         Compensation of the Settlement Trustee and Professionals .................... 25
               5.         Limitations on the Settlement Trustee ..................................................... 26
       I.      U.S Federal Income Tax Treatment of Settlement Trust ..................................... 26
       J.      U.S. Federal Income Tax Treatment of Disputed Ownership Funds ................... 27
       K.      Retained Causes of Action of the Debtors ........................................................... 27
       L.      Payment of Plan Expenses ................................................................................... 28
       M.      Dissolution of Official Committees ..................................................................... 28
       N.      Final Decree ......................................................................................................... 28
Article V.     TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
               LEASES .............................................................................................................. 28
       A.      Assumption of Executory Contracts and Unexpired Leases................................ 28
       B.      Cure of Defaults; Assignment of Executory Contracts and Unexpired
               Leases ................................................................................................................... 29
       C.      Claims on Account of the Rejection of Executory Contracts or Unexpired
               Leases ................................................................................................................... 30
       D.      Extension of Time to Assume or Reject .............................................................. 31
       E.      Modifications, Amendments, Supplements, Restatements, or Other
               Agreements .......................................................................................................... 31
       F.      Reservation of Rights ........................................................................................... 31


                                                          -ii-
              Case 19-12484-MFW                    Doc 67          Filed 12/11/19              Page 83 of 140


                                             TABLE OF CONTENTS
                                                  (continued)
                                                                                                                                  Page
       G.      Nonoccurrence of Effective Date......................................................................... 31
Article VI.    PROVISIONS GOVERNING DISTRIBUTIONS .......................................... 31
       A.      Timing and Calculation of Amounts to Be Distributed ....................................... 31
       B.      Delivery of Distributions ..................................................................................... 32
               1.         Delivery of Distributions by the Distribution Agent ............................... 32
               2.         Minimum Distributions............................................................................ 32
               3.         Distribution Record Date ......................................................................... 32
               4.         Delivery of Distributions in General........................................................ 33
               5.         Undeliverable Distributions ..................................................................... 33
       C.      Manner of Payment .............................................................................................. 33
       D.      No Postpetition or Default Interest on Claims ..................................................... 33
       E.      Setoffs and Recoupments ..................................................................................... 34
       F.      Rights and Powers of Distribution Agent ............................................................ 34
       G.      Payment of Fees and Expenses ............................................................................ 34
       H.      Compliance with Tax Requirements .................................................................... 34
Article VII.   PROCEDURES FOR RESOLVING CONTINGENT,
               UNLIQUIDATED AND DISPUTED CLAIMS .............................................. 35
       A.      Allowance of Claims and Interests ...................................................................... 35
       B.      Claims Administration Responsibilities .............................................................. 35
       C.      Prosecution of Objections to Claims and Interests .............................................. 36
       D.      Estimation of Claims and Interests ...................................................................... 36
       E.      Deadline to File Objections to Claims ................................................................. 36
       F.      Adjustment to Claims Without Objection............................................................ 36
       G.      Disallowance of Certain Claims .......................................................................... 37
       H.      No Distributions Pending Allowance .................................................................. 37
       I.      Distributions After Allowance ............................................................................. 37
       J.      No Interest ............................................................................................................ 37
Article VIII. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE ...................... 37
Article IX.    RELEASE, DISCHARGE, INJUNCTION AND RELATED
               PROVISIONS..................................................................................................... 38
       A.      General ................................................................................................................. 38



                                                         -iii-
              Case 19-12484-MFW                    Doc 67          Filed 12/11/19              Page 84 of 140


                                             TABLE OF CONTENTS
                                                  (continued)
                                                                                                                                  Page
       B.      Release of Claims and Causes of Action ............................................................. 39
               1.         Release by the Debtors and Their Estates ................................................ 39
               2.         Release by Third Parties .......................................................................... 40
       C.      Waiver of Statutory Limitations on Releases ...................................................... 41
       D.      Discharge of GT Forge ........................................................................................ 42
       E.      Exculpation .......................................................................................................... 42
       F.      Preservation of Causes of Action ......................................................................... 43
               1.         Maintenance of Causes of Action ............................................................ 43
               2.         Preservation of All Causes of Action Not Expressly Settled or
                          Released ................................................................................................... 43
       G.      Injunction ............................................................................................................. 44
       H.      Binding Nature of the Plan .................................................................................. 44
       I.      Protection Against Discriminatory Treatment ..................................................... 45
       J.      Integral Part of Plan ............................................................................................. 45
       K.      Preservation of Privilege and Defenses ............................................................... 45
Article X.     RETENTION OF JURISDICTION ................................................................. 46
Article XI.    MODIFICATION, REVOCATION, OR WITHDRAWAL OF PLAN........ 47
       A.      Modification of Plan ............................................................................................ 47
       B.      Effect of Confirmation on Modifications ............................................................ 48
       C.      Revocation of Plan ............................................................................................... 48
Article XII.   MISCELLANEOUS PROVISIONS................................................................. 48
       A.      Immediate Binding Effect .................................................................................... 48
       B.      Additional Documents ......................................................................................... 48
       C.      Substantial Consummation .................................................................................. 49
       D.      Payment of Statutory Fees; Post-Effective Date Fees and Expenses .................. 49
       E.      Conflicts ............................................................................................................... 49
       F.      Successors and Assigns........................................................................................ 49
       G.      Reservation of Rights ........................................................................................... 50
       H.      Further Assurances............................................................................................... 50
       I.      Severability .......................................................................................................... 50
       J.      Service of Documents .......................................................................................... 51



                                                         -iv-
     Case 19-12484-MFW                   Doc 67          Filed 12/11/19              Page 85 of 140


                                    TABLE OF CONTENTS
                                         (continued)
                                                                                                                       Page
K.    Governing Law .................................................................................................... 51
L.    Tax Reporting and Compliance ........................................................................... 51
M.    Schedules ............................................................................................................. 52
N.    No Strict Construction ......................................................................................... 52
O.    Entire Agreement ................................................................................................. 52
P.    Closing of Chapter 11 Cases ................................................................................ 52
Q.    2002 Notice Parties .............................................................................................. 52
R.    Section 1125(e) Good Faith Compliance............................................................. 52




                                                -v-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 86 of 140



        DEBTORS’ JOINT PLAN OF REORGANIZATION AND LIQUIDATION
              UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

       Juno USA, LP, and certain of its Affiliates and subsidiaries in the above-captioned Chapter
11 Cases, as debtors and debtors in possession (each a “Debtor” and collectively, the “Debtors”)
hereby propose this joint plan of reorganization and liquidation for the resolution of outstanding
claims against and equity interests in the Debtors. Capitalized terms used in the Plan and not
otherwise defined have the meanings ascribed to such terms in Article I.A of the Plan.

        Reference is made to the Disclosure Statement, filed contemporaneously with the Plan, for
a discussion of the Debtors’ history, businesses, historical financial information, valuation,
liquidation analysis, projections, and operations as well as a summary and analysis of the Plan and
certain related matters, including distributions to be made under the Plan.

     ALL HOLDERS OF CLAIMS AND INTERESTS ARE ENCOURAGED TO READ
THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY.

                                           ARTICLE I.

                 DEFINED TERMS AND RULES OF INTERPRETATION

A.     Defined Terms

      Unless the context otherwise requires, the following terms shall have the following
meanings when used in capitalized form herein:

        “Accrued Professional Compensation Claim” means, at any date, a Claim for all accrued
fees and reimbursable expenses for services rendered by a Retained Professional in the Chapter 11
Cases through and including such date, to the extent that such fees and expenses have not been
previously paid whether under a retention order with respect to such Retained Professional or
otherwise. To the extent that there is a Final Order denying some or all of a Retained Professional’s
fees or expenses, such denied amounts shall no longer be considered an Accrued Professional
Compensation Claim.

        “Administrative Claim” means a Claim for costs and expenses of administration of the
Chapter 11 Cases that are Allowed under sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the
Bankruptcy Code, including, without limitation: (a) any actual and necessary costs and expenses
incurred on or after the Petition Date and through the Effective Date of preserving the Estates and
operating the businesses of the Debtors; (b) Accrued Professional Compensation Claims and any
other compensation for legal, financial, advisory, accounting, and other services and
reimbursement of expenses Allowed by the Bankruptcy Court under sections 328, 330, 331 or
503(b) of the Bankruptcy Code to the extent incurred on or after the Petition Date and through the
Effective Date; and (c) all fees and charges assessed against the Estates under section 1930, chapter
123, of title 28, United States Code.

       “Affiliate” means, with respect to any Entity, an “affiliate” as defined in section 101(2) of
the Bankruptcy Code as if such entity were a debtor.


                                                 -1-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 87 of 140



       “Allowed” means, with respect to any Claim, an Allowed Claim in a particular Class or
category specified. Any reference herein to the allowance of a particular Allowed Claim includes
both the secured and unsecured portions of such Claim (unless the context indicates to the
contrary).

       “Allowed _____ Claim” means an Allowed Claim of the type described.

         “Allowed Claim” means any Claim that is not a Disputed Claim or a Disallowed Claim and
(a) for which a Proof of Claim has been timely Filed by the applicable Bar Date and as to which
no objection to allowance thereof has been timely interposed within the applicable period of time
fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules or order of the Bankruptcy Court;
(b) that has been listed by the Debtors in their Schedules as liquidated in a specified amount and
is not disputed or contingent and for which no contrary Proof of Claim has been timely Filed; or
(c) that is expressly Allowed under the terms of the Plan or a Final Order of the Bankruptcy Court.
The term “Allowed Claim” shall not, for purposes of computing distributions under the Plan,
include interest, fees (including attorneys’ fees), costs or charges on such Claim from and after the
Petition Date, except as provided in sections 506(b) or 511 of the Bankruptcy Code or as otherwise
expressly set forth in the Plan or a Final Order of the Bankruptcy Court.

        “Avoidance Actions” means any and all avoidance, recovery, subordination or similar
actions or remedies that may be brought by and on behalf of the Debtors or their Estates under the
Bankruptcy Code or applicable non-bankruptcy law, including, without limitation, actions or
remedies arising under chapter 5 of the Bankruptcy Code.

       “Ballots” means the ballots accompanying the Disclosure Statement, in the form approved
by the Disclosure Statement Order.

      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as
amended from time to time and as applicable to the Chapter 11 Cases.

      “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, or any other court having original jurisdiction over the Chapter 11 Cases.

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the Local
Rules, in each case as amended from time to time and as applicable to the Chapter 11 Cases.

       “Bar Date” means the last date for filing a Proof of Claim in these Chapter 11 Cases, as
provided in the Bar Date Order.

       “Bar Date Order” means that certain [Order Establishing Bar Dates, Approving Form and
Manner of Notice, and Approving Procedures for Filing Proofs of Claim] entered by the
Bankruptcy Court on [●] as amended, amended and restated, supplemented or otherwise modified
from time to time.

       “Budget” means the budget in form and substance acceptable to the Plan Sponsor in all
respects, as amended or supplemented with the consent of the Plan Sponsor, for the payment of
Plan Expenses.



                                                 -2-
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 88 of 140



       “Business Day” means any day, other than a Saturday, Sunday or “legal holiday” (as
defined in Bankruptcy Rule 9006(a)).

       “Cash” means the legal tender of the United States of America or the equivalent thereof.

        “Causes of Action” means any claims, causes of action (including Avoidance Actions),
demands, rights, actions, suits, obligations, liabilities, cross-claims, counterclaims, offsets, or
setoffs of any kind or character whatsoever, in each case whether known or unknown, contingent
or non-contingent, matured or unmatured, suspected or unsuspected, foreseen or unforeseen, direct
or indirect, choate or inchoate, existing or hereafter arising, under statute, in contract, in tort, in
law, or in equity, or under any other theory of law, federal or state, whether asserted or assertable
directly or derivatively in law or equity or otherwise by way of claim, counterclaim, cross-claim,
third party action, action for indemnity or contribution or otherwise, based in whole or in part upon
any act or omission or other event occurring prior to the Petition Date or during the course of the
Chapter 11 Cases, including through the Effective Date now owned or hereafter acquired by the
Debtors and/or their Estates.

        “Chapter 11 Case(s)” means (a) when used with reference to a particular Debtor, the case
under chapter 11 of the Bankruptcy Code commenced by such Debtor in the Bankruptcy Court,
and (b) when used with reference to all Debtors, the jointly administered chapter 11 cases for all
of the Debtors.

       “Claim” is as defined in section 101(5) of the Bankruptcy Code against any Debtor.

       “Claims Register” means the official register of Claims maintained by the Voting and
Claims Agent.

       “Class” means a category of Holders of Claims or Interests as set forth in Article III hereof
under section 1122(a) of the Bankruptcy Code.

        “Collateral” means any property or interest in property of the Debtors’ Estates that is
subject to a valid and enforceable Lien to secure a Claim.

        “Confirmation” means the occurrence of the Confirmation Date, subject to all conditions
specified in Article VIII of the Plan having been satisfied or waived.

       “Confirmation Date” means the date on which the clerk of the Bankruptcy Court enters the
Confirmation Order on the docket of the Bankruptcy Court in the Chapter 11 Cases.

       “Confirmation Hearing” means the hearing held by the Bankruptcy Court under section
1128 of the Bankruptcy Code to consider confirmation of the Plan, as such hearing may be
adjourned or continued from time to time.

        “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan under
section 1129 of the Bankruptcy Code, including all exhibits, appendices, supplements and related
documents.




                                                  -3-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19    Page 89 of 140



        “Consummation” means substantial consummation of the Plan as that term is used in
section 1127(b) of the Bankruptcy Code.

       “Creditors’ Committee” means any official committee of unsecured creditors appointed by
the United States Trustee in the Chapter 11 Cases under section 1102 of the Bankruptcy Code.

      “Cure Claim Amount” means the amount payable in Cash to satisfy any default under any
Executory Contract or Unexpired Lease, to the extent required by section 365(b)(1) of the
Bankruptcy Code or on such other terms as the Bankruptcy Court may order or the parties to such
Executory Contract or Unexpired Lease may agree.

       “Debtor Release” has the meaning set forth in Article IX.B.1 hereof.

       “Debtor Releasing Parties” has the meaning set forth in Article IX.B.1 hereof.

        “DIP Facility” means the secured postpetition financing facility provided pursuant to that
certain Senior Secured Superpriority Debtor-in-Possession Financing Term Sheet and approved
pursuant to the DIP Facility Order, as amended, modified or supplemented from time to time in
accordance with the terms of the DIP Facility Documents and the DIP Facility Order.

     “DIP Facility Claim” means any Claim arising under, or related to, the DIP Facility
Documents.

       “DIP Facility Documents” means, collectively, the DIP Facility and all other agreements,
documents and instruments delivered or entered into pursuant thereto or entered into in connection
therewith, in each case, as amended supplemented, restated or otherwise modified from time to
time.

       “DIP Facility Lender” means Gett or an affiliate entity thereof.

        “DIP Facility Order” means the Final Order Pursuant to §§ 105, 362 and 364, Fed. R.
Bankr. P. 2002, 4001, 6003, and 6004 and (i) Authorizing the Debtors to Obtain Postpetition
Secured Financing, (ii) Modifying the Automatic Stay, and (iii) Granting Related Relief [Docket
No. ●], dated [●], as may be amended, modified or supplemented from time to time through the
Effective Date.

        “Disallowed Claim” means a Claim, or any portion thereof, that (a) has been disallowed
by a Final Order, or (b) (i) is Scheduled at zero, in an unknown amount or as contingent, disputed
or unliquidated and (ii) as to which the Bar Date has been established but no Proof of Claim has
been timely Filed or deemed timely Filed under applicable law.

        “Disclosure Statement” means that certain Disclosure Statement for the Debtors’ Joint
Plan of Reorganization and Liquidation Under Chapter 11 of the Bankruptcy Code, dated as of
[●], 2019 (as amended, amended and restated, supplemented or otherwise modified from time to
time) that was approved by the Disclosure Statement Order.

       “Disclosure Statement Order” means that certain Order (I) Approving the Disclosure
Statement, (II) Determining Dates, Procedures, and Forms Applicable to Solicitation Process,


                                                -4-
             Case 19-12484-MFW         Doc 67      Filed 12/11/19     Page 90 of 140



(III) Establishing Vote Tabulation Procedures, and (IV) Establishing Objection Deadline and
Scheduling Plan Confirmation Hearing, entered by the Bankruptcy Court on [●], as such order
may be amended, supplemented, or modified from time to time.

        “Disputed Claim” means any Claim, or any portion thereof, that is not a Disallowed Claim,
that has not been Allowed under the Plan or a Final Order of the Bankruptcy Court, and

       (a)     if a Proof of Claim has been timely Filed by the applicable Bar Date, such Claim is
               designated on such Proof of Claim as unliquidated, contingent or disputed, or in
               zero or unknown amount, and has not been resolved by written agreement of the
               parties or a Final Order of the Bankruptcy Court; or

       (b)     if either (1) a Proof of Claim has been timely Filed by the applicable Bar Date or
               (2) a Claim has been listed on the Schedules as other than unliquidated, contingent
               or disputed, or in zero or unknown amount, a Claim (i) as to which any Debtor has
               timely Filed an objection or request for estimation in accordance with the Plan, the
               Bankruptcy Code, the Bankruptcy Rules, and any orders of the Bankruptcy Court
               or for which such time period to object or File a request for estimation has not yet
               expired as of the applicable date of determination or (ii) which is otherwise disputed
               by any Debtor in accordance with applicable law, in each case which objection,
               request for estimation or dispute has not been withdrawn, overruled or determined
               by a Final Order; or

       (c)     that is the subject of an objection or request for estimation Filed in the Bankruptcy
               Court and which such objection or request for estimation has not been withdrawn,
               resolved or overruled by Final Order of the Bankruptcy Court; or

       (d)     that is otherwise disputed by any Debtor in accordance with the provisions of the
               Plan or applicable law, which dispute has not been withdrawn, resolved or
               overruled by Final Order.

        “Distributable Assets” means, except as otherwise noted below, any and all real or personal
property of the Debtors of any nature, including, without limitation, any real estate, buildings,
structures, improvements, privileges, rights, easements, leases, subleases, licenses, goods,
materials, supplies, furniture, fixtures, equipment, work in process, inventory, accounts, chattel
paper, Cash, deposit accounts, reserves, deposits, contractual rights, intellectual property rights,
Claims, Retained Rights of Action, books and records, any other general intangibles of the
Debtors, and any and all proceeds of the foregoing, as the case may be, of any nature whatsoever
(whether liquidated or unliquidated, matured or unmatured, or fixed or contingent), including,
without limitation, property of the Estates within the scope of section 541 of the Bankruptcy Code.
Notwithstanding the foregoing, the term “Distributable Assets” does not include any property that
has been abandoned by the Estates pursuant to a Final Order of the Bankruptcy Court.

       “Distribution Agent” means the Debtors or any Entity or Entities chosen by the Debtors,
which Entities may include a transfer agent, the Settlement Trustee or the Voting and Claims
Agent, to make or facilitate distributions required by the Plan.




                                                -5-
             Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 91 of 140



        “Distribution Record Date” means the date for determining which Holders of Claims and
Interests) are eligible to receive distributions under the Plan, which date shall be the Effective
Date.

        “Effective Date” means the first Business Day selected by the Debtors on which (a) the
conditions specified in Article VIII of the Plan have been satisfied or waived in accordance with
the terms of Article VIII, and (b) no stay of the Confirmation Order is in effect.

        “Entity” is as defined in section 101(15) of the Bankruptcy Code.

        “Equity Security” is as defined in section 101(16) of the Bankruptcy Code.

        “Estate(s)” means, individually, the estate of each of the Debtors and, collectively, the
estates of each of the Debtors created under section 541 of the Bankruptcy Code.

        “Exculpated Parties” means, collectively, and in each case in their capacity as such: (i)
the Debtors and the Reorganized Debtor; (ii) the Creditors’ Committee, if any, and the members
thereof, solely in such capacity; (iii) the Plan Sponsor; and (iv) with respect to each of the foregoing
Entities, each of their respective Related Persons that served in such capacity.

        “Exculpation” means the exculpation provision set forth in Article IX.E hereof.

        “Executory Contract” means all contracts and leases to which any Debtor is a party that is
subject to assumption or rejection under section 365 of the Bankruptcy Code.

       “Exhibit” means an exhibit annexed to either the Plan or as an appendix to the Disclosure
Statement (as such exhibits are amended, modified or otherwise supplemented from time to time).

       “Face Amount” means (a) when used in reference to a Disputed Claim, the full stated
amount of the Claim asserted by the applicable Holder in any Proof of Claim timely Filed with the
Bankruptcy Court and (b) when used in reference to an Allowed Claim, the Allowed amount of
such Claim.

       “File” or “Filed” or “Filing” means file, filed or filing with the Bankruptcy Court or its
authorized designee in the Chapter 11 Cases.

        “Final Order” means an order or judgment of the Bankruptcy Court, or court of competent
jurisdiction with respect to the subject matter, as entered on the docket in any Chapter 11 Case or
the docket of any court of competent jurisdiction, and as to which the time to appeal, or seek
certiorari or move for a new trial, reargument, or rehearing has expired and no appeal or petition
for certiorari or other proceedings for a new trial, reargument, or rehearing has been timely taken,
or as to which any appeal that has been taken or any petition for certiorari that has been or may be
timely Filed has been withdrawn or resolved by the highest court to which the order or judgment
was appealed or from which certiorari was sought or the new trial, reargument, or rehearing shall
have been denied, resulted in no stay pending appeal of such order, or has otherwise been dismissed
with prejudice; provided, however, that the possibility that a motion under Rule 60 of the Federal
Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules, may be filed with
respect to such order shall not preclude such order from being a Final Order.


                                                  -6-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 92 of 140



       “General Administrative Claim” means any Administrative Claim, other than an Accrued
Professional Compensation Claim and Claims for fees and expenses under 28 U.S.C § 1930(a).

       “General Unsecured Claim” means, with respect to any Debtor, a Claim against such
Debtor that is not (a) a Secured Claim, (b) a Claim entitled to priority under the Bankruptcy Code
or any Final Order of the Bankruptcy Court, (c) a Subordinated Claim, or (d) an Intercompany
Claim.

        “Gett” means GT Gettaxi Limited.

        “Governmental Unit” is as defined in section 101(27) of the Bankruptcy Code.

        “GT Forge” means GT Forge, Inc.

        “GT Forge Interests” means all interests in GT Forge immediately prior to the Effective
Date.

        “Holder” means an Entity holding a Claim or Interest.

       “Impaired” means, when used in reference to a Claim or Interest, a Claim or Interest that
is “impaired” within the meaning of section 1124 of the Bankruptcy Code.

       “Initial Distribution Date” means the date that is as soon as practicable after the Effective
Date, but no later than thirty (30) days after the Effective Date, when, subject to the “Treatment”
sections in Article III hereof, distributions under the Plan shall commence to Holders of Allowed
Claims.

      “Intercompany Claim” means any Claim against a Debtor held by another Debtor or by a
non-Debtor subsidiary of a Debtor.

        “Interest” means, in respect of any Debtor or the Reorganized Debtor, (i) any Equity
Security, including all shares or similar securities, whether or not transferable or denominated
“stock” and whether issued, unissued, authorized or outstanding; (ii) any warrant, option, or
contractual right to purchase, sell, subscribe or acquire such Equity Securities at any time and all
rights arising with respect thereto; and (iii) any similar interest in a Debtor or the Reorganized
Debtor.

        “Juno” means Juno USA, LP.

        “Juno Oregon” means Juno Oregon LLC.

         “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy Code, and, with
respect to any property or asset, includes, without limitation, any mortgage, deed of trust, lien,
pledge, charge, security interest or other encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in respect of such property
or asset.




                                                 -7-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19      Page 93 of 140



       “Liquidating Debtors” means each of (i) Juno Oregon, (ii) Juno, (iii) Omaha, (iv) Sabo
One, and (v) Vulcan.

        “Liquidating Debtor Interests” means all interests in the Liquidating Debtors immediately
prior to the Effective Date.

      “Local Rules” means the Local Rules of Bankruptcy Practice and Procedure of the
Bankruptcy Court.

        “Non-Debtor Releasing Parties” means, collectively, the following, in each case in their
capacity as such unless noted otherwise: (i) the Holders of Unimpaired Claims; (ii) each Holder
of an Impaired Claim that (a) votes to accept the Plan or (b) either (1) abstains from voting or (2)
votes to reject the Plan and, in the case of either (b)(1) or (2), does not opt out of the voluntary
release contained in Article IX.B.2 of the Plan by checking the opt out box on the Ballot, and
returning it in accordance with the instructions set forth thereon, indicating that they opt not to
grant the releases provided in the Plan; (iii) each member of the Creditors’ Committee, if any, and
their respective Related Persons.

       “Notice” has the meaning set forth at Article XII.J.

       “Objection Deadline” means, with respect to any Claim, the latest of (a) one hundred eighty
(180) days after the Effective Date; or (b) such other date as may be specifically fixed by Final
Order of the Bankruptcy Court for objecting to Claims.

       “Omaha” means Omaha LLC.

       “Other Priority Claim” means any Claim accorded priority in right of payment under
section 507(a) of the Bankruptcy Code, other than a Priority Tax Claim or an Administrative
Claim.

       “Other Secured Claim” means any Secured Claim other than an Administrative Claim, a
Secured Tax Claim or a Secured Guaranty Claim.

        “Person” means a “person” as defined in section 101(41) of the Bankruptcy Code and also
includes any natural person, corporation, general or limited partnership, limited liability company,
firm, trust, association, government, governmental agency or other Entity, whether acting in an
individual, fiduciary or other capacity.

       “Petition Date” means November 19, 2019, the date on which the Debtors commenced the
Chapter 11 Cases.

       “Plan” means this Debtors’ Joint Plan of Reorganization and Liquidation Under Chapter
11 of the Bankruptcy Code, dated as [●], including the Exhibits and Plan Schedules and all
supplements, appendices, and schedules thereto, either in its present form or as the same may be
amended, supplemented, or modified from time to time.

      “Plan Expenses” means the expenses incurred or payable by the Settlement Trust or the
Reorganized Debtor following the Effective Date (including the reasonable fees and costs of


                                                -8-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 94 of 140



attorneys and other professionals) in an amount consistent with the Budget relating to
implementation of the Plan, for the purpose of (i) prosecuting the Retained Causes of Action, (ii)
resolving Administrative Claims and effectuating distributions to Holders of Allowed Claims or
Interests under the Plan, (iii) otherwise implementing the Plan and closing the Chapter 11 Cases,
or (iv) undertaking any other matter relating to the Plan.

       “Plan Schedule” means a schedule annexed to the Plan or an appendix to the Disclosure
Statement (as amended, supplemented or otherwise modified from time to time), which shall be
deemed to include any documents Filed as part of the Plan Supplement.

       “Plan Sponsor” means the Proposed Plan Sponsor or such other successful bidder approved
by the Bankruptcy Court.

        “Plan Sponsor Contribution” means the contribution by the Plan Sponsor to the Settlement
Trust, in Cash, of $[●].

       “Plan Supplement” means, collectively, the compilation of documents, forms of documents
and/or term sheets relevant to the implementation of the Plan, and all exhibits, attachments,
schedules, agreements, documents and instruments referred to therein, ancillary or otherwise,
including, without limitation, the Exhibits and Plan Schedules, to be Filed with the Bankruptcy
Court at least seven (7) days prior to the Confirmation Hearing, all of which are incorporated by
reference into, and are an integral part of, the Plan.

        “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in
section 507(a)(8) of the Bankruptcy Code.

       “Professional Fee Escrow Account” means an interest-bearing escrow account in an
amount equal to the Professional Fee Reserve Amount funded and maintained by the Reorganized
Debtor on and after the Effective Date solely for the purpose of paying all Allowed and unpaid
fees and expenses of Retained Professionals in the Chapter 11 Cases.

       “Professional Fee Reserve Amount” means the aggregate Accrued Professional
Compensation Claims through the Effective Date as estimated by the Retained Professionals in
accordance with Article II.A.2(c) of the Plan.

       “Proof of Claim” means a proof of Claim Filed against any Debtor in the Chapter 11 Cases.

       “Proposed Plan Sponsor” means Gett or an affiliate entity thereof.

        “Pro Rata” means the proportion that (a) the Face Amount of a Claim in a particular Class
or Classes (or portions thereof, as applicable) bears to (b) the aggregate Face Amount of all Claims
(including Disputed Claims, but excluding Disallowed Claims) in such Class or Classes (or
portions thereof, as applicable), unless the Plan provides otherwise.

       “Reinstated” or “Reinstatement” means, with respect to Claims and Interests, that the
Claim or Interest shall be rendered Unimpaired in accordance with section 1124 of the Bankruptcy
Code.



                                                -9-
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 95 of 140



        “Related Persons” means, with respect to any Person, such Person’s predecessors,
successors, assigns and present and former Affiliates (whether by operation of law or otherwise)
and each of their respective subsidiaries, and each of their respective current and former officers,
directors, principals, employees, shareholders, members (including ex officio members and
managing members), managers, managed accounts or funds, management companies, fund
advisors, advisory board members, partners, agents, financial advisors, attorneys, accountants,
investment bankers, investment advisors, consultants, representatives, and other professionals, in
each case acting in such capacity at any time on or after the Petition Date, and any Person claiming
by or through any of them, including such Related Persons’ respective heirs, executors, estates,
servants, and nominees; provided, however, that no insurer of any Debtor shall constitute a Related
Person of any Debtor or the Reorganized Debtor.

        “Release” means the release given by the Releasing Parties to the Released Parties as set
forth in Article IX.B hereof.

        “Released Party” and, collectively, the “Released Parties” means each of the following, in
each case in their capacity as such: (i) the Debtors; (ii) the Reorganized Debtor; (iii) the Creditors’
Committee, if any, and its current and former members; (iv) the Plan Sponsor; and (v) the
respective Related Persons of each of the Entities described in each of the foregoing clauses.

       “Releasing Party” has the meaning set forth in Article IX.B.2 of the Plan.

        “Relevant Books and Records” means, with respect to each Debtor, the books and records
of such Debtor, including without limitation, those books and records with information concerning
any General Unsecured Claims and any rights of setoff associated therewith and information
concerning Avoidance Actions and any defenses thereto.

        “Reorganized Debtor” means GT Forge, Inc., as reorganized pursuant to and under the
Plan, or any successor thereto by merger, consolidation, or otherwise on or after the Effective Date,
including any transferee, assignee, or successor.

        “Restructuring Documents” means, collectively, the documents and agreements (and the
exhibits, schedules, annexes and supplements thereto) necessary to implement, or entered into in
connection with, the Plan, which may include, without limitation, the Plan Supplement, the
Exhibits, the Plan Schedules and the DIP Facility Documents.

       “Restructuring Transactions” has the meaning ascribed thereto in Article IV.E of the Plan.

        “Retained Causes of Action” means all Causes of Action belonging to the Settlement Trust
as of the Effective Date, but excluding those Causes of Action specifically released under the Plan.

        “Retained Professional” and collectively, “Retained Professionals” means any Entity: (a)
employed in the Chapter 11 Cases under a Final Order in accordance with section 327 and 1103
of the Bankruptcy Code and to be compensated for services rendered prior to the Effective Date,
under sections 327, 328, 329, 330, or 331 of the Bankruptcy Code (other than an ordinary course
professional retained under an order of the Bankruptcy Court); or (b) for which compensation and
reimbursement has been allowed by the Bankruptcy Court under section 503(b)(4) of the
Bankruptcy Code.


                                                 -10-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 96 of 140



       “Sabo One” means Sabo One LLC.

        “Scheduled” means with respect to any Claim, the status and amount, if any, of such Claim
as set forth in the Schedules.

       “Schedules” means the schedules of assets and liabilities, schedules of Executory
Contracts, and statement of financial affairs Filed by the Debtors under section 521 of the
Bankruptcy Code and the applicable Bankruptcy Rules, as such Schedules may be amended,
modified, or supplemented from time to time.

        “Secured Claim” means a Claim that is secured by a Lien on property in which any of the
Debtors’ Estates have an interest or that is subject to setoff under section 553 of the Bankruptcy
Code, to the extent of the value of the Holder’s interest in such Estate’s interest in such property
or to the extent of the amount subject to setoff, as applicable, as determined under section 506(a)
of the Bankruptcy Code or, in the case of setoff, under section 553 of the Bankruptcy Code.

        “Secured Guaranty Claim” means a Claim arising under or related to a Debtor’s guaranty
obligation pursuant to the secured financing facility by and between, among others, Gett, as
borrower, and Sberbank Investments LLC, as security agent.

        “Secured Tax Claim” means any Secured Claim which, absent its secured status, would be
entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code.

       “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77c-77aa, as now in effect
or hereafter amended, and any similar federal, state or local law.

        “Settlement Trust” means the liquidating trust or trusts that may be created under the Plan
in respect of the Debtors and governed by the Settlement Trust Agreement.

       “Settlement Trust Agreement” means the liquidating trust agreement or agreements
governing the Settlement Trust that shall be filed as part of the Plan Supplement.

       “Settlement Trust Amount” has the meaning set forth in Article IV.E of the Plan.

       “Settlement Trust Assets” has the meaning set forth in Article IV.E of the Plan.

        “Settlement Trustee” means the person selected to fill the role of trustee of the Settlement
Trust in accordance with the Settlement Trust Agreement.

       “Subordinated Claim” means a Claim that has been subordinated pursuant to section
510(b) of the Bankruptcy Code.

       “Third Party Release” has the meaning set forth in Article IX.B.2 of the Plan.

       “Trust Claims Reserve” has the meaning set forth in Article IV.I of the Plan.

      “Unexpired Lease” means a lease to which any Debtor is a party that is subject to
assumption or rejection under section 365 of the Bankruptcy Code.



                                                -11-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 97 of 140



         “Unimpaired” means, with respect to a Class of Claims or Interests, a Claim or an Interest
that is “unimpaired” within the meaning of section 1124 of the Bankruptcy Code.

       “United States Trustee” means the office of the United States Trustee for Region 3.

        “Voting and Claims Agent” means Omni Agent Solutions, Inc., in its capacity as
solicitation, notice, claims and balloting agent for the Debtors.

       “Voting Classes” means Classes 2 and 3.

       “Vulcan” means Vulcan Cars LLC.

B.     Rules of Interpretation

       1.      For purposes herein: (a) in the appropriate context, each term, whether stated in
               the singular or the plural, shall include both the singular and the plural, and
               pronouns stated in the masculine, feminine, or neuter gender shall include the
               masculine, feminine, and the neuter gender; (b) unless otherwise specified, any
               reference herein to a contract, instrument, release, indenture, or other agreement or
               document being in a particular form or on particular terms and conditions means
               that the referenced document shall be substantially in that form or substantially on
               those terms and conditions; (c) unless otherwise specified, any reference herein to
               an existing document or exhibit having been Filed or to be Filed shall mean that
               document or exhibit, as it may thereafter be amended, modified, or supplemented;
               (d) unless otherwise specified, all references herein to “Articles” are references to
               Articles of the Plan; (e) the words “herein,” “hereof,” and “hereto” refer to the Plan
               in its entirety rather than to a particular portion of the Plan; (f) the words “include”
               and “including” and variations thereof shall not be deemed to be terms of limitation
               and shall be deemed to be followed by the words “without limitation”; (g)
               references to “shareholders,” “directors,” and/or “officers” shall also include
               “members” and/or “managers,” as applicable, as such terms are defined under the
               applicable state limited liability company laws; (h) references to “Proofs of Claim,”
               “Holders of Claims,” “Disputed Claims,” and the like shall include “Proofs of
               Interest,” “Holders of Interests,” “Disputed Interests,” and the like, as applicable;
               (i) captions and headings to Articles are inserted for convenience of reference only
               and are not intended to be a part of or to affect the interpretation hereof; (j) unless
               otherwise specified herein, the rules of construction set forth in section 102 of the
               Bankruptcy Code shall apply; (k) any term used in capitalized form herein that is
               not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy
               Rules shall have the meaning assigned to that term in the Bankruptcy Code or the
               Bankruptcy Rules, as the case may be; and (l) any effectuating provisions may be
               interpreted by the Reorganized Debtor in such a manner that is consistent with the
               overall purpose and intent of the Plan without further notice to or action, order, or
               approval of the Bankruptcy Court or any other Entity, and such interpretation shall
               control.




                                                -12-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 98 of 140



       2.      All references in the Plan to monetary figures refer to currency of the United States
               of America, unless otherwise expressly provided.

       3.      Except as otherwise specifically provided in the Plan to the contrary, references in
               the Plan to the Debtors or to the Reorganized Debtor mean the Debtors and the
               Reorganized Debtor, as applicable, to the extent the context requires.

C.     Computation of Time

        Unless otherwise specifically stated in the Plan, the provisions of Bankruptcy Rule 9006(a)
shall apply in computing any period of time prescribed or allowed in the Plan. If the date on which
a transaction may occur under the Plan shall occur on a day that is not a Business Day, then such
transaction shall instead occur on the next succeeding Business Day. Any references to the
Effective Date shall mean the Effective Date or as soon as reasonably practicable thereafter unless
otherwise specified herein.

D.     Controlling Document

        In the event of an inconsistency between the Plan and the Disclosure Statement, the terms
of the Plan shall control in all respects. In the event of an inconsistency between the Plan and the
Plan Supplement, the Plan shall control. In the event of an inconsistency between the Plan and the
Confirmation Order, the Confirmation Order shall control.

                                          ARTICLE II.

ADMINISTRATIVE CLAIMS, PRIORITY TAX CLAIMS, UNITED STATES TRUSTEE
           STATUTORY FEES AND OTHER PRIORITY CLAIMS

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Priority Tax Claims, United States Trustee statutory fees, and Other Priority Claims have not been
classified and, thus, are excluded from the Classes of Claims and Interests set forth in Article III
of the Plan.

A.     Administrative Claims

       1.      General Administrative Claims

        Subject to the provisions of sections 328, 330(a), and 331 of the Bankruptcy Code and
except to the extent that a Holder of an Allowed General Administrative Claim and the applicable
Debtor before the Effective Date or the Reorganized Debtor after the Effective Date, the Plan
Sponsor, and DIP Facility Lender have agreed in writing to such other less favorable treatment,
each Holder of an Allowed General Administrative Claim will be paid the full unpaid amount of
such Allowed General Administrative Claim in Cash: (a) if such Allowed General Administrative
Claim is based on liabilities that the Debtors incurred in the ordinary course of business after the
Petition Date, in accordance with the terms and conditions of the particular transaction giving rise
to such Allowed General Administrative Claim and without any further action by any Holder of
such Allowed General Administrative Claim; (b) if such Allowed General Administrative Claim
is due, on the Effective Date, or, if such Allowed General Administrative Claim is not due as of


                                                -13-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 99 of 140



the Effective Date, on the date that such Allowed General Administrative Claim becomes due or
as soon as reasonably practicable thereafter; (c) if a General Administrative Claim is not Allowed
as of the Effective Date, on the date that is no later than sixty (60) days after the date on which an
order allowing such General Administrative Claim becomes a Final Order of the Bankruptcy Court
or as soon as reasonably practicable thereafter; or (d) at such time and upon such terms as set forth
in a Final Order of the Bankruptcy Court.

       2.      Accrued Professional Compensation Claims

               (a)     Final Fee Applications

        All final requests for Accrued Professional Compensation Claims shall be Filed no later
than forty-five (45) days after the Effective Date. The amount of Accrued Professional
Compensation Claims owed to the Retained Professionals shall be paid in Cash to such Retained
Professionals from funds held in the Professional Fee Escrow Account after such Claims are
Allowed by a Final Order. To the extent that funds held in the Professional Fee Escrow Account
are unable to satisfy the amount of Accrued Professional Compensation Claims owed to the
Retained Professionals, such Retained Professionals shall have an Allowed Administrative Claim
for any such deficiency, which shall be satisfied in accordance with Article II.A.1 of the Plan.
After all Allowed Accrued Professional Compensation Claims have been paid in full, any excess
amounts remaining in the Professional Fee Escrow Account shall be returned to the Reorganized
Debtor.

               (b)     Professional Fee Escrow Account

       On the Effective Date, the Debtors or the Reorganized Debtor, as applicable, shall establish
and fund the Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount. The Professional Fee Escrow Account shall be maintained in trust solely for the Retained
Professionals. Such funds shall not be considered property of the Estates of the Debtors or the
Reorganized Debtor.

               (c)     Professional Fee Reserve Amount

        To receive payment for unbilled fees and expenses incurred through the Effective Date, the
Retained Professionals shall estimate in good faith their Accrued Professional Compensation
Claims (taking into account any retainers) prior to and as of the Effective Date and shall deliver
such estimate to the Debtors at least three (3) calendar days prior to the Effective Date; provided
that such estimate shall not be considered a limitation with respect to the fees and expenses of such
Retained Professional. If a Retained Professional does not provide such estimate, the Reorganized
Debtor may estimate the unbilled fees and expenses of such Retained Professional; provided that
such estimate shall not be considered an admission or limitation with respect to the fees and
expenses of such Retained Professional. The total amount so estimated as of the Effective Date
by the Retained Professionals or the Debtors, as applicable, shall comprise the Professional Fee
Reserve Amount.




                                                 -14-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 100 of 140



               (d)     Post-Effective Date Fees and Expenses

       Upon the Effective Date, any requirement that Retained Professionals comply with sections
327 through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation for
services rendered after such date shall terminate. Each Debtor or Reorganized Debtor, as
applicable, may employ and pay any fees and expenses of any professional, including any Retained
Professional, in the ordinary course of business without any further notice to or action, order, or
approval of the Bankruptcy Court, including with respect to any transaction, reorganization, or
success fees payable by virtue of the Consummation of the Plan.

               (e)     Substantial Contribution Compensation and Expenses

       Except as otherwise specifically provided in the Plan, any Entity that requests
compensation or expense reimbursement for making a substantial contribution in the Chapter 11
Cases under sections 503(b)(3), (4), and (5) of the Bankruptcy Code must File an application and
serve such application on counsel for the Debtors or Reorganized Debtor, as applicable, and
counsel for the Creditors’ Committee, if any, as required by the Bankruptcy Court, the Bankruptcy
Code, and the Bankruptcy Rules on or before ten (10) Business Days after the Confirmation Date.

B.     Priority Tax Claims

       Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less
favorable treatment, in exchange for full and final satisfaction, settlement, release, and discharge
of each Allowed Priority Tax Claim, each Holder of an Allowed Priority Tax Claim due and
payable on or prior to the Effective Date shall be treated under section 1129(a)(9)(C) of the
Bankruptcy Code. To the extent any Allowed Priority Tax Claim is not due and owing on or before
the Effective Date, such Claim shall be paid in full in Cash in accordance with the terms of any
agreement between the Debtors and such Holder or as may be due and payable under applicable
non-bankruptcy law or in the ordinary course of business.

C.     DIP Facility Claims

        On the Effective Date, all Claims and other required payments, including, without
limitation, all fees, costs and expenses due and owing under the DIP Facility shall be indefeasibly
paid in Cash in full to the DIP Facility Lender from the proceeds of the Plan Sponsor Contribution.

D.     United States Trustee Statutory Fees

       The Debtors and the Reorganized Debtor, as applicable, will pay fees payable under 28
U.S.C § 1930(a), including fees, expenses, and applicable interests payable to the United States
Trustee, for each quarter (including any fraction thereof) until the Chapter 11 Cases are converted,
dismissed, or closed, whichever occurs first.

E.     Other Priority Claims

       Subject to Article VIII hereof, on, or as soon as reasonably practicable after (i) the Initial
Distribution Date, if such Other Priority Claim is an Allowed Other Priority Claim as of the


                                                -15-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 101 of 140



Effective Date, or (ii) the date on which such Other Priority Claim becomes an Allowed Other
Priority Claim, each Holder of an Allowed Other Priority Claim shall receive in full satisfaction,
settlement, discharge and release of, and in exchange for, such Allowed Other Priority Claim, at
the election of the Debtors or the Distribution Agent, as applicable: (A) Cash equal to the amount
of such Allowed Other Priority Claim; (B) such other less favorable treatment as to which the Plan
Sponsor, DIP Facility Lender, and the Holder of such Allowed Other Priority Claim shall have
agreed upon in writing; or (C) such other treatment such that it will not be Impaired; provided,
however, that Other Priority Claims incurred by any Debtor in the ordinary course of business may
be paid in the ordinary course of business by such Debtor in accordance with the terms and
conditions of any agreements relating thereto without further notice to or order of the Bankruptcy
Court.

                                           ARTICLE III.

 CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

A.     Summary

        The Plan is premised upon the substantive consolidation of the Debtors, as set forth in more
detail below, solely for the purposes of voting, determining which Claims have accepted the Plan,
Confirmation of the Plan, and the resultant treatment of Claims and Interests and distributions
under the terms of the Plan. Accordingly, the Plan shall serve as a motion for entry of a Bankruptcy
Court order approving the substantive consolidation of the Debtors for these limited purposes. In
accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtors have not classified
Administrative Claims and Priority Tax Claims, as described in Article II.

        The categories of Claims and Interests listed below classify Claims and Interests for all
purposes, including voting, Confirmation, and distribution pursuant hereto and under sections
1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems a Claim or Interest to be classified
in a particular Class only to the extent that the Claim or Interest qualifies within the description of
that Class and shall be deemed classified in a different Class to the extent that any remainder of
such Claim or Interest qualifies within the description of such different Class. A Claim or an
Interest is in a particular Class only to the extent that any such Claim or Interest is Allowed in that
Class and has not been paid or otherwise settled prior to the Effective Date.




                                                 -16-
              Case 19-12484-MFW         Doc 67     Filed 12/11/19    Page 102 of 140



                  Summary of Classification and Treatment of Claims and Interests

     Class                   Claim                      Status          Voting Rights

                                                                     Not Entitled to Vote
          1           Other Secured Claims        Unimpaired
                                                                     (Deemed to Accept)

          2       Secured Guaranty Claims           Impaired           Entitled to Vote


          3      General Unsecured Claims           Impaired           Entitled to Vote

                                                                     Not Entitled to Vote
          4           Subordinated Claims           Impaired
                                                                     (Deemed to Reject)

                                                                     Not Entitled to Vote
          5           Intercompany Claims           Impaired
                                                                     (Deemed to Reject)

                                                                     Not Entitled to Vote
                                                 Unimpaired or
          6            GT Forge Interests                           (Deemed to Accept or
                                                   Impaired
                                                                           Reject)

                                                                     Not Entitled to Vote
          7      Liquidating Debtor Interests       Impaired
                                                                     (Deemed to Reject)

B.   Classification and Treatment of Claims and Interests

     1.         Class 1: Other Secured Claims

                (a)      Classification: Class 1 consists of Other Secured Claims.

                (b)      Treatment: Except to the extent that a Holder of an Allowed Other Secured
                         Claim agrees to less favorable treatment, in exchange for full and final
                         satisfaction, settlement, release, and discharge of each Other Secured
                         Claim, each Holder of an Allowed Other Secured Claim shall receive
                         payment in full in Cash equal to the amount of such Allowed Other Secured
                         Claim.

                (c)      Voting: Class 1 is Unimpaired, and Holders of Class 1 Other Secured
                         Claims are conclusively presumed to have accepted the Plan under section
                         1126(f) of the Bankruptcy Code. Therefore, Holders of Other Secured
                         Claims are not entitled to vote to accept or reject the Plan.




                                                 -17-
             Case 19-12484-MFW            Doc 67      Filed 12/11/19       Page 103 of 140



        2.       Class 2: Secured Guaranty Claims

                 (a)     Classification: Class 2 consists of Secured Guaranty Claims.

                 (b)     Treatment: Except to the extent that a Holder of an Allowed Secured
                         Guaranty Claim agrees to less favorable treatment, in exchange for full and
                         final satisfaction, settlement, release, and discharge of each Secured
                         Guaranty Claim, each Holder of an Allowed Secured Guaranty Claim shall
                         receive the reinstatement of its guaranty by the Reorganized Debtor,
                         secured only by the assets of the Reorganized Debtor. 2

                 (c)     Voting: Class 2 is Impaired, and the Holders of Class 2 Secured Guaranty
                         Claims are entitled to vote to accept or reject the Plan.

        3.       Class 3: General Unsecured Claims

                 (a)     Classification: Class 3 consists of the General Unsecured Claims.

                 (b)     Allowance: The allowance of all General Unsecured Claims shall be subject
                         to section 502 of the Bankruptcy Code and the objection and resolution
                         process set forth in Article VII hereof.

                 (c)     Treatment: Except to the extent that a Holder of an Allowed General
                         Unsecured Claim agrees to less favorable treatment with the Plan Sponsor,
                         in exchange for full and final satisfaction, settlement, release, and discharge
                         of such Holder’s rights with respect to and under such Allowed General
                         Unsecured Claim, on the Effective Date, each Holder of an Allowed
                         General Unsecured Claim shall receive its Pro Rata share of the Settlement
                         Trust Amount.

                 (d)     Voting: Class 3 is Impaired, and the Holders of Class 3 Allowed General
                         Unsecured Claims are entitled to vote to accept or reject the Plan.

        4.       Class 4: Subordinated Claims

                 (a)     Classification: Class 4 consists of the Subordinated Claims.

                 (b)     Treatment: On the Effective Date, Holders of Subordinated Claims shall
                         receive no distributions on account of such Claims and such Claims shall
                         be extinguished.

                 (c)     Voting: Class 4 is Impaired. Because the Holders of Subordinated Claims
                         will not receive any distributions under the Plan, they are therefore
                         conclusively deemed, under section 1126(g) of the Bankruptcy Code, to


2
    NTD: Discuss whether it is preferable to enter into new guarantees as opposed to reinstating against the
    Reorganized Debtor only.


                                                    -18-
     Case 19-12484-MFW        Doc 67     Filed 12/11/19     Page 104 of 140



              have rejected the Plan and are not entitled to vote to accept or reject the
              Plan.

5.     Class 5: Intercompany Claims

       (a)    Classification: Class 5 consists of the Intercompany Claims.

       (b)    Treatment: On the Effective Date, Holders of Intercompany Claims shall
              receive no distributions on account of such Claims and such Claims shall
              be extinguished.

       (c)    Voting: Class 5 is Impaired. Because the Holders of Intercompany Claims
              will not receive any distributions under the Plan, they are therefore
              conclusively deemed, under section 1126(g) of the Bankruptcy Code, to
              have rejected the Plan and are not entitled to vote to accept or reject the
              Plan.

6.     Class 6: GT Forge Interests

       (a)    Classification: Class 6 consists of the GT Forge Interests.

       (b)    Treatment: On the Effective Date, if the Proposed Plan Sponsor is the Plan
              Sponsor, Holders of GT Forge Interests shall have left unaltered the legal,
              equitable, and contractual rights to which each such Holder is entitled on
              account of such interest. If the Plan Sponsor is a Person other than the
              Proposed Plan Sponsor, the GT Forge Interests will be canceled, released
              and extinguished as of the Effective Date, and will be of no further force or
              effect.

       (c)    Voting: If the Proposed Plan Sponsor serves as Plan Sponsor, Class 6 is
              Unimpaired. If a Person other than the Proposed Plan Sponsor is approved
              by the Bankruptcy Court to serve as Plan Sponsor, Class 6 is Impaired.
              Because the Holders of Class 6 GT Forge Interests are (i) conclusively
              deemed, under section 1126(f) of the Bankruptcy Code, to have accepted
              the Plan if Class 6 is Unimpaired, or (ii) conclusively deemed, under section
              1126(g) of the Bankruptcy Code, to have rejected the Plan if Class 6 is
              Impaired, they are not entitled to vote to accept or reject the Plan.

7.     Class 7: Liquidating Debtor Interests

       (a)    Classification: Class 7 consists of the Liquidating Debtor Interests.

       (b)    Treatment: On the Effective Date, Holders of Liquidating Debtor Interests
              shall receive no distributions or recoveries on account of such interests and
              such interests shall be extinguished.

       (c)    Voting: Class 7 is Impaired. Because the Holders of Class 7 Liquidating
              Debtor Interests are not expected to receive any distributions under the Plan,


                                       -19-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 105 of 140



                       they are therefore conclusively deemed, under section 1126(g) of the
                       Bankruptcy Code, to have rejected the Plan and are not entitled to vote to
                       accept or reject the Plan.

C.     Special Provision Governing Unimpaired Claims

       Except as otherwise provided herein, nothing under the Plan shall affect or limit the
Debtors’ or the Reorganized Debtor’s rights and defenses (whether legal or equitable) in respect
of any Unimpaired Claims, including, without limitation, all rights in respect of legal and equitable
defenses to or setoffs or recoupments against any such Unimpaired Claims.

D.     Voting Classes; Presumed Acceptance by Non-Voting Classes

        If a Class contains Claims or Interests eligible to vote, and no Holders of Claims or Interests
eligible to vote in such Class vote to accept or reject the Plan, the Plan shall be deemed accepted
by the Holders of such Claims or Interests in such Class.

E.     Controversy Concerning Impairment

       If a controversy arises as to whether any Claims or Interests or any Class thereof is
Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on
or before the Confirmation Date.

F.     Confirmation Under Section 1129(a)(10) and Section 1129(b) of the Bankruptcy Code

        Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation
by acceptance of the Plan by an Impaired Class of Claims. The Debtors shall seek Confirmation
under section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of Claims or
Interests.

G.     Subordinated Claims

        The allowance, classification, and treatment of all Allowed Claims and Interests and the
respective distributions and treatments under the Plan shall take into account and conform to the
relative priority and rights of the Claims and Interests in each Class in connection with any
contractual, legal, and equitable subordination rights relating thereto, whether arising under
general principles of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Under section 510 of the Bankruptcy Code, the Debtors or the Reorganized Debtor, as applicable,
reserve the right to re-classify any Allowed Claim or Allowed Interest in accordance with any
contractual, legal, or equitable subordination relating thereto.

H.     Elimination of Vacant Classes

       Any Class of Claims that is not occupied as of the commencement of the Confirmation
Hearing by an Allowed Claim or a claim temporarily allowed under Bankruptcy Rule 3018, or as
to which no vote is cast, shall be deemed eliminated from the Plan for purposes of voting to accept




                                                 -20-
            Case 19-12484-MFW           Doc 67      Filed 12/11/19      Page 106 of 140



or reject the Plan and for purposes of determining acceptance or rejection of the Plan by such Class
under section 1129(a)(8) of the Bankruptcy Code.

                                           ARTICLE IV.

                     MEANS FOR IMPLEMENTATION OF THE PLAN

A.     Substantive Consolidation

        Except as expressly provided in this Plan, each Debtor shall continue to maintain its
separate corporate existence for all purposes other than the treatment of Claims under this Plan
and distributions hereunder. On the Effective Date, (i) all Intercompany Claims among the
Debtors shall be eliminated and there shall be no distributions on account of such Intercompany
Claims; (ii) each Claim Filed or to be Filed against more than one Debtor shall be deemed Filed
only against one consolidated Debtor and shall be deemed a single Claim against and a single
obligation of the Debtors, and (iii) any joint or several liability of the Debtors shall be deemed one
obligation of the Debtors, with each of the foregoing effective retroactive to the Petition Date.
Except as otherwise set forth in the Plan, on the Effective Date all Claims based upon guarantees
of collection, payment or performance made by one Debtor as to the obligations of another Debtor
shall be released and of no further force and effect. Such substantive consolidation shall not (other
than for purposes relating to the Plan) affect the legal and corporate structure of the Reorganized
Debtor or the Liquidating Debtors.

       In the event the Bankruptcy Court does not approve the substantive consolidation of all of
the Estates for the purposes set forth herein, the Plan shall be treated as a separate plan of
reorganization for each Debtor not substantively consolidated.

        The Plan shall serve as, and shall be deemed to be, a motion for entry of an order
substantively consolidating the Chapter 11 Cases for the limited purposes set forth herein. If no
objection to substantive consolidation is timely Filed and served by any Holder of an Impaired
Claim on or before the deadline to object to the confirmation of the Plan, or such other date as may
be fixed by the Bankruptcy Court and the Debtors meet their burden of introducing evidence to
establish that substantive consolidation is merited under the standards of applicable bankruptcy
law, the Confirmation Order, which shall be deemed to substantively consolidate the Debtors for
the limited purposes set forth herein, may be entered by the Court. If any such objections are
timely Filed and served, a hearing with respect to the substantive consolidation of the Chapter 11
Cases and the objections thereto shall be scheduled by the Bankruptcy Court, which hearing shall
coincide with the Confirmation Hearing.

B.     Waiver of Gett Claims

         On the Effective Date, Gett shall be deemed to have conclusively, absolutely,
unconditionally and irrevocably provided a waiver and release to each of the Debtors from any
Claim by Gett relating to any debts, obligations, rights, suits, damages, actions, remedies and
liabilities whatsoever, existing as of the Effective Date, that relate to the prepetition funding of the
Debtors’ business operations. Any cancellation of debt income resulting from such waiver and
release shall be contributed as capital to the Reorganized Debtor.


                                                 -21-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 107 of 140



C.     Continued Corporate Existence of the Reorganized Debtor

       On and after the Effective Date, the Reorganized Debtor will continue to exist as a separate
corporation and shall retain all of the powers of corporations under applicable non-bankruptcy law,
and without prejudice to any right to amend its charter, dissolve, merge or convert into another
form of business entity, or to alter or terminate its existence.

        Except as otherwise provided in the Plan, on and after the Effective Date, all property of
GT Forge and its Estate, including any “net operating losses” or similar tax attributes, will vest in
the Reorganized Debtor free and clear of all Claims, Liens, charges, other encumbrances and
Interests.

        On and after the Effective Date, the Reorganized Debtor shall be permitted to conduct its
business without supervision by the Bankruptcy Court and free of any restrictions under the
Bankruptcy Code or the Bankruptcy Rules. The Reorganized Debtor shall be authorized, without
limitation, to use and dispose of the Distributable Assets of GT Forge and its Estate, to acquire and
dispose of other property, and to otherwise administer its affairs.

D.     Corporate Action and Dissolution of the Liquidating Debtors

        On the Effective Date, the matters under the Plan involving or requiring corporate,
partnership or limited liability company action of the Debtors, including but not limited to actions
requiring a vote or other approval of the board of directors, shareholders, managers or members of
the Debtors or the execution of any documentation incident to or in furtherance of the Plan, shall
be deemed to have been authorized by the Confirmation Order and to have occurred and be in
effect from and after the Effective Date without any further action by the Bankruptcy Court or the
officers, directors, managers or members of the Debtors.

        On the Effective Date, all then-incumbent officers and directors of the Liquidating Debtors
shall be deemed to have been removed as of such date and replaced with the Settlement Trustee as
sole officer and representative for the purpose of winding-up the Liquidating Debtors consistent
with the Plan. The Debtors’ charters shall be amended to include a provision prohibiting the
issuance of nonvoting equity securities and such other provisions as may be required pursuant to
section 1123(a)(6) of the Bankruptcy Code. The Debtors may prepare, execute and/or file with
the relevant governmental authorities having jurisdiction over the Debtors such amendments of
their respective charters as may be necessary or appropriate under applicable non-bankruptcy law
to fully effectuate such amendments.

       From and after the Effective Date, the Holders of Interests in the Reorganized Debtor may
take any and all necessary or appropriate actions to appoint directors, officers, and managers of
the Reorganized Debtor consistent with the charter, articles of incorporation, and/or by-laws of the
Reorganized Debtor, subject to any limitations in applicable non-bankruptcy law.

       Neither the occurrence of the Effective Date, nor the effectiveness of the Plan, nor any
provision of applicable non-bankruptcy law requiring the dissolution of any business entity upon
the cancellation or extinguishment of all equity interests or the termination of the sole remaining




                                                -22-
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 108 of 140



equity interest holder, shall cause a dissolution of GT Forge, which shall be continued as a
corporation immediately following the Effective Date.

       On the first Business Day following the Effective Date, the Liquidating Debtors shall each
be dissolved without need for further action by any board of directors, shareholders, managers or
members. In connection with the Effective Date, the Settlement Trustee is authorized to (a)
execute, acknowledge and/or file with the relevant governmental authorities having jurisdiction
over the Liquidating Debtors, any certificate of dissolution for the Liquidating Debtors as may be
necessary or appropriate under applicable non-bankruptcy law to cause the dissolution of the
Liquidating Debtors to occur and (b) execute any election to dissolve or other instrument as may
be necessary or appropriate under applicable non-bankruptcy law to cause the dissolution of the
Liquidating Debtors to occur. Notwithstanding anything to the contrary in the Plan, the Settlement
Trustee shall not be liable as a result of any action taken in accordance with the provisions of the
Plan.

E.      Plan Sponsor Contribution

        On the Effective Date, the Plan Sponsor shall distribute the Plan Sponsor Contribution.
The Plan Sponsor Contribution shall be distributed: first, to the Distribution Agent to fund (i) all
Allowed DIP Facility Claims, and (ii) all outstanding Allowed Administrative Claims (including
any Accrued Professional Compensation Claims), Priority Tax Claims, and Other Priority Claims
not otherwise paid from the proceeds of the DIP Facility; and second, to the Settlement Trust, to
the extent of the balance of the Plan Sponsor Contribution.

        If a Person other than the Proposed Plan Sponsor is approved by the Bankruptcy Court to
serve as Plan Sponsor, the Reorganized Debtor shall issue new common stock to the Plan Sponsor
in accordance with procedures set forth in the Plan Supplement.

F.      Establishment of Settlement Trust and Vesting of Settlement Trust Assets

        On the Effective Date, the Debtors shall take any and all actions as may be necessary or
appropriate to establish a Settlement Trust and, except as otherwise provided in the Plan, to cause
the transfer and assignment of (i) solely with respect to the Liquidating Debtors, such Liquidating
Debtor’s Distributable Assets, (ii) any rights to the commencement, compromise or settlement of
any Cause of Action, and (iii) the Relevant Books and Records, (clauses (i), (ii) and (iii) of the
foregoing, collectively being the “Settlement Trust Assets”) to the Settlement Trust. Upon the
Effective Date, the Settlement Trust shall be vested with all right, title and interest in the respective
Settlement Trust Assets, and such property shall become the property of the Settlement Trust free
and clear of all Claims, Liens, charges, other encumbrances and interests. It is intended that the
Settlement Trust qualifies as a liquidating trust for federal income tax purposes.

        The sole beneficiaries of the Settlement Trust shall be the Holders of Allowed General
Unsecured Claims. The proceeds of the Settlement Trust Assets (the “Settlement Trust
Amount”) shall be held in trust by the Settlement Trustee and shall not be considered property of
the Settlement Trust or of any Debtor’s Estate. The Settlement Trustee shall be obligated to
distribute the Settlement Trust Assets to the Holders of Allowed General Unsecured Claims until
such Holders are repaid in full. The Settlement Trust Assets may be used by the Settlement Trustee


                                                  -23-
            Case 19-12484-MFW         Doc 67     Filed 12/11/19      Page 109 of 140



to fund the expenses of the Settlement Trust as determined by the Settlement Trustee in his or her
sole discretion.

        For federal income tax purposes, the beneficiaries of the Settlement Trust shall be treated
as the grantors of the Settlement Trust and deemed to be the owners of the Settlement Trust Assets,
and the transfer of Settlement Trust Assets to the Settlement Trust shall be deemed a transfer to
such beneficiaries by the Debtors followed by a deemed transfer by such beneficiaries to the
Settlement Trust.

G.     Purpose of the Settlement Trust

        The Settlement Trust shall be established for the primary purpose of liquidating and
distributing the Settlement Trust Assets in accordance with Treasury Regulation section 301.7701-
4(d). In particular, this includes: (i) reviewing and reconciling, including where appropriate
objecting to, the Claims of Holders General Unsecured Claims, (ii) reviewing, litigating, settling,
dismissing or releasing any Causes of Action; and (iii) distributing the Settlement Trust Assets in
accordance with the Plan. The Settlement Trust shall have no objective to continue or engage in
the conduct of a trade or business and shall not be deemed a successor-in-interest of any Debtor or
Estate for any purpose other than as specifically set forth herein.

H.     Settlement Trustee

       1.      Generally

               The initial Settlement Trustee shall be designated by the Plan Sponsor, following
       consultation with the Creditors’ Committee, if any, prior to the Confirmation Hearing. Any
       successor Settlement Trustee shall be appointed pursuant to the Settlement Trust
       Agreement and subject to the approval of the Bankruptcy Court. On the Effective Date,
       the Settlement Trustee shall be the sole authorized representative and signatory of the
       Settlement Trust, with authority to render any and all services necessary to effectuate the
       terms of the Plan as they relate to the Settlement Trust. From and after the Effective Date,
       the Settlement Trustee shall be deemed to have been appointed as the representative of
       each of the Liquidating Debtors’ Estates by the Bankruptcy Court pursuant to section
       1123(b)(3)(B) of the Bankruptcy Code for purposes of the Settlement Trust Assets. The
       powers, authority, responsibilities and duties of the Settlement Trustee shall be governed
       by the Plan, the Confirmation Order, and the Settlement Trust Agreement. The Settlement
       Trustee may execute, deliver, file or record such documents, instruments, releases and
       other agreements, and take such actions as may be necessary or appropriate to effectuate
       and further evidence the terms and conditions of the Plan as they relate to the Settlement
       Trust.

       2.      Responsibilities and Authority of the Settlement Trustee

               The responsibilities and authority of the Settlement Trustee shall include (a)
       calculating and implementing all distributions from the Settlement Trust in accordance
       with the Plan; (b) filing all required tax returns and paying taxes and all other obligations
       on behalf of the Settlement Trust from funds held by that Settlement Trust; (c) periodic


                                               -24-
     Case 19-12484-MFW          Doc 67     Filed 12/11/19      Page 110 of 140



reporting to the beneficiaries of the Settlement Trust as frequently as the Settlement Trustee
reasonably believes is appropriate; (d) distributing the Settlement Trust Assets in
accordance with the provisions of the Plan; (e) retaining and paying at normal and
customary rates (or on a contingency fee basis) professionals in connection with the
Settlement Trustee’s duties; (f) reconciling and, if appropriate, objecting to Claims with
authority to settle any objections; (g) establishing a reserve for Disputed Claims; (h)
analyzing Causes of Action and deciding whether to abandon, pursue, litigate, or settle
such claims; and (i) such other responsibilities as may be vested in the Settlement Trustee
pursuant to the Plan, the Settlement Trust Agreement or the Confirmation Order or as may
be necessary and proper to carry out the provisions of the Plan. The Settlement Trust and
the Settlement Trustee shall not be required to post a bond in favor of the United States.

3.     Powers of the Settlement Trustee

         The powers of the Settlement Trustee to administer the Settlement Trust shall,
without any need for approval of the Bankruptcy Court in each of the following instances,
include inter alia, (a) the power to invest Settlement Trust funds as permitted in the
Settlement Trust Agreement, withdraw funds, make distributions and pay taxes and other
obligations owed by the Settlement Trust from funds held by the Settlement Trustee in
accordance with the Plan and the Settlement Trust Agreement, (b) the power to engage and
compensate, without prior Bankruptcy Court order or approval, employees and
professionals to assist the Settlement Trustee with respect to his or her responsibilities, (c)
the power to prosecute, compromise and settle Claims, (d) the power to abandon, pursue,
litigate, or settle any Cause of Action, (e) the power to abandon or destroy any of the
Relevant Books and Records when they are no longer necessary to administer the
Settlement Trust, and (f) such other powers as may be vested in or assumed by the
Settlement Trustee pursuant to the Plan, the Settlement Trust Agreement, order of the
Bankruptcy Court, or as may be necessary and proper to carry out the provisions of the
Plan. The Settlement Trustee shall have absolute discretion to pursue or not to pursue any
and all objections to Claims and any and all Causes of Action, as he or she determines is
in the best interests of the beneficiaries and consistent with the purposes of the Settlement
Trust, and shall have no liability for the outcome of his or her decision, other than those
decisions constituting gross negligence or willful misconduct. Any determination by the
Settlement Trustee as to what actions are in the best interests of the Settlement Trust shall
be conclusive. For the avoidance of doubt, on the Effective Date, the Settlement Trustee,
on behalf of the Settlement Trust, shall have standing as the representative of each
Liquidating Debtor’s Estate pursuant to section 1123(b)(3)(B) of the Bankruptcy Code to
commence and prosecute any Cause of Action and/or objections to Claims on behalf of the
Debtors’ Estates without need for notice or order of the Bankruptcy Court.

4.     Compensation of the Settlement Trustee and Professionals

        The Settlement Trustee shall serve on the terms, conditions and rights set forth in
the Plan, the Confirmation Order and the Settlement Trust Agreement. The compensation
for the Settlement Trustee shall be set forth in the Settlement Trust Agreement or otherwise
disclosed in a filing with the Bankruptcy Court. The Settlement Trustee shall have the
right to retain the services of attorneys, accountants, and other professionals and agents in


                                         -25-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 111 of 140



       the discretion of the Settlement Trustee to assist and advise the Settlement Trustee in the
       performance of his or her duties and compensate such professionals from the Settlement
       Trust Assets. Any professionals retained by the Settlement Trustee shall not be required
       to file a Fee Application to receive compensation.

       5.      Limitations on the Settlement Trustee

               The Settlement Trustee, in such capacity, shall not at any time: (a) enter into or
       engage in any trade or business (other than the management and disposition of the
       Settlement Trust Assets), and no part of the Settlement Trust Assets or the proceeds,
       revenue or income therefrom shall be used or disposed of by the Settlement Trust in
       furtherance of any trade or business, or (b) except as provided below, reinvest any
       Settlement Trust Assets.

               The Settlement Trustee may only invest funds held in the Settlement Trust
       consistent with the requirements of the Settlement Trust Agreement, the Bankruptcy Code
       or any order of the Bankruptcy Court modifying such requirements and, provided that the
       Settlement Trustee does so, he or she shall have no liability in the event of insolvency of
       any institution in which he or she has invested any funds of the Settlement Trust.
       Notwithstanding the above, the Settlement Trustee may only invest funds in the Settlement
       Trust in investments permitted to be made by a liquidating trust within the meaning of
       Treasury Regulation section 301.7701-4(d), as reflected therein, or under applicable IRS
       guidelines, rulings, or other controlling authorities.

              Other than as provided in the Plan and the Settlement Trust Agreement, the
       Settlement Trustee is not empowered to incur indebtedness.

               The Settlement Trustee shall hold, collect, conserve, protect and administer the
       Settlement Trust in accordance with the provisions of the Plan and the Settlement Trust
       Agreement, and pay and distribute amounts as set forth herein for the purposes set forth in
       the Plan and the Settlement Trust Agreement. Any determination by the Settlement Trustee
       as to what actions are in the best interests of the Settlement Trust shall be conclusive.

I.     U.S Federal Income Tax Treatment of Settlement Trust

         The Settlement Trust (other than the portion which is treated as a disputed ownership fund,
which may be subject to different treatment, as described in Article IV.I of the Plan) is intended to
qualify as a liquidating trust for federal income tax purposes, treated for federal income tax
purposes as a “grantor” trust. The Settlement Trust has been structured with the intention of
complying with such general criteria. Pursuant to the Plan, all parties (including the Settlement
Trustee, and the holders of beneficial interests in the Settlement Trust, as applicable) are required
to treat for federal income tax purposes, the Settlement Trust as a grantor trust of which the Holders
of Allowed General Unsecured Claims are the owners and grantors.

        After the Effective Date, any amount a Holder receives as a distribution from a Settlement
Trust in respect of its beneficial interest in such trust should not be included, for federal income
tax purposes, in the Holder’s amount realized in respect of its Allowed Claim but should be


                                                 -26-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 112 of 140



separately treated as a distribution received in respect of such Holder’s beneficial interest in the
Settlement Trust.

        For all federal income tax purposes, all parties (including the Settlement Trustee and the
Holders of beneficial interests in the Settlement Trust) shall treat the transfer of assets to the
Settlement Trust as a transfer of those assets directly to the Holders of Allowed General Unsecured
Claims followed by the transfer of such assets by such Holders to the Settlement Trust. All parties
shall treat the Settlement Trust as a grantor trust of which such Holders are to be owners and
grantors. Thus, such Holders (and any subsequent Holders of interests in the Settlement Trust)
shall be treated as the direct owners of an undivided beneficial interest in the Settlement Trust
Assets for all federal income tax purposes. Accordingly, each Holder of a beneficial interest in
the Settlement Trust will be required to report on its federal income tax return(s) the Holder’s
allocable share of all income, gain, loss, deduction or credit recognized or incurred by the
Settlement Trust.

        The Settlement Trust’s taxable income will be allocated to the Holders Allowed General
Unsecured Claims as holders of the beneficial interests in the Settlement Trust in accordance with
each Holder’s Pro Rata share of the Settlement Trust. The Settlement Trustee will file with the
IRS returns for the Settlement Trust as a grantor trust pursuant to Treasury Regulations section
1.671-4(a). The Settlement Trustee will also send to each Holder of a beneficial interest in the
Settlement Trust a separate statement setting forth the Holder’s share of items of income, gain,
loss, deduction or credit and will instruct the Holder to report such items on its federal income tax
return.

J.     U.S. Federal Income Tax Treatment of Disputed Ownership Funds

        Subject to definitive guidance from the IRS or a court of competent jurisdiction to the
contrary (including the receipt by the Settlement Trustee of an IRS private letter ruling, if the
Settlement Trustee so requests one), or the receipt of an adverse determination by the IRS upon
audit if not contested by the Settlement Trustee, the Settlement Trustee will (a) elect to treat any
the Settlement Trust Assets allocable to, or retained on account of, Disputed Claims (the “Trust
Claims Reserve”) as a “disputed ownership fund” governed by Treasury Regulation Section
1.468B-9, and (b) to the extent permitted by applicable law, report consistently with the foregoing
for state and local income tax purposes. Accordingly, the Trust Claims Reserve will be subject to
tax annually on a separate entity basis on any net income earned with respect to the Settlement
Trust Assets in such reserves, and all distributions from such reserves will be treated as received
by Holders in respect of their Claims as if distributed by the Trust Claims Reserve. All parties
(including, without limitation, the Settlement Trustee, as applicable, and the Holders of beneficial
interests in the Settlement Trust) will be required to report for tax purposes consistently with the
foregoing. References to the Settlement Trust in Article IV.H of the Plan shall be interpreted to
refer only to that portion of the Settlement Trust that is not treated as a “disputed ownership fund”
as described in this paragraph to the extent inconsistent with treatment under this paragraph.

K.     Retained Causes of Action of the Debtors

       Unless a Cause of Action of any Debtor (including the right to object to any Claim asserted
against the Estates) is, in writing, expressly waived, relinquished, released, assigned,


                                                -27-
              Case 19-12484-MFW         Doc 67     Filed 12/11/19      Page 113 of 140



compromised, or settled in the Plan, or in a Final Order, all rights of each Debtor’s Estates from
and after the Effective Date with respect to the Retained Causes of Action are expressly preserved
for the benefit of, assigned to, and fully vested in, the Settlement Trust.

        The Settlement Trustee, on behalf of the Settlement Trust, shall have standing as the
representative of the Debtors’ Estates pursuant to section 1123(b)(3)(B) of the Bankruptcy Code
to pursue, or decline to pursue, the Retained Causes of Action and objections to Claims, as
appropriate, in the business judgment of the Settlement Trustee, on behalf of the Settlement Trust.
The Settlement Trustee, subject to the limitations set forth in Article IV.G.5 of the Plan, may settle,
release, sell, assign, otherwise transfer, or compromise, Retained Causes of Action, Avoidance
Actions, and/or objections to Claims without need for notice or order of the Bankruptcy Court.

L.     Payment of Plan Expenses

        The Settlement Trustee may pay all reasonable Plan Expenses of the Settlement Trust
consistent with the Budget without further notice to any Holders of Claims or Interests or approval
of the Bankruptcy Court. The payment of Plan Expenses that are not contemplated by the Budget
shall require the consent of the Plan Sponsor.

M.     Dissolution of Official Committees

        As of the Effective Date, all official committees appointed pursuant to section 1102 of the
Bankruptcy Code, if any, shall be dissolved. Notwithstanding such dissolution, any professionals
retained by such committees may seek payment of any unpaid Accrued Professional Compensation
Claims pursuant to the Plan.

N.     Final Decree

        At any time following the Effective Date, the Settlement Trustee shall be authorized to file
a motion for the entry of a final decree closing any or all of the Chapter 11 Cases pursuant to
section 350 of the Bankruptcy Code.

                                           ARTICLE V.

      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     Assumption of Executory Contracts and Unexpired Leases

        On the Effective Date, all Executory Contracts and Unexpired Leases of the Debtors will
be rejected by the Debtors in accordance with, and subject to, the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code, except for those Executory Contracts and
Unexpired Leases that:

       (i)      have already been assumed or rejected by the Debtors by prior order of the
                Bankruptcy Court;

       (ii)     are the subject of a separate assumption motion or motion to reject Filed by the
                Debtors pending on the Effective Date;


                                                 -28-
               Case 19-12484-MFW        Doc 67     Filed 12/11/19      Page 114 of 140



       (iii)     are the subject of a pending objection regarding assumption, cure, or “adequate
                 assurance of future performance” (within the meaning of section 365 of the
                 Bankruptcy Code); or

       (iv)      are assumed or assumed and assigned by the Debtors (with the written consent of
                 the Plan Sponsor) pursuant to the terms of the Plan and Filed as a schedule as part
                 of the Plan Supplement.

        Without amending or altering any prior order of the Bankruptcy Court approving the
assumption or rejection of any Executory Contract or Unexpired Lease, entry of the Confirmation
Order by the Bankruptcy Court shall constitute approval of such assumptions or rejections pursuant
to sections 365(a) and 1123 of the Bankruptcy Code.

         To the extent any provision in any Executory Contract or Unexpired Lease assumed
pursuant to the Plan or any prior order of the Bankruptcy Court (including, without limitation, any
“change of control” provision) prohibits, restricts or conditions, or purports to prohibit, restrict or
condition, or is modified, breached or terminated, or deemed modified, breached or terminated by,
(i) the commencement of these Chapter 11 Cases or the insolvency or financial condition of any
Debtor at any time before the closing of its respective Chapter 11 Case, (ii) any Debtor’s or the
Reorganized Debtor’s assumption or assumption and assignment (as applicable) of such Executory
Contract or Unexpired Lease or (iii) the Confirmation or Consummation of the Plan, then such
provision shall be deemed modified such that the transactions contemplated by the Plan shall not
entitle the non-debtor party thereto to modify or terminate such Executory Contract or Unexpired
Lease or to exercise any other default-related rights or remedies with respect thereto, and any
required consent under any such contract or lease shall be deemed satisfied by the Confirmation
of the Plan.

        Each Executory Contract and Unexpired Lease assumed by GT Forge pursuant to the Plan
shall revest in and be fully enforceable by the Reorganized Debtor or the applicable assignee in
accordance with its terms and conditions, except as modified by the provisions of the Plan, any
order of the Bankruptcy Court approving its assumption and/or assignment, or applicable law.

        The inclusion or exclusion of a contract or lease on any schedule or exhibit shall not
constitute an admission by any Debtor that such contract or lease is an Executory Contract or
Unexpired Lease or that any Debtor has any liability thereunder.

B.     Cure of Defaults; Assignment of Executory Contracts and Unexpired Leases

        On the Effective Date, any defaults under each Executory Contract and Unexpired Lease
to be assumed, or assumed and assigned, pursuant to the Plan shall be satisfied by payment of the
Cure Claim Amount.

       The Debtors shall File, as part of the Plan Supplement, if necessary, a schedule of assumed
contracts and a list of each applicable Cure Claim Amount, if any.

         Any objection by a counterparty to an Executory Contract or Unexpired Lease to a Cure
Claim Amount must be Filed, served and actually received by the Debtors on or prior to the later
of (i) the Objection Deadline or (ii) seven (7) days after the Filing and service of a Plan Supplement


                                                 -29-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 115 of 140



that first identifies such Executory Contract or Unexpired Lease. Any counterparty to an
Executory Contract or Unexpired Lease that fails to object timely to the proposed Cure Claim
Amount will be deemed to have consented to such matters and will be deemed to have forever
released and waived any objection to such Cure Claim Amount. The Confirmation Order shall
constitute an order of the Bankruptcy Court approving each proposed assumption, or proposed
assumption and assignment, of Executory Contracts and Unexpired Leases pursuant to sections
365 and 1123 of the Bankruptcy Code as of the Effective Date.

       In the event of a dispute regarding (a) the amount of any Cure Claim Amount, (b) the ability
of any Debtor or assignee to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease
to be assumed, or assumed and assigned or (c) any other matter pertaining to assumption or
assignment, the applicable payment of the Cure Claim Amount required by section 365(b)(1) of
the Bankruptcy Code shall be made following the entry of a Final Order resolving the dispute and
approving such assumption, or assumption and assignment. If such objection is sustained by Final
Order of the Bankruptcy Court, the Debtors may reject such Executory Contract or Unexpired
Lease in lieu of assuming it. The Debtors, the Reorganized Debtor or the Settlement Trustee, as
applicable, shall be authorized to effect such rejection by filing a written notice of rejection with
the Bankruptcy Court and serving such notice on the applicable counterparty within thirty (30)
days of the entry of such Final Order.

        Subject to any cure claims Filed with respect thereto, assumption or assumption and
assignment of any Executory Contract or Unexpired Lease pursuant to the Plan shall result in the
full release and satisfaction of any Claims or defaults, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired
Lease at any time prior to the effective date of assumption or assumption and assignment, in each
case as provided in section 365 of the Bankruptcy Code. Any Proofs of Claim filed with respect
to an Executory Contract or Unexpired Lease that has been assumed or assumed and assigned by
Final Order shall be deemed disallowed and expunged (subject to any cure claims Filed with
respect thereto), without further notice to or action, order, or approval of the Bankruptcy Court.

C.     Claims on Account of the Rejection of Executory Contracts or Unexpired Leases

        All Proofs of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, pursuant to the Plan or the Confirmation Order, if any, must be
filed with the Bankruptcy Court within thirty (30) days after service of an order of the Bankruptcy
Court (including the Confirmation Order) approving such rejection.

       Any Entity that is required to file a Proof of Claim arising from the rejection of an
Executory Contract or an Unexpired Lease that fails to timely do so shall be forever barred,
estopped and enjoined from asserting such Claim, and such Claim shall not be enforceable, against
the Debtors, the Reorganized Debtor, or their Estates, and the Debtors, the Reorganized Debtor,
and their Estates and their respective assets and property shall be forever discharged from any and
all indebtedness and liability with respect to such Claim unless otherwise ordered by the
Bankruptcy Court or as otherwise provided herein. All such Claims shall, as of the Effective Date,
be subject to the permanent injunction set forth in Article IX.G hereof.


                                                -30-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 116 of 140



D.     Extension of Time to Assume or Reject

         Notwithstanding anything to the contrary set forth in Article V of the Plan, in the event of
a dispute as to whether a contract is executory or a lease is unexpired, the right of the Reorganized
Debtor to move to assume or reject such contract or lease shall be extended until the date that is
thirty (30) days after entry of a Final Order by the Bankruptcy Court determining that the contract
is executory or the lease is unexpired.

E.     Modifications, Amendments, Supplements, Restatements, or Other Agreements

        Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that
is assumed by the Debtors or the Reorganized Debtor pursuant to the Plan shall include all
modifications, amendments, supplements, restatements, or other agreements that in any manner
affect such Executory Contract or Unexpired Lease, and all rights related thereto, if any, including
all easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests, unless any of the foregoing has been previously rejected or repudiated or is
rejected or repudiated hereunder. Modifications, amendments, supplements, and restatements to
prepetition Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases shall not be deemed to alter the prepetition nature of the Executory
Contract or Unexpired Lease, or the validity, priority, or amount of any Claims that may arise in
connection therewith.

F.     Reservation of Rights

        Nothing contained in the Plan or the Plan Supplement shall constitute an admission by the
Debtors or any other party that any such contract or lease is in fact an Executory Contract or
Unexpired Lease or that any Reorganized Debtor has any liability thereunder. If there is a dispute
regarding whether a contract or lease is or was executory or unexpired at the time of assumption,
the Debtors or the Reorganized Debtor, as applicable, shall have thirty (30) calendar days
following entry of a Final Order resolving such dispute to alter their treatment of such contract or
lease, including by rejecting such contract or lease nunc pro tunc to the Confirmation Date.

G.     Nonoccurrence of Effective Date

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or rejecting Unexpired
Leases under section 365(d)(4) of the Bankruptcy Code, unless such deadline(s) have expired.

                                           ARTICLE VI.

                       PROVISIONS GOVERNING DISTRIBUTIONS

A.     Timing and Calculation of Amounts to Be Distributed

       Except as otherwise provided in the “Treatment” sections in Article III hereof or as ordered
by the Bankruptcy Court, initial distributions to be made on account of Claims that are Allowed
Claims as of the Effective Date or GT Forge Interests shall be made on the Initial Distribution Date


                                                 -31-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 117 of 140



or as soon thereafter as is practicable. Any payment or distribution required to be made under the
Plan on a day other than a Business Day shall be made on the next succeeding Business Day.
Distributions on account of Disputed Claims that first become Allowed Claims after the Effective
Date shall be made under Article VII hereof.

B.     Delivery of Distributions

       1.      Delivery of Distributions by the Distribution Agent

        Other than as specifically set forth below, the Settlement Trustee or other Distribution
Agent shall make all distributions required to be distributed under the Plan. The Distribution Agent
may employ or contract with other entities to assist in or make the distributions required by the
Plan and may pay the reasonable fees and expenses of such entities and the Distribution Agents in
the ordinary course of business. No Distribution Agent shall be required to give any bond or surety
or other security for the performance of its duties unless otherwise ordered by the Bankruptcy
Court.

        From and after the Effective Date, any Distribution Agent, solely in its capacity as
Distribution Agent, shall be exculpated by all Persons and Entities, including, without limitation,
Holders of Claims and Interests and other parties in interest, from any and all claims, Causes of
Action, and other assertions of liability arising out of the discharge of the powers and duties
conferred upon such Distribution Agent by the Plan or any order of the Bankruptcy Court entered
under or in furtherance of the Plan, or applicable law, except for actions or omissions to act arising
out of the Distribution Agent’s gross negligence, willful misconduct, fraud, malpractice, criminal
conduct, or ultra vires acts. No Holder of a Claim or Interest or other party in interest shall have
or pursue any claim or Cause of Action against a Distribution Agent, solely in its capacity as
Distribution Agent, for making payments in accordance with the Plan or for implementing
provisions of the Plan, except for actions or omissions to act arising out of such Distribution
Agent’s gross negligence, willful misconduct, fraud, malpractice, criminal conduct, or ultra vires
acts.

       2.      Minimum Distributions

        Notwithstanding anything herein to the contrary, the Distribution Agents shall not be
required to make distributions or payments of less than $100 (whether Cash or otherwise) and shall
not be required to make partial distributions or payments of fractions of dollars. With respect to
any Impaired Claims, whenever any payment or distribution of a fraction of a dollar would
otherwise be called for, the actual payment or distribution will reflect a rounding of such fraction
to the nearest whole dollar, with half dollars or less being rounded down.

       3.      Distribution Record Date

       At the close of business on the Distribution Record Date, the Claims Register shall be
closed. Accordingly, neither the Debtors nor Distribution Agent will have any obligation to
recognize the assignment, transfer or other disposition of, or the sale of any participation in, any
Allowed Claim or GT Forge Interest that occurs after the close of business on the Distribution
Record Date, and will be entitled for all purposes herein to recognize and distribute securities,


                                                 -32-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 118 of 140



property, notices and other documents only to those Holders of Allowed Claims or GT Forge
Interests who are Holders of such Claims or Interests, or participants therein, as of the close of
business on the Distribution Record Date. The Distribution Agent shall be entitled to recognize
and deal for all purposes under the Plan with only those record holders stated on the Claims
Register, or their books and records, as of the close of business on the Distribution Record Date.

       4.      Delivery of Distributions in General

        Except as otherwise provided herein, the Distribution Agent shall make distributions to
Holders of Allowed Claims or Interests (to the extent set forth in the Plan), or in care of their
authorized agents or designated affiliates as designated before the Effective Date, as appropriate,
at the address for each such Holder or agent as indicated on the Distribution Agent’s books and
records as of the date of any such distribution; provided, that the address for each Holder of an
Allowed Claim shall be deemed to be the address set forth in the latest Proof of Claim Filed by
such Holder under Bankruptcy Rule 3001 as of the Distribution Record Date unless otherwise
specified by such Holder.

       5.      Undeliverable Distributions

         If any distribution to a Holder of an Allowed Claim or Interest made in accordance herewith
is returned to the Distribution Agent as undeliverable, no further distributions shall be made to
such Holder unless and until the Distribution Agent is notified in writing of such Holder’s then-
current address or other necessary information for delivery, at which time such undelivered
distribution shall be made to such Holder within ninety (90) days of receipt of such Holder’s then-
current address or other necessary information; provided, however, that any such undelivered
distribution shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at
the expiration of six (6) months from the later of (a) the Effective Date and (b) the date of the
initial attempted distribution. After such date, all unclaimed property or interests in property shall
revert to the Settlement Trust automatically and without need for a further order by the Bankruptcy
Court (notwithstanding any applicable non-bankruptcy escheat, abandoned, or unclaimed property
laws to the contrary), and the right, title, and interest of any Holder to such property or interest in
property shall be discharged and forever barred.

C.     Manner of Payment

      At the option of the Distribution Agent, any Cash payment to be made under the Plan may
be made by check or wire transfer or as otherwise required or provided in applicable agreements.

D.     No Postpetition or Default Interest on Claims

        Unless otherwise specifically provided for in the Plan or the Confirmation Order and
notwithstanding any documents that govern the Debtors’ prepetition indebtedness to the contrary,
(1) postpetition and/or default interest shall not accrue or be paid on any Claims, and (2) no Holder
of a Claim shall be entitled to (a) interest accruing on or after the Petition Date on any such Claim
or (b) interest at the contract default rate, each as applicable.




                                                 -33-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19      Page 119 of 140



E.     Setoffs and Recoupments

        Each Debtor or the Reorganized Debtor, as applicable, or such Entity’s designee, may,
under section 553 of the Bankruptcy Code or other applicable nonbankruptcy law, offset or recoup
against any Allowed Claim and the distributions to be made under the Plan on account of such
Allowed Claim any and all Claims, rights, and Causes of Action that such Debtor or Reorganized
Debtor or its successors may hold against the Holder of such Allowed Claim; provided, however
that neither the failure to effect a setoff or recoupment nor the allowance of any Claim hereunder
will constitute a waiver or release by a Debtor or the Reorganized Debtor or its successor of any
Claims, rights, or Causes of Action that the Reorganized Debtor or its successor or assign may
possess against such Holder.

F.     Rights and Powers of Distribution Agent

        The Distribution Agent shall be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan; (ii)
make all applicable distributions or payments provided for under the Plan; (iii) employ
professionals to represent it with respect to its responsibilities; and (iv) exercise such other powers
(A) as may be vested in the Distribution Agent by order of the Bankruptcy Court (including any
order issued after the Effective Date) or under the Plan or (B) as deemed by the Distribution Agent
to be necessary and proper to implement the provisions of the Plan.

G.     Payment of Fees and Expenses

        Except as otherwise ordered by the Bankruptcy Court, subject to the Budget, the amount
of any reasonable fees and expenses incurred by the Distribution Agent on or after the Effective
Date (including taxes) and any reasonable compensation and expense reimbursement Claims
(including for reasonable attorneys’ and other professional fees and expenses) made by the
Distribution Agent shall be paid in Cash from the Settlement Trust. The payment of any fees and
expenses incurred by the Distribution Agent that are not contemplated by the Budget shall require
the consent of the Plan Sponsor.

H.     Compliance with Tax Requirements

        In connection with the Plan, to the extent applicable, the Debtors, Reorganized Debtor,
Settlement Trustee, Distribution Agent, and other applicable withholding and reporting agents
shall comply with all tax withholding and reporting requirements imposed on them by any
Governmental Unit, and all distributions pursuant hereto shall be subject to such withholding and
reporting requirements. Notwithstanding any provision in the Plan to the contrary, the Debtors,
the Reorganized Debtor, Distribution Agent, and other applicable withholding and reporting agents
shall be authorized to take all actions necessary or appropriate to comply with such withholding
and reporting requirements, including liquidating a portion of the distribution to be made under
the Plan to generate sufficient funds to pay applicable withholding taxes, withholding distributions
pending receipt of information necessary to facilitate such distributions, or establishing any other
mechanisms they believe are reasonable and appropriate. The Debtors, Reorganized Debtor,
Settlement Trustee, Distribution Agent, and other applicable withholding agents reserve the right
to allocate all distributions made under the Plan in compliance with all applicable wage


                                                 -34-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 120 of 140



garnishments, alimony, child support and other spousal awards, liens, and encumbrances. For tax
purposes, distributions in full or partial satisfaction of Allowed Claims shall be allocated first to
the principal amount of Allowed Claims, with any excess allocated to unpaid interest that accrued
on such Claims.

        Notwithstanding the above, each Holder of an Allowed Claim that is to receive a
distribution under the Plan shall have the sole and exclusive responsibility for the satisfaction and
payment of any tax obligations imposed on such Holder by any Governmental Unit, including
income, withholding, and other tax obligations, on account of such distribution. The Distribution
Agent shall have the right, but not the obligation, to not make a distribution until such Holder has
made arrangements satisfactory to any issuing or distribution party for payment of any such tax
obligations.

         The Distribution Agent may require, as a condition to receipt of a distribution, that the
Holder of an Allowed Claim provide any information necessary to allow the distributing party to
comply with any such withholding and reporting requirements imposed by any federal, state, local
or foreign taxing authority. If the Distribution Agent makes such a request and the Holder fails to
comply before the date that is 180 days after the request is made, the amount of such distribution
shall irrevocably revert to the Settlement Trust and any Claim in respect of such distribution shall
be discharged and forever barred from assertion against the Reorganized Debtor, the Settlement
Trust, or its respective property.

                                         ARTICLE VII.

PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED AND DISPUTED
                           CLAIMS

A.     Allowance of Claims and Interests

        After the Effective Date, the Settlement Trustee shall have and retain any and all rights and
defenses applicable to the Debtors with respect to any Claim or Interest immediately prior to the
Effective Date (unless such Claim is deemed Allowed pursuant to the Plan or the Confirmation
Order). All settled Claims approved prior to the Effective Date by a Final Order of the Bankruptcy
Court under Bankruptcy Rule 9019 or otherwise shall be binding on all parties.

B.     Claims Administration Responsibilities

        Except as otherwise specifically provided in the Plan, after the Effective Date, the
Settlement Trustee shall have the sole authority to (1) file, withdraw, or litigate to judgment, any
objections to Claims or Interests and (2) settle or compromise any Disputed Claim or Interest
without any further notice to or action, order, or approval by the Bankruptcy Court. For the
avoidance of doubt, except as otherwise provided in the Plan, from and after the Effective Date,
the Settlement Trustee shall have and retain any and all rights and defenses of the applicable
Debtors immediately prior to the Effective Date with respect to any Disputed Claim or Interest,
including the Causes of Action retained under the Plan.




                                                -35-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 121 of 140



C.     Prosecution of Objections to Claims and Interests

        Before or after the Effective Date, the Debtors or the Settlement Trustee, as applicable,
shall have the authority to File objections to Claims and Interests (other than Claims or Interests
that are Allowed under the Plan) and settle, compromise, withdraw or litigate to judgment
objections to any and all such Claims or Interests, regardless of whether such Claims are in an
Unimpaired Class or otherwise; provided, however, this provision shall not apply to Accrued
Professional Compensation Claims, which may be objected to by any party-in-interest in these
Chapter 11 Cases. From and after the Effective Date, the Settlement Trustee may settle or
compromise any Disputed Claim or Interest without any further notice to or action, order or
approval of the Bankruptcy Court. The Debtors or the Settlement Trustee, as applicable, shall
have the sole authority to administer and adjust the Claims Register and their books and records
to reflect any such settlements or compromises without any further notice to or action, order or
approval of the Bankruptcy Court.

D.     Estimation of Claims and Interests

        Before or after the Effective Date, the Debtors, the Reorganized Debtor or the Settlement
Trustee, as applicable, may (but are not required to) at any time request that the Bankruptcy Court
estimate any Disputed Claim or Interest that is contingent or unliquidated under section 502(c) of
the Bankruptcy Code for any reason, regardless of whether any party previously has objected to
such Claim or Interest or whether the Bankruptcy Court has ruled on any such objection, and the
Bankruptcy Court shall retain jurisdiction to estimate any such Claim or Interest, including during
the litigation of any objection to any Claim or Interest or during the appeal relating to such
objection. Notwithstanding any provision otherwise in the Plan, a Claim that has been expunged
but that either is subject to appeal or has not been the subject of a Final Order shall be deemed to
be estimated at zero ($0.00) dollars unless otherwise ordered by the Bankruptcy Court. In the
event that the Bankruptcy Court estimates any contingent or unliquidated Claim or Interest, that
estimated amount shall constitute a maximum limitation on such Claim or Interest for all purposes
under the Plan (including for purposes of distributions), and the Reorganized Debtor or Settlement
Trustee, as applicable, may elect to pursue any supplemental proceedings to object to any ultimate
distribution on such Claim or Interest.

E.     Deadline to File Objections to Claims

        Any objections to Claims shall be Filed by no later than the Objection Deadline; provided
that nothing contained herein shall limit the right of the Settlement Trustee to object to Claims, if
any, Filed or amended after the Objection Deadline. Moreover, notwithstanding the expiration of
the Objection Deadline, the Settlement Trustee shall continue to have the right to amend any claims
or other objections and to File and prosecute supplemental objections and counterclaims to a
Disputed Claim until such Disputed Claim is or becomes Allowed by Final Order of the
Bankruptcy Court.

F.     Adjustment to Claims Without Objection

      Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied,
amended, or superseded may be adjusted or expunged by the Reorganized Debtor or Settlement


                                                -36-
               Case 19-12484-MFW               Doc 67       Filed 12/11/19        Page 122 of 140



Trustee without the Reorganized Debtor or Settlement Trustee having to file an application,
motion, complaint, objection, or any other legal proceeding seeking to object to such Claim or
Interest, and without any further notice to or action, order, or approval of the Bankruptcy Court.

G.        Disallowance of Certain Claims

        Any Claims held by Entities from which property is recoverable under section 542, 543,
550, or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under section
522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be deemed
disallowed under section 502(d) of the Bankruptcy Code unless expressly Allowed under the Plan,
and Holders of such Claims may not receive any distributions on account of such Claims and
Interests until such time as such Causes of Action against that Entity have been settled or a Final
Order of the Bankruptcy Court with respect thereto has been entered and all sums due, if any, to
the Debtors by that Entity have been turned over or paid to the Settlement Trust.

H.        No Distributions Pending Allowance

       Notwithstanding any other provision hereof, if any portion of a Claim or Interest is a
Disputed Claim or Interest, as applicable, no payment or distribution provided hereunder shall be
made on account of such Claim or Interest unless and until such Disputed Claim or Interest
becomes an Allowed Claim or Interest.

I.        Distributions After Allowance

        To the extent that a Disputed Claim or Interest ultimately becomes an Allowed Claim or
Interest, distributions (if any) shall be made to the Holder of such Allowed Claim or Interest in
accordance with the provisions of the Plan. As soon as reasonably practicable after the date that
the order or judgment of the Bankruptcy Court allowing any Disputed Claim or Interest becomes
a Final Order, the Distribution Agent shall provide to the Holder of such Claim or Interest the
distribution (if any) to which such Holder is entitled under the Plan as of the Effective Date,
without any interest to be paid on account of such Claim or Interest.

J.        No Interest

        Interest shall not accrue or be paid on any Disputed Claim with respect to the period from
the Effective Date to the date a final distribution is made on account of such Disputed Claim if and
when such Disputed Claim becomes an Allowed Claim.

                                                 ARTICLE VIII.

                    CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

          The following are conditions precedent to the Effective Date that must be satisfied: 3



3
     NTD: if there are additional CPs that can be waived, insert waiver provision and reference.


                                                         -37-
           Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 123 of 140



       1.     the Bankruptcy Court shall have approved the Disclosure Statement as containing
adequate information with respect to the Plan within the meaning of section 1125 of the
Bankruptcy Code;

       2.     the Confirmation Order shall have been entered and shall be in full force and effect
and such Confirmation Order shall be a Final Order;

        3.      all Accrued Professional Compensation Claims and expenses of Retained
Professionals required to be approved by the Bankruptcy Court shall have been paid in full or
amounts sufficient to pay such fees and expenses after the Effective Date shall have been placed
in the Professional Fee Escrow Account pending approval by the Bankruptcy Court, in accordance
with Article II.A.2 hereto; and

        4.      the Debtors and the Reorganized Debtor, as applicable, shall have implemented the
restructuring in a manner consistent in all respects with the Plan.

                                          ARTICLE IX.

        RELEASE, DISCHARGE, INJUNCTION AND RELATED PROVISIONS

A.     General

        Under section 1123 of the Bankruptcy Code, and in consideration for the classification,
distributions, releases and other benefits provided under the Plan, upon the Effective Date, the
provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and
Interests and controversies resolved under the Plan. The entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of the compromise or settlement of all such Claims,
Interests and controversies, as well as a finding by the Bankruptcy Court that any such compromise
or settlement is in the best interests of the Debtors, their Estates, and any Holders of Claims and
Interests and is fair, equitable and reasonable.

        Notwithstanding anything contained herein to the contrary, the allowance, classification
and treatment of all Allowed Claims and Interests and their respective distributions (if any) and
treatments hereunder, takes into account the relative priority and rights of the Claims and the
Interests in each Class in connection with any contractual, legal and equitable subordination rights
relating thereto whether arising under general principles of equitable subordination, section 510 of
the Bankruptcy Code or otherwise. As of the Effective Date, any and all contractual, legal and
equitable subordination rights, whether arising under general principles of equitable subordination,
section 510 of the Bankruptcy Code or otherwise, relating to the allowance, classification and
treatment of all Allowed Claims and Interests and their respective distributions (if any) and
treatments hereunder, are settled, compromised, terminated and released pursuant hereto;
provided, however, that nothing contained herein shall preclude any Person or Entity from
exercising their rights under and consistent with the terms of the Plan and the contracts,
instruments, releases, indentures, and other agreements or documents delivered under or in
connection with the Plan.




                                                -38-
            Case 19-12484-MFW        Doc 67     Filed 12/11/19    Page 124 of 140



B.     Release of Claims and Causes of Action

       1.     Release by the Debtors and Their Estates.

        Under section 1123(b) and any other applicable provisions of the Bankruptcy Code,
and except as otherwise expressly provided in the Plan, effective as of the Effective Date, for
good and valuable consideration provided by each of the Released Parties, the adequacy and
sufficiency of which is hereby confirmed, the Debtors and the Reorganized Debtor, in their
respective individual capacities and as debtors in possession, and on behalf of themselves and
their respective Estates, including, without limitation, any successor to the Debtors or any
Estate representative appointed or selected under section 1123(b)(3) of the Bankruptcy Code
(collectively, the “Debtor Releasing Parties”) and their respective assets and properties will
be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever
provided a full discharge, waiver and release to each of the Released Parties (and each such
Released Party so released shall be deemed forever released, waived and discharged by the
Debtor Releasing Parties) (the “Debtor Release”) from any and all Claims, Causes of Action
and any other debts, obligations, rights, suits, damages, actions, remedies, and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, whether directly or
derivatively held, existing as of the Effective Date or thereafter arising, in law, at equity or
otherwise, whether for tort, contract, violations of federal or state securities laws, or
otherwise, based in whole or in part upon any act or omission, transaction, or other
occurrence or circumstances existing or taking place prior to or on the Effective Date arising
from or related in any way in whole or in part to any of (i) the Debtors, the Chapter 11 Cases,
the marketing of any of the Debtors’ assets, the Disclosure Statement, the Plan and the
Restructuring Documents, (ii) the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in the Plan, (iii) the business or contractual
arrangements between any Debtor and any Released Parties, (iv) the negotiation,
formulation or preparation of the Plan, the Disclosure Statement, the Restructuring
Documents, or related agreements, instruments or other documents, (v) the restructuring of
Claims or Interests prior to or during the Chapter 11 Cases, (vi) the purchase, sale, or
rescission of the purchase or sale of any Claim or Interest of the Debtors or the Reorganized
Debtor, and/or (vii) the Confirmation or Consummation of the Plan or the solicitation of
votes on the Plan that such Debtor Releasing Party would have been legally entitled to assert
(whether individually or collectively) or that any Holder of a Claim or Interest or other
Entity would have been legally entitled to assert for, or on behalf or in the name of, any
Debtor, its respective Estate or the Reorganized Debtor (whether directly or derivatively)
against any of the Released Parties; provided, however, that the foregoing provisions of this
Debtor Release shall not operate to waive, release or otherwise impair: (i) any Causes of
Action arising from willful misconduct, actual fraud, or gross negligence of such applicable
Released Party as determined by Final Order of the Bankruptcy Court or any other court of
competent jurisdiction and/or (ii) the rights of such Debtor Releasing Party to enforce the
Plan and the contracts, instruments, releases, indentures, and other agreements or
documents delivered under or in connection with the Plan or assumed under the Plan or
assumed under Final Order of the Bankruptcy Court.

       The foregoing release shall be effective as of the Effective Date without further notice
to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,


                                              -39-
            Case 19-12484-MFW        Doc 67     Filed 12/11/19    Page 125 of 140



or rule or the vote, consent, authorization or approval of any Person and the Confirmation
Order will permanently enjoin the commencement or prosecution by any Person or Entity,
whether directly, derivatively or otherwise, of any claims, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action or liabilities released under this Debtor
Release. Notwithstanding the foregoing, nothing in this Article IX.B shall or shall be deemed
to prohibit the Debtors or the Reorganized Debtor from asserting and enforcing any claims,
obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may
have against any Person that is based upon an alleged breach of a confidentiality or non-
compete obligation owed to the Debtors or the Reorganized Debtor, unless otherwise
expressly provided for in the Plan.

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
under Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the
related provisions and definitions contained herein, and further, shall constitute the
Bankruptcy Court’s finding that the Debtor Release is: (i) in exchange for the good and
valuable consideration provided by the Released Parties; (ii) a good faith settlement and
compromise of the Claims released by the Debtor Release; (iii) in the best interest of the
Debtors and their Estates; (iv) fair, equitable and reasonable; and (v) given and made after
due notice and opportunity for hearing.

       2.     Release by Third Parties.

         Except as otherwise expressly provided in the Plan, effective as of the Effective Date,
to the fullest extent permitted by applicable law, for good and valuable consideration
provided by each of the Released Parties, the adequacy and sufficiency of which is hereby
confirmed, and without limiting or otherwise modifying the scope of the Debtor Release
provided by the Debtor Releasing Parties above, each Non-Debtor Releasing Party (together
with the Debtor Releasing Parties, the “Releasing Parties”) will be deemed to have
conclusively, absolutely, unconditionally, irrevocably, and forever provided a full discharge,
waiver and release to each of the Released Parties (and each such Released Party so released
shall be deemed forever released, waived and discharged by the Non-Debtor Releasing
Parties) (the “Third Party Release”) from any and all Claims, Causes of Action and any
other debts, obligations, rights, suits, damages, actions, remedies, and liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, whether directly or derivatively held,
existing as of the Effective Date or thereafter arising, in law, at equity or otherwise, whether
for tort, contract, violations of federal or state securities laws, or otherwise, based in whole
or in part upon any act or omission, transaction, or other occurrence or circumstances
existing or taking place prior to or on the Effective Date arising from or related in any way
in whole or in part to any of (i) the Debtors, the Chapter 11 Cases, the marketing of any of
the Debtors’ assets, the Disclosure Statement, the Plan and the Restructuring Documents,
(ii) the subject matter of, or the transactions or events giving rise to, any Claim or Interest
that is treated in the Plan, (iii) the business or contractual arrangements between any Debtor
and any Released Parties, (iv) the negotiation, formulation or preparation of the Plan, the
Disclosure Statement, the Restructuring Documents, or related agreements, instruments or
other documents, (v) the restructuring of Claims or Interests prior to or during the Chapter
11 Cases, (vi) the purchase, sale or rescission of the purchase or sale of any Claim or Interest
of the Debtors or the Reorganized Debtor, and/or (vii) the Confirmation or Consummation


                                              -40-
           Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 126 of 140



of the Plan or the solicitation of votes on the Plan that such Non-Debtor Releasing Party
would have been legally entitled to assert (whether individually or collectively) against any
of the Released Parties; provided, however, that the foregoing provisions of this Third Party
Release shall not operate to waive, release or otherwise impair: (i) any Causes of Action
arising from willful misconduct, actual fraud, or gross negligence of such applicable Released
Party as determined by Final Order of the Bankruptcy Court or any other court of
competent jurisdiction; (ii) any of the indebtedness and obligations of the Debtors and/or the
Reorganized Debtor incurred under the Plan and the contracts, instruments, releases,
indentures, and other agreements and documents delivered under or in connection with the
Plan or assumed under the Plan or assumed under Final Order of the Bankruptcy Court;
(iii) the rights of such Non-Debtor Releasing Party to enforce the Plan and the contracts,
instruments, releases, indentures, and other agreements and documents delivered under or
in connection with the Plan or assumed under the Plan or assumed under Final Order of the
Bankruptcy Court; and/or (iv) any objections with respect to any Retained Professional’s
final fee application or Accrued Professional Compensation Claims in these Chapter 11
Cases.

       The foregoing release shall be effective as of the Effective Date without further notice
to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
or rule or the vote, consent, authorization or approval of any Person and the Confirmation
Order will permanently enjoin the commencement or prosecution by any Person or Entity,
whether directly, derivatively or otherwise, of any claims, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action or liabilities released under this Third
Party Release.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
of the Third Party Release, which includes by reference each of the related provisions and
definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding
that the Third Party Release is: (i) in exchange for the good and valuable consideration
provided by the Released Parties; (ii) a good faith settlement and compromise of the Claims
released by the Third Party Release; (iii) in the best interest of the Debtors and all Holders
of Claims and Interests; (iv) fair, equitable and reasonable; and (v) given and made after due
notice and opportunity for hearing.

C.     Waiver of Statutory Limitations on Releases

        Each of the Releasing Parties in each of the releases contained above expressly
acknowledges that although ordinarily a general release may not extend to Claims which the
Releasing Party does not know or suspect to exist in its favor, which if known by it may have
materially affected its settlement with the party released, they have carefully considered and taken
into account in determining to enter into the above releases the possible existence of such unknown
losses or claims. Without limiting the generality of the foregoing, each Releasing Party expressly
waives any and all rights conferred upon it by any statute or rule of law which provides that a
release does not extend to claims which the claimant does not know or suspect to exist in its favor
at the time of providing the release, which if known by it may have materially affected its
settlement with the Released Party. The releases contained in the Plan are effective regardless of



                                                -41-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 127 of 140



whether those released matters are presently known, unknown, suspected or unsuspected, foreseen
or unforeseen.

D.     Discharge of GT Forge

        To the fullest extent provided under section 1141(d)(1)(A) and other applicable provisions
of the Bankruptcy Code, except as otherwise expressly provided by the Plan or the Confirmation
Order, effective as of the Effective Date, all consideration distributed under the Plan shall be in
exchange for, and in complete satisfaction, settlement, discharge, and release of, all Claims,
Interests and Causes of Action of any kind or nature whatsoever against GT Forge or any of its
respective assets or properties, including any interest accrued on such Claims or Interests from and
after the Petition Date, and regardless of whether any property shall have been abandoned by order
of the Bankruptcy Court, distributed or retained under the Plan on account of such Claims, Interests
or Causes of Action.

        Except as otherwise expressly provided by the Plan or the Confirmation Order, upon the
Effective Date, GT Forge shall be deemed discharged and released under and to the fullest extent
provided under sections 524 and 1141(d)(1)(A) and other applicable provisions of the Bankruptcy
Code from any and all Claims of any kind or nature whatsoever, including, but not limited to,
demands and liabilities that arose before the Confirmation Date, and all debts of the kind specified
in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code. Such discharge shall void any
judgment obtained against GT Forge or the Reorganized Debtor at any time, to the extent that such
judgment relates to a discharged Claim.

E.     Exculpation

         Effective as of the Effective Date, the Exculpated Parties shall neither have nor incur any
liability to any Entity for any claims or Causes of Action arising prior to or on the Effective Date
for any act taken or omitted to be taken in connection with, or related to, formulating, negotiating,
preparing, disseminating, implementing, administering, confirming or effecting the Confirmation
or Consummation of the Plan, the Disclosure Statement, the Restructuring Documents or any
contract, instrument, release or other agreement or document created or entered into in connection
with the Plan or any other postpetition act taken or omitted to be taken in connection with the
liquidation or restructuring, as applicable, of the Debtors, the Disclosure Statement or
Confirmation or Consummation of the Plan; provided, however, that the foregoing provisions of
this exculpation shall not operate to waive, release or otherwise impair: (i) any Causes of Action
expressly set forth in and preserved by the Plan or the Plan Supplement; (ii) any Causes of Action
arising from willful misconduct, actual fraud, or gross negligence of such applicable Exculpated
Party as determined by Final Order of the Bankruptcy Court or any other court of competent
jurisdiction; (iii) any of the indebtedness or obligations of the Debtors and/or the Reorganized
Debtor incurred under the Plan and the contracts, instruments, releases, indentures, and other
agreements and documents delivered under or in connection with the Plan or assumed under the
Plan or assumed under Final Order of the Bankruptcy Court, (iv) the rights of any Entity to enforce
the Plan and the contracts, instruments, releases, indentures, and other agreements or documents
delivered under or in connection with the Plan or assumed under the Plan or assumed under Final
Order of the Bankruptcy Court; and/or (v) any objections with respect to any Retained
Professional’s final fee application or Accrued Professional Compensation Claims in these Chapter


                                                -42-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 128 of 140



11 Cases; provided, further, that each Exculpated Party shall be entitled to rely upon the advice of
counsel concerning its respective duties under, or in connection with, the above-referenced
documents, actions or inactions.

        The foregoing exculpation shall be effective as of the Effective Date without further notice
to or order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule
or the vote, consent, authorization or approval of any Person. Notwithstanding the foregoing,
nothing in this Article IX.E shall or shall be deemed to prohibit the Debtors or the Reorganized
Debtor or the Settlement Trustee, as applicable, from asserting and enforcing any claims,
obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have
against any Person that is based upon an alleged breach of a confidentiality or non-compete
obligation owed to the Debtors or the Reorganized Debtor, in each case unless otherwise expressly
provided for in the Plan.

F.     Preservation of Causes of Action

       1.      Maintenance of Causes of Action

         Except as otherwise provided in this Article IX or elsewhere in the Plan or the Confirmation
Order, after the Effective Date, the Settlement Trust shall retain all rights to commence, pursue,
litigate or settle, as appropriate, any and all Causes of Action, whether existing as of the Petition
Date or thereafter arising, in any court or other tribunal including, without limitation, in an
adversary proceeding Filed in the Chapter 11 Cases; provided, however, that the foregoing shall
not be deemed to include any claims or Causes of Action (i) released under Article IX.B.1 hereof
or (ii) exculpated under Article IX.E hereof to the extent of any such exculpation. The Settlement
Trust, as the successor-in-interest to the Debtors and the Estates, shall have the exclusive right to,
enforce, sue on, settle, compromise, transfer or assign (or decline to do any of the foregoing) any
or all of such Causes of Action, in each case solely to the extent of the Debtors’ or their Estates’
interest therein, without notice to or approval from the Bankruptcy Court. Notwithstanding the
foregoing, the Settlement Trust shall retain all claims and defenses to any Allowed Claims that are
Reinstated or Unimpaired pursuant to the Plan. A further description of the retained causes of
action shall be filed with the Plan Supplement.

       2.      Preservation of All Causes of Action Not Expressly Settled or Released

        The Debtors expressly reserve all Causes of Action for later adjudication by the Settlement
Trust (including, without limitation, Causes of Action not specifically identified or of which the
Debtors may presently be unaware or which may arise or exist by reason of additional facts or
circumstances unknown to the Debtors at this time or facts or circumstances that may change or
be different from those the Debtors now believe to exist) and, therefore, no preclusion doctrine,
including, without limitation, the doctrines of res judicata, collateral estoppel, issue preclusion,
claim preclusion, waiver, estoppel (judicial, equitable or otherwise) or laches shall apply to such
Causes of Action upon or after the Confirmation or Consummation of the Plan based on the
Disclosure Statement, the Plan or the Confirmation Order, except in each case where such Causes
of Action have been expressly waived, relinquished, released, compromised or settled in the Plan,
the Confirmation Order or any other Final Order, including, without limitation or any other claims
or Causes of Action (i) released under Article IX.B.1 hereof or (ii) exculpated under Article IX.E


                                                 -43-
           Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 129 of 140



hereof to the extent of any such exculpation. In addition, the Settlement Trust expressly reserves
the right to pursue or adopt any claims alleged in any lawsuit in which any of the Debtors are a
plaintiff, defendant or an interested party, against any Entity, including, without limitation, the
plaintiffs or co-defendants in such lawsuits.

G.     Injunction

       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR THE
CONFIRMATION ORDER, FROM AND AFTER THE EFFECTIVE DATE, ALL
PERSONS AND ENTITIES ARE, TO THE FULLEST EXTENT PROVIDED UNDER
SECTION 524 AND OTHER APPLICABLE PROVISIONS OF THE BANKRUPTCY
CODE, PERMANENTLY ENJOINED FROM (I) COMMENCING OR CONTINUING, IN
ANY MANNER OR IN ANY PLACE, ANY SUIT, ACTION OR OTHER PROCEEDING;
(II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING IN ANY MANNER
ANY JUDGMENT, AWARD, DECREE, OR ORDER; (III) CREATING, PERFECTING,
OR ENFORCING ANY LIEN OR ENCUMBRANCE; (IV) ASSERTING A SETOFF OR
RIGHT OF SUBROGATION OF ANY KIND; OR (V) COMMENCING OR CONTINUING
IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY KIND, IN EACH
CASE ON ACCOUNT OF OR WITH RESPECT TO ANY CLAIM, DEMAND,
LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY INTEREST,
OR REMEDY RELEASED OR TO BE RELEASED, SETTLED OR TO BE SETTLED OR
DISCHARGED OR TO BE DISCHARGED UNDER THE PLAN OR THE
CONFIRMATION ORDER AGAINST ANY PERSON OR ENTITY SO RELEASED OR
DISCHARGED (OR THE PROPERTY OR ESTATE OF ANY PERSON OR ENTITY SO
RELEASED, DISCHARGED). ALL INJUNCTIONS OR STAYS PROVIDED FOR IN
THE CHAPTER 11 CASES UNDER SECTION 105 OR SECTION 362 OF THE
BANKRUPTCY CODE, OR OTHERWISE, AND IN EXISTENCE ON THE
CONFIRMATION DATE, SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL
THE EFFECTIVE DATE.

H.     Binding Nature of the Plan

     ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE,
THE PLAN SHALL BIND, AND SHALL BE DEEMED BINDING UPON, THE DEBTORS,
THE REORGANIZED DEBTOR, ANY AND ALL HOLDERS OF CLAIMS AGAINST
AND EQUITY INTERESTS IN THE DEBTORS, ALL PERSONS AND ENTITIES THAT
ARE PARTIES TO OR ARE SUBJECT TO THE SETTLEMENTS, COMPROMISES,
RELEASES, DISCHARGES, AND INJUNCTIONS DESCRIBED IN THE PLAN, EACH
PERSON ACQUIRING PROPERTY UNDER THE PLAN, ANY AND ALL NON-DEBTOR
PARTIES TO EXECUTORY CONTRACTS AND UNEXPIRED LEASES WITH THE
DEBTORS AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF EACH OF THE
FOREGOING, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
AND NOTWITHSTANDING WHETHER OR NOT SUCH PERSON OR ENTITY (I)
WILL RECEIVE OR RETAIN ANY PROPERTY, OR INTEREST IN PROPERTY,
UNDER THE PLAN, (II) HAS FILED A PROOF OF CLAIM OR INTEREST IN THE
CHAPTER 11 CASES OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THE



                                               -44-
            Case 19-12484-MFW            Doc 67     Filed 12/11/19      Page 130 of 140



PLAN, AFFIRMATIVELY VOTED TO REJECT THE PLAN OR IS CONCLUSIVELY
PRESUMED TO REJECT THE PLAN.

I.      Protection Against Discriminatory Treatment

        To the extent provided by section 525 of the Bankruptcy Code and the Supremacy Clause
of the United States Constitution, all Persons and Entities, including Governmental Units, shall
not discriminate against the Reorganized Debtor or deny, revoke, suspend or refuse to renew a
license, permit, charter, franchise or other similar grant to, condition such a grant to, discriminate
with respect to such a grant, against the Reorganized Debtor, or another Person or Entity with
whom the Reorganized Debtor have been associated, solely because GT Forge has been a debtor
under chapter 11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are granted or denied a
discharge) or has not paid a debt that is dischargeable in the Chapter 11 Cases.

J.      Integral Part of Plan

         Each of the provisions set forth in the Plan with respect to the settlement, release, discharge,
exculpation, and injunction of, for or with respect to Claims and/or Causes of Action are an integral
part of the Plan and essential to its implementation. Accordingly, each Entity that is a beneficiary
of such provision shall have the right to independently seek to enforce such provision and such
provision may not be amended, modified, or waived after the Effective Date without the prior
written consent of such beneficiary.

K.      Preservation of Privilege and Defenses

        No action taken by the Debtors or Reorganized Debtor in connection with the Plan shall be
(or be deemed to be) a waiver of any privilege or immunity of the Debtors or Reorganized Debtor,
as applicable, including any attorney-client privilege or work-product privilege attaching to any
documents or communications (whether written or oral). The Confirmation Order shall provide
that, notwithstanding the Reorganized Debtor providing any privileged information to the
Distribution Agent or any party or person associated with the Distribution Agent, such privileged
information shall be without waiver in recognition of the joint and/or successorship interest in
prosecuting any Claim or Cause of Action on behalf of the Estates and shall remain privileged.
The Debtors or the Reorganized Debtor retain the right to waive their own privileges. The
Distribution Agent shall have no right to any privileged information or analysis of the Debtors or
the Reorganized Debtor.




                                                  -45-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 131 of 140



                                           ARTICLE X.

                               RETENTION OF JURISDICTION

        Under sections 105(c) and 1142 of the Bankruptcy Code and notwithstanding the entry of
the Confirmation Order and the occurrence of the Effective Date, the Bankruptcy Court shall, on
and after the Effective Date, retain exclusive jurisdiction over the Chapter 11 Cases and all Entities
with respect to all matters related to the Chapter 11 Cases, the Debtors and the Plan as legally
permissible, including, without limitation, jurisdiction to:

       1.      Allow, disallow, determine, liquidate, classify, estimate or establish the priority or
               secured or unsecured status of any Claim or Interest, including, without limitation,
               the resolution of any request for payment of any Administrative Claim and the
               resolution of any and all objections to the allowance or priority of any such Claim
               or Interest;

       2.      Decide and resolve all matters related to the granting or denial, in whole or in part,
               of any applications for allowance of compensation or reimbursement of expenses
               authorized under the Bankruptcy Code or the Plan, for periods ending on or before
               the Effective Date; provided, however, that, from and after the Effective Date, the
               Reorganized Debtor and Settlement Trustee shall pay Retained Professionals in the
               ordinary course of business for any work performed after the Effective Date and
               such payment shall not be subject to the approval of the Bankruptcy Court;

       3.      Resolve any matters related to the assumption, assignment or rejection of any
               Executory Contract or Unexpired Lease and to adjudicate and, if necessary,
               liquidate, any Claims arising therefrom, including, without limitation, those matters
               related to any amendment to the Plan after the Effective Date to add Executory
               Contracts or Unexpired Leases to the list of Executory Contracts and Unexpired
               Leases to be assumed or rejected (as applicable);

       4.      Resolve any issues related to any matters adjudicated in the Chapter 11 Cases;

       5.      Ensure that distributions to Holders of Allowed Claims are accomplished under the
               provisions of the Plan;

       6.      Decide or resolve any motions, adversary proceedings, contested or litigated
               matters and any other Causes of Action that are pending as of the Effective Date or
               that may be commenced in the future, and grant or deny any applications involving
               the Debtors that may be pending on the Effective Date or instituted by the
               Reorganized Debtor or Settlement Trustee after the Effective Date, provided,
               however, that the Reorganized Debtor and Settlement Trustee shall reserve the right
               to commence actions in all appropriate forums and jurisdictions;

       7.      Enter such orders as may be necessary or appropriate to implement or consummate
               the provisions of the Plan and all other contracts, instruments, releases, indentures
               and other agreements or documents adopted in connection with the Plan, the Plan
               Supplement or the Disclosure Statement;


                                                 -46-
             Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 132 of 140



       8.      Resolve any cases, controversies, suits or disputes that may arise in connection with
               the Consummation, interpretation or enforcement of the Plan or any Entity’s
               obligations incurred in connection with the Plan;

       9.      Hear and determine all Causes of Action that are pending as of the Effective Date
               or that may be commenced in the future, except for those claims or Causes of Action
               (i) released under Article IX.B.1 hereof or (ii) exculpated under Article IX.E hereof
               to the extent of any such exculpation;

       10.     Issue injunctions and enforce them, enter and implement other orders or take such
               other actions as may be necessary or appropriate to restrain interference by any
               Entity with Consummation or enforcement of the Plan;

       11.     Enforce the terms and conditions of the Plan, the Confirmation Order, and the
               Restructuring Documents;

       12.     Resolve any cases, controversies, suits or disputes with respect to the Release, the
               Exculpation, and any other provisions contained in Article IX hereof and enter such
               orders or take such others actions as may be necessary or appropriate to implement
               or enforce all such provisions;

       13.     Enter and implement such orders or take such other actions as may be necessary or
               appropriate if the Confirmation Order is modified, stayed, reversed, revoked or
               vacated;

       14.     Resolve any other matters that may arise in connection with or relate to the Plan,
               the Disclosure Statement, the Confirmation Order or any release or exculpation
               adopted in connection with the Plan; and

       15.     Enter one or more final decrees closing the Chapter 11 Cases.

        Notwithstanding the foregoing, if the Bankruptcy Court abstains from exercising, or
declines to exercise, jurisdiction or is otherwise without jurisdiction over any matter arising in,
arising under, or related to the Chapter 11 Cases, including the matters set forth in this Article of
the Plan, the provisions of this Article X shall have no effect upon and shall not control, prohibit,
or limit the exercise of jurisdiction by any other court having jurisdiction with respect to such
matter.

                                          ARTICLE XI.

             MODIFICATION, REVOCATION, OR WITHDRAWAL OF PLAN

A.     Modification of Plan

        Subject to the limitations contained in the Plan, the Debtors reserve the right, in accordance
with the Bankruptcy Code, the Bankruptcy Rules (1) to amend or modify the Plan prior to the entry
of the Confirmation Order, including amendments or modifications to satisfy section 1129(b) of
the Bankruptcy Code, and (2) after the entry of the Confirmation Order, the Debtors, the


                                                 -47-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 133 of 140



Reorganized Debtor, or the Settlement Trustee, as the case may be, may, upon order of the
Bankruptcy Court, amend or modify the Plan, in accordance with section 1127(b) of the
Bankruptcy Code, or remedy any defect or omission or reconcile any inconsistency in the Plan in
such manner as may be necessary to carry out the purpose and intent of the Plan.

B.     Effect of Confirmation on Modifications

        Entry of the Confirmation Order shall mean that all modifications or amendments to the
Plan since the solicitation thereof are approved under section 1127(a) of the Bankruptcy Code and
do not require additional disclosure or re-solicitation under Bankruptcy Rule 3019.

C.     Revocation of Plan

        Subject to the conditions to the Effective Date, the Debtors reserve the right to revoke or
withdraw the Plan prior to the entry of the Confirmation Order and to File subsequent plans of
reorganization. If the Debtors revoke or withdraw the Plan, or if the Effective Date does not occur,
then (1) the Plan shall be null and void in all respects, (2) any settlement or compromise embodied
in the Plan, assumption of Executory Contracts or leases effected by the Plan, and any document
or agreement executed pursuant hereto shall be deemed null and void, and (3) nothing contained
in the Plan shall (a) constitute a waiver or release of any claims by or against or any Interests in
such Debtor or any other Entity, (b) prejudice in any manner the rights of the Debtors or any other
Entity, or (c) constitute an admission of any sort by the Debtors or any other Entity.

                                          ARTICLE XII.

                               MISCELLANEOUS PROVISIONS

A.     Immediate Binding Effect

        Notwithstanding Bankruptcy Rules 3020(e), 6004(g), or 7062 or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and the documents and instruments
contained in the Plan Supplement shall be immediately effective and enforceable and deemed
binding upon the Debtors, the Reorganized Debtor, and any and all Holders of Claims and Interests
(irrespective of whether such Holders of Claims or Interests are deemed to have accepted the Plan),
all Entities that are parties to or are subject to the settlements, compromises, releases, discharges,
and injunctions described in the Plan, each Entity acquiring property under the Plan and any and
all non-Debtor parties to Executory Contracts and Unexpired Leases. The Confirmation Order
shall contain a waiver of any stay of enforcement otherwise applicable, including under
Bankruptcy Rule 3020(e), 6004(g), and 7062.

B.     Additional Documents

        On or before the Effective Date and in accordance with Article I.B of the Plan, the Debtors
may file with the Bankruptcy Court such agreements and other documents as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan. The Debtors
or the Reorganized Debtor, as applicable, and all Holders of Claims or Interests receiving
distributions under the Plan and all other parties in interest shall, from time to time, prepare,


                                                 -48-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 134 of 140



execute, and deliver any agreements or documents and take any other actions as may be necessary
or advisable to effectuate the provisions and intent of the Plan or the Confirmation Order.

C.     Substantial Consummation

      “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be
deemed to occur on the Effective Date.

D.     Payment of Statutory Fees; Post-Effective Date Fees and Expenses

        All fees due and payable under section 1930 of title 28 of the U.S. Code prior to the
Effective Date shall be paid by the Debtors. On and after the Effective Date, the Reorganized
Debtor and Settlement Trustee shall, as applicable, pay any and all such fees when due and
payable, and shall file with the Bankruptcy Court quarterly reports in a form reasonably acceptable
to the United States Trustee. Except as provided in Article II.D herein, each Debtor shall remain
obligated to pay quarterly fees to the United States Trustee until the earliest of that particular
Debtor’s case being closed, dismissed, or converted to a case under Chapter 7 of the Bankruptcy
Code.

        The Reorganized Debtor and the Settlement Trustee shall, as applicable, subject to the
Budget, pay the liabilities and charges that they incur on or after the Effective Date for Retained
Professionals’ fees, disbursements, expenses, or related support services (including reasonable
fees, costs and expenses incurred by Retained Professionals relating to the preparation of interim
and final fee applications and obtaining Bankruptcy Court approval thereof) in the ordinary course
of business and without application or notice to, or order of, the Bankruptcy Court, including,
without limitation, the reasonable fees, expenses, and disbursements of the Distribution Agent and
the fees, costs and expenses incurred by Retained Professionals in connection with the
implementation, enforcement and Consummation of the Plan and the Restructuring Documents.
The payment of any fees and expenses incurred by the Settlement Trustee or Distribution Agent
that are not contemplated by the Budget shall require the consent of the Plan Sponsor.

E.     Conflicts

        In the event that a provision of the Restructuring Documents or the Disclosure Statement
(including any and all exhibits and attachments thereto) conflicts with a provision of the Plan or
the Confirmation Order, the provision of the Plan and the Confirmation Order (as applicable) shall
govern and control to the extent of such conflict. In the event that a provision of the Plan conflicts
with a provision of the Confirmation Order, the provision of the Confirmation Order shall govern
and control to the extent of such conflict.

F.     Successors and Assigns

        The Plan shall be binding upon and inure to the benefit of the Debtors, the Reorganized
Debtor, all present and former Holders of Claims and Interests, other parties-in-interest, and their
respective heirs, executors, administrators, successors, and assigns. The rights, benefits, and
obligations of any Person or Entity named or referred to in the Plan shall be binding on, and shall



                                                 -49-
            Case 19-12484-MFW           Doc 67     Filed 12/11/19     Page 135 of 140



inure to the benefit of, any heir, executor, administrator, successor, or assign of such Person or
Entity.

G.     Reservation of Rights

        Except as expressly set forth herein, the Plan shall have no force or effect unless and until
the Bankruptcy Court enters the Confirmation Order and the Plan is consummated. Neither the
Filing of the Plan, any statement or provision contained herein, nor the taking of any action by the
Debtors or any other Entity with respect to the Plan shall be or shall be deemed to be an admission
or waiver of any rights of: (1) the Debtors with respect to the Holders of Claims or Interests or
other Entity; or (2) any Holder of a Claim or an Interest or other Entity prior to the Effective Date.

H.     Further Assurances

        The Debtors or the Reorganized Debtor, as applicable, all Holders of Claims receiving
distributions hereunder and all other Entities shall, from time to time, prepare, execute and deliver
any agreements or documents and take any other actions as may be necessary or advisable to
effectuate the provisions and intent of the Plan or the Confirmation Order.

I.     Severability

         If, prior to the Confirmation Date, any term or provision of the Plan is determined by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court will have the power
to alter and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision will then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way be affected, impaired,
or invalidated by such holding, alteration, or interpretation. The Confirmation Order will
constitute a judicial determination and will provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is valid and enforceable
under its terms.




                                                 -50-
            Case 19-12484-MFW          Doc 67     Filed 12/11/19     Page 136 of 140



J.     Service of Documents

        Any notice, direction or other communication given to the Debtors regarding the matters
contemplated by the Plan (each, a “Notice”) must be in writing, sent by personal delivery,
electronic mail, or courier and addressed as follows:

                        Juno USA, LP
                        Attn: Melissa S. Kibler
                        74 W. Long Lake Road, Suite 205
                        Bloomfield Hills, Michigan 48304

                with a copy to:

                        Chipman Brown Cicero & Cole, LLP
                        Attn: William E. Chipman, Jr.
                        Hercules Plaza
                        1313 North Market Street, Suite 5400
                        Wilmington, Delaware 19801


        A Notice is deemed to be given and received (a) if sent by personal delivery or courier, on
the date of delivery if it is a Business Day and the delivery was made prior to 4:00 p.m. (local time
in place of receipt) and otherwise on the next Business Day, or (b) if sent by electronic mail, when
the sender receives an email from the recipient acknowledging receipt, provided that an automatic
“read receipt” does not constitute acknowledgment of an email for purposes of this Article XII.J.
Any party may change its address for service from time to time by providing a Notice in
accordance with the foregoing. Any element of a party’s address that is not specifically changed
in a Notice will be assumed not to be changed. Sending a copy of a Notice to a party’s legal
counsel as contemplated above is for information purposes only and does not constitute delivery
of the Notice to that party. The failure to send a copy of a Notice to legal counsel does not
invalidate delivery of that Notice to a party.

K.     Governing Law

        Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other federal law
is applicable, or to the extent that a Restructuring Document or an exhibit or schedule to the Plan
provides otherwise, the rights, obligations, construction and implementation of the Plan and any
agreements, documents, instruments, or contracts executed or entered into in connection with the
Plan, shall be governed by, and construed and enforced in accordance with, the laws of the State
of New York, without giving effect to the principles of conflicts of law of such jurisdiction that
would require or permit the application of the law of another jurisdiction.

L.     Tax Reporting and Compliance

        The Reorganized Debtor is hereby authorized to request an expedited determination under
section 505(b) of the Bankruptcy Code of the tax liability of the Debtors for all taxable periods
ending after the Petition Date through and including the Effective Date.


                                                -51-
           Case 19-12484-MFW          Doc 67     Filed 12/11/19    Page 137 of 140



M.     Schedules

       All exhibits and schedules to the Plan, including the Exhibits and Plan Schedules, are
incorporated herein and are a part of the Plan as if set forth in full herein.

N.     No Strict Construction

        The Plan is the product of extensive discussions and negotiations between and among, inter
alia, the Debtors and their respective professionals. Each of the foregoing was represented by
counsel of its choice who either participated in the formulation and documentation of, or was
afforded the opportunity to review and provide comments on, the Plan, the Disclosure Statement,
the Exhibits and the Plan Schedules, and the agreements and documents ancillary or related
thereto. Accordingly, unless explicitly indicated otherwise, the general rule of contract
construction known as “contra proferentem” or other rule of strict construction shall not apply to
the construction or interpretation of any provision of the Plan, the Disclosure Statement, the
Exhibits or the Plan Schedules, or the documents ancillary and related thereto.

O.     Entire Agreement

        Except as otherwise provided herein or therein, the Plan and the Restructuring Documents
supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and
integrated into the Plan and the Restructuring Documents.

P.     Closing of Chapter 11 Cases

       The Settlement Trustee shall, promptly after the full administration of the Chapter 11
Cases, File with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any
applicable order of the Bankruptcy Court to close the Chapter 11 Cases.

Q.     2002 Notice Parties

       After the Effective Date, the Reorganized Debtor and the Settlement Trustee, as applicable,
are authorized to limit the list of Entities receiving documents under Bankruptcy Rule 2002 to
those Entities who have Filed a renewed request after the Confirmation Hearing to receive
documents under Bankruptcy Rule 2002.

R.     Section 1125(e) Good Faith Compliance

        The Debtors, the Reorganized Debtor and the Creditors’ Committee, if any, and each of
their respective Related Persons shall be deemed to have acted in “good faith” under section
1125(e) of the Bankruptcy Code.




                                               -52-
         Case 19-12484-MFW    Doc 67     Filed 12/11/19   Page 138 of 140



Dated: December 11, 2019          CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware

                                  /s/ William E. Chipman, Jr.
                                  William E. Chipman, Jr. (No. 3818)
                                  Mark L. Desgrosseilliers (No. 4083)
                                  Mark D. Olivere (No. 4291)
                                  Hercules Plaza
                                  1313 North Market Street, Suite 5400
                                  Wilmington, Delaware 19801
                                  Telephone:     (302) 295-0191
                                  Facsimile:     (302) 295-0199
                                  Email:         chipman@chipmanbrown.com
                                                 desgross@chipmanbrown.com
                                                 olivere@chipmanbrown.com

                                  Proposed Counsel to the Debtors and
                                  Debtors-In-Possession




                                       -53-
Case 19-12484-MFW   Doc 67   Filed 12/11/19   Page 139 of 140




     EXHIBIT B
   (Disclosure Statement Order)
Case 19-12484-MFW   Doc 67   Filed 12/11/19   Page 140 of 140




     EXHIBIT C
         (Liquidation Analysis)
